

Exhibit 10.1
REVOLVING CREDIT
AND
SECURITY AGREEMENT


PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS ADMINISTRATIVE AND COLLATERAL AGENT)
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION (LENDER AND AS SYNDICATION AGENT)
AND
SUCH OTHER LENDERS WHICH ARE NOW OR HEREAFTER A PARTY HERETO
AND
PNC CAPITAL MARKETS LLC (AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER)
AND
PAC-VAN ASSET TRUST
WITH
PAC-VAN, INC., AN INDIANA CORPORATION AND SUCH OTHER BORROWERS PARTY HERETO


(AS BORROWERS)
AND
THE GUARANTORS PARTY HERETO
(AS GUARANTORS)
JULY 16, 2010

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
I.
 
DEFINITIONS
 
1
                 
1.1.
 
Accounting Terms
 
1
   
1.2.
 
General Terms
 
1
   
1.3.
 
Uniform Commercial Code Terms
 
29
   
1.4.
 
Certain Matters of Construction
 
29
             
II.
 
ADVANCES, PAYMENTS.
 
30
                 
2.1.
 
Revolving Advances
 
30
   
2.2.
 
Procedure for Revolving Advances Borrowing
 
31
   
2.3.
 
Disbursement of Advance Proceeds
 
33
   
2.4.
 
Maximum Advances.
 
34
   
2.5.
 
Repayment of Advances
 
34
   
2.6.
 
Repayment of Excess Advances
 
34
   
2.7.
 
Statement of Account
 
35
   
2.8.
 
Letters of Credit.
 
35
   
2.9.
 
Issuance of Letters of Credit
 
35
   
2.10.
 
Requirements For Issuance of Letters of Credit
 
36
   
2.11.
 
Disbursements, Reimbursement
 
36
   
2.12.
 
Repayment of Participation Advances
 
38
   
2.13.
 
Documentation
 
38
   
2.14.
 
Determination to Honor Drawing Request
 
38
   
2.15.
 
Nature of Participation and Reimbursement Obligations
 
39
   
2.16.
 
Indemnity
 
40
   
2.17.
 
Liability for Acts and Omissions
 
40
   
2.18.
 
Additional Payments
 
42
   
2.19.
 
Manner of Borrowing and Payment
 
42
   
2.20.
 
Mandatory Prepayments
 
43
   
2.21.
 
Use of Proceeds
 
44
   
2.22.
 
Defaulting Lender
 
44
   
2.23.
 
Swing Loans
 
45
             
III.
 
INTEREST AND FEES
 
47
                 
3.1.
 
Interest
 
47
   
3.2.
 
Letter of Credit Fees
 
47
   
3.3.
 
Facility Fee
 
48




 
i

--------------------------------------------------------------------------------

 




   
3.4.
 
Fee Letter
 
48
   
3.5.
 
Computation of Interest and Fees
 
48
   
3.6.
 
Maximum Charges
 
48
   
3.7.
 
Increased Costs
 
49
   
3.8.
 
Basis For Determining Interest Rate Inadequate or Unfair
 
49
   
3.9.
 
Capital Adequacy
 
50
   
3.10.
 
Gross Up for Taxes
 
50
   
3.11.
 
Withholding Tax Exemption
 
51
             
IV.
 
COLLATERAL: GENERAL TERMS
 
52
                 
4.1.
 
Security Interest in the Collateral
 
52
   
4.2.
 
Perfection of Security Interest
 
52
   
4.3.
 
Disposition of Collateral
 
53
   
4.4.
 
Preservation of Collateral
 
53
   
4.5.
 
Ownership of Collateral
 
53
   
4.6.
 
Defense of Agent's, Trust's and Lenders' Interests
 
54
   
4.7.
 
Books and Records
 
55
   
4.8.
 
Financial Disclosure
 
55
   
4.9.
 
Compliance with Laws
 
55
   
4.10.
 
Inspection of Premises; Appraisals
 
55
   
4.11.
 
Insurance
 
56
   
4.12.
 
Failure to Pay Insurance
 
57
   
4.13.
 
Payment of Taxes
 
57
   
4.14.
 
Payment of Leasehold Obligations
 
57
   
4.15.
 
Receivables
 
57
   
4.16.
 
Inventory
 
60
   
4.17.
 
Maintenance of Equipment
 
60
   
4.18.
 
Exculpation of Liability
 
60
   
4.19.
 
Environmental Matters
 
60
   
4.20.
 
Financing Statements
 
62
   
4.21.
 
Certificates of Title
 
62
             
V.
 
REPRESENTATIONS AND WARRANTIES
 
64
                 
5.1.
 
Authority
 
64
   
5.2.
 
Formation and Qualification
 
64
   
5.3.
 
Survival of Representations and Warranties
 
65




 
ii

--------------------------------------------------------------------------------

 




   
5.4.
 
Tax Returns
 
65
   
5.5.
 
Financial Statements
 
65
   
5.6.
 
Entity Names
 
66
   
5.7.
 
O.S.H.A. and Environmental Compliance
 
66
   
5.8.
 
Solvency; No Litigation, Violation, Indebtedness or Default
 
66
   
5.9.
 
Patents, Trademarks, Copyrights and Licenses
 
68
   
5.10.
 
Licenses and Permits
 
68
   
5.11.
 
Default of Indebtedness
 
68
   
5.12.
 
No Default
 
68
   
5.13.
 
No Burdensome Restrictions
 
69
   
5.14.
 
No Labor Disputes
 
69
   
5.15.
 
Margin Regulations
 
69
   
5.16.
 
Investment Company Act
 
69
   
5.17.
 
Disclosure
 
69
   
5.18.
 
Swaps
 
69
   
5.19.
 
Conflicting Agreements
 
70
   
5.20.
 
Application of Certain Laws and Regulations
 
70
   
5.21.
 
Business and Property of Loan Parties
 
70
   
5.22.
 
Section 20 Subsidiaries
 
70
   
5.23.
 
Anti-Terrorism Laws
 
70
   
5.24.
 
Trading with the Enemy
 
71
   
5.25.
 
Federal Securities Laws
 
71
   
5.26.
 
Titled Assets
 
71
   
5.27.
 
GFC Debt Documents
 
72
             
VI.
 
AFFIRMATIVE COVENANTS
 
72
                 
6.1.
 
Payment of Fees
 
72
   
6.2.
 
Conduct of Business and Maintenance of Existence and Assets
 
72
   
6.3.
 
Violations
 
72
   
6.4.
 
Government Receivables
 
72
   
6.5.
 
Financial Covenants
 
73
   
6.6.
 
Execution of Supplemental Instruments
 
73
   
6.7.
 
Payment of Indebtedness
 
74
   
6.8.
 
Standards of Financial Statements
 
74
   
6.9.
 
Federal Securities Laws
 
74
   
6.10.
 
Undrawn Availability
 
74
   
6.11.
 
Intercompany Receivables
 
74




 
iii

--------------------------------------------------------------------------------

 




             
VII.
 
NEGATIVE COVENANTS
 
74
                 
7.1.
 
Merger, Consolidation, Acquisition and Sale of Assets
 
75
   
7.2.
 
Creation of Liens
 
75
   
7.3.
 
Guarantees
 
75
   
7.4.
 
Investments
 
75
   
7.5.
 
Loans
 
76
   
7.6.
 
Net Capital Expenditures
 
76
   
7.7.
 
Dividends/Distributions
 
76
   
7.8.
 
Indebtedness
 
76
   
7.9.
 
Nature of Business
 
77
   
7.10.
 
Transactions with Affiliates
 
77
   
7.11.
 
Leases
 
77
   
7.12.
 
Subsidiaries
 
78
   
7.13.
 
Fiscal Year and Accounting Changes
 
78
   
7.14.
 
Pledge of Credit
 
78
   
7.15.
 
Amendment of Organizational Documents
 
78
   
7.16.
 
Compliance with ERISA
 
78
   
7.17.
 
Prepayment of Indebtedness
 
79
   
7.18.
 
Anti-Terrorism Laws
 
79
   
7.19.
 
Membership/Partnership Interests
 
79
   
7.20.
 
Trading with the Enemy Act
 
79
   
7.21.
 
Other Agreements
 
80
   
7.22.
 
Double Negative Pledge
 
80
   
7.23.
 
Rental Fleet Transfers
 
80
   
7.24.
 
Losses on Sale of Assets
 
80
   
7.25.
 
Nevada State Bank Account
 
80
             
VIII.
 
CONDITIONS PRECEDENT
 
80
                 
8.1.
 
Conditions to Initial Advances
 
80
   
8.2.
 
Conditions to Each Advance
 
84
             
IX.
 
INFORMATION AS TO LOAN PARTIES
 
84
                 
9.1.
 
Disclosure of Material Matters
 
85
   
9.2.
 
Schedules
 
85




 
iv

--------------------------------------------------------------------------------

 




   
9.3.
 
Environmental Reports
 
85
   
9.4.
 
Litigation
 
86
   
9.5.
 
Material Occurrences
 
86
   
9.6.
 
Government Receivables
 
86
   
9.7.
 
Annual Financial Statements
 
86
   
9.8.
 
Quarterly Financial Statements
 
87
   
9.9.
 
Monthly Financial Statements
 
87
   
9.10.
 
Other Reports
 
87
   
9.11.
 
Additional Information
 
87
   
9.12.
 
Projected Operating Budget
 
88
   
9.13.
 
Variances From Operating Budget
 
88
   
9.14.
 
Notice of Suits, Adverse Events
 
88
   
9.15.
 
ERISA Notices and Requests
 
88
   
9.16.
 
Additional Documents
 
89
             
X.
 
EVENTS OF DEFAULT
 
89
                 
10.1.
 
Nonpayment
 
89
   
10.2.
 
Breach of Representation
 
89
   
10.3.
 
Financial Information
 
90
   
10.4.
 
Judicial Actions
 
90
   
10.5.
 
Noncompliance
 
90
   
10.6.
 
Judgments
 
90
   
10.7.
 
Bankruptcy
 
90
   
10.8.
 
Inability to Pay
 
91
   
10.9.
 
Affiliate Bankruptcy
 
91
   
10.10.
 
Material Adverse Effect
 
91
   
10.11.
 
Lien Priority
 
91
   
10.12.
 
Cross Default – Indebtedness
 
91
   
10.13.
 
Cross Default – Other Agreements
 
91
   
10.14.
 
Breach of Guaranty
 
92
   
10.15.
 
Change of Ownership or Management
 
92
   
10.16.
 
Invalidity
 
92
   
10.17.
 
Licenses
 
92
   
10.18.
 
Seizures
 
92
   
10.19.
 
Operations
 
92
   
10.20.
 
Pension Plans
 
93
             




 
v

--------------------------------------------------------------------------------

 



XI.
 
LENDERS' RIGHTS AND REMEDIES AFTER DEFAULT
 
93
                 
11.1.
 
Rights and Remedies
 
93
   
11.2.
 
Agent's/Trust's Discretion
 
95
   
11.3.
 
Setoff
 
95
   
11.4.
 
Rights and Remedies not Exclusive
 
95
   
11.5.
 
Allocation of Payments After Event of Default
 
95
             
XII.
 
WAIVERS AND JUDICIAL PROCEEDINGS
 
96
                 
12.1.
 
Waiver of Notice
 
96
   
12.2.
 
Delay
 
96
   
12.3.
 
Jury Waiver
 
96
             
XIII.
 
EFFECTIVE DATE AND TERMINATION
 
97
                 
13.1.
 
Term
 
97
   
13.2.
 
Termination
 
97
             
XIV.
 
REGARDING AGENT
 
98
                 
14.1.
 
Appointment
 
98
   
14.2.
 
Nature of Duties
 
98
   
14.3.
 
Lack of Reliance on Agent and Resignation
 
99
   
14.4.
 
Certain Rights of Agent
 
99
   
14.5.
 
Reliance
 
99
   
14.6.
 
Notice of Default
 
100
   
14.7.
 
Indemnification
 
100
   
14.8.
 
Agent in its Individual Capacity
 
100
   
14.9.
 
Delivery of Documents
 
100
   
14.10.
 
Borrowers' Undertaking to Agent
 
101
   
14.11.
 
No Reliance on Agent's Customer Identification Program
 
101
   
14.12.
 
Other Agreements
 
101
             
XV.
 
BORROWING AGENCY
 
101
                 
15.1.
 
Borrowing Agency Provisions
 
101
   
15.2.
 
Waiver of Subrogation
 
102
             




 
vi

--------------------------------------------------------------------------------

 



XVI.
 
MISCELLANEOUS
 
102
                 
16.1.
 
Governing Law
 
102
   
16.2.
 
Entire Understanding
 
103
   
16.3.
 
Successors and Assigns; Participations; New Lenders
 
105
   
16.4.
 
Application of Payments
 
107
   
16.5.
 
Indemnity
 
108
   
16.6.
 
Notice
 
108
   
16.7.
 
Survival
 
110
   
16.8.
 
Severability
 
111
   
16.9.
 
Expenses
 
111
   
16.10.
 
Injunctive Relief
 
111
   
16.11.
 
Consequential Damages
 
111
   
16.12.
 
Captions
 
111
   
16.13.
 
Counterparts; Facsimile Signatures
 
112
   
16.14.
 
Construction
 
112
   
16.15.
 
Confidentiality; Sharing Information
 
112
   
16.16.
 
Publicity
 
113
   
16.17.
 
Certifications From Banks and Participants; US PATRIOT Act
 
113
   
16.18.
 
Limitation of Liability of Trustee
 
113




 
vii

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 
Exhibits
 
Exhibit 1.2
 
Borrowing Base Certificate
Exhibit 2.1(a)
 
Revolving Credit Note
Exhibit 2.23
 
Swing Note
Exhibit 5.5(b)
 
Financial Projections
Exhibit 8.1(i)
 
Financial Condition Certificate
Exhibit 16.3
 
Commitment Transfer Supplement



 
Schedules
 
Schedule 1.2
 
Permitted Encumbrances
Schedule 4.5
 
Equipment and Inventory Locations
Schedule 4.15(h)
 
Deposit and Investment Accounts
Schedule 4.19
 
Real Property
Schedule 5.1
 
Consents
Schedule 5.2(a)
 
States of Qualification and Good Standing
Schedule 5.2(b)
 
Subsidiaries
Schedule 5.4
 
Federal Tax Identification Number
Schedule 5.6
 
Prior Names
Schedule 5.8(b)
 
Litigation
Schedule 5.8(d)
 
Plans
Schedule 5.9
 
Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
 
Licenses and Permits
Schedule 5.14
 
Labor Disputes
Schedule 5.26
 
Titled Assets





 





 
viii

--------------------------------------------------------------------------------

 

REVOLVING CREDIT
AND
SECURITY AGREEMENT
 
Revolving Credit and Security Agreement dated July 16, 2010, among Pac-Van,
Inc., an Indiana corporation ("Pac-Van") and the other Borrowers (as hereinafter
defined), the Guarantors (as hereinafter defined), the financial institutions
which are now or which hereafter become a party hereto (collectively, the
"Lenders" and individually a Lender"), Pac-Van Asset Trust, a Delaware statutory
trust formed under the Delaware Statutory Trust Act (the "Trust") and PNC Bank,
National Association ("PNC"), as administrative and collateral agent for the
Lenders (PNC, in such capacity, the "Agent").
IN CONSIDERATION of the mutual covenants and undertakings herein contained, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, Borrowers, Guarantors, Lenders and Agent hereby agree as
follows:
I. DEFINITIONS.
1.1. Accounting Terms.
As used in this Agreement, the Other Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined in Section 1.2 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.2 to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, whenever such
accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP as applied in preparation of the audited financial
statements of Pac-Van for the fiscal year ended June 30, 2009.
1.2. General Terms.
For purposes of this Agreement the following terms shall have the following
meanings:
"Accountants" shall have the meaning set forth in Section 9.7 hereof.
"Advance Rates" shall mean, collectively, the Receivables Advance Rate, the
Rental Fleet Advance Rate (NBV), the Other Inventory Advance Rate (NBV), the
Rental Fleet Advance Rate (NOLV), the Other Inventory Advance Rate (NOLV), the
Tractor Advance Rate (NBV), the Rolling Stock Equipment Advance Rate (NBV), the
Branch-Use Advance Rate (NBV), the Step Inventory Advance Rate (NBV), the
Tractor Advance Rate (NOLV), the Rolling Stock Equipment Advance Rate (NOLV) and
the Branch-Use Advance Rate (NOLV).
"Advances" shall mean and include the Revolving Advances, the Letters of Credit
and the Swing Loans.
"Affiliate" of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person

 
1

--------------------------------------------------------------------------------

 

who is a director, managing member, general partner or officer (i) of such
Person, (ii) of any Subsidiary of such Person or (iii) of any Person described
in clause (a) above.  For purposes of this definition, control of a Person shall
mean the power, direct or indirect, (x) to vote twenty-five percent (25%) or
more of the Equity Interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for any
such Person, or (y) to direct or cause the direction of the management and
policies of such Person whether by ownership of Equity Interests, contract or
otherwise.
"Agent" shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
"Agreement" shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
"Alternate Base Rate" shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one percent (0.5%) and (iii) the
Daily LIBOR Rate plus one percent (1%).  For purposes of this definition, "Daily
LIBOR Rate" shall mean, for any day, the rate per annum determined by Agent by
dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency funding by banks on such day.  For
the purposes of this definition, "Published Rate" shall mean the rate of
interest published each Business Day in The Wall Street Journal "Money Rates"
listing under the caption "London Interbank Offered Rates" for a one month
period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the eurodollar rate for a one month period as published
in another publication determined by Agent).
"Alternate Source" shall have the meaning set forth in the definition of
"Federal Funds Open Rate".
"Alternative Source" shall have the meaning set forth in the definition of
"Eurodollar Rate".
"Anti-Terrorism Laws" shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department's Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
"Applicable Law" shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
"Authority" shall have the meaning set forth in Section 4.19(d).

 
2

--------------------------------------------------------------------------------

 

"Base Rate" shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
"Blocked Accounts" shall have the meaning set forth in Section 4.15(h).
"Blocked Account Bank" shall have the meaning set forth in Section 4.15(h).
"Blocked Person" shall have the meaning set forth in Section 5.23(b) hereof.
"Borrower" or "Borrowers" shall mean, singularly or collectively, as the context
may require,  Pac-Van and each other Person added to this Agreement as a
Borrower through a Joinder and shall extend to all permitted successors and
assigns of such Persons.
"Borrowers' Account" shall have the meaning set forth in Section 2.7.
"Borrowing Agent" shall mean Pac-Van.
"Borrowing Base Certificate" shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer,
Controller or Vice President of Finance of Borrowing Agent and delivered to
Agent, appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the date of such certificate.
"Branch-Use Advance Rate (NBV)" shall have the meaning set forth in Section
2.1(a)(y)(iii) hereof.
"Branch-Use Advance Rate (NOLV)" shall have the meaning set forth in Section
2.1(a)(y)(iii) hereof.
"Branch-Use Equipment" shall mean and include Equipment which consists of new
and used modular buildings, mobile and ground-level offices and storage
containers and trailers used by each Borrower in the conduct of its business at
its branch offices and not held for sale or lease.
"Business Day" shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
"Capital Assets" shall mean any fixed assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year.

 
3

--------------------------------------------------------------------------------

 

"Capital Expenditures" shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
"Capitalized Lease Obligation" shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
"CERCLA" shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
"Certificate of Title" shall mean a certificate of title, certificate of
ownership or other registration certificate issued or required to be issued for
any asset under the certificate of title or similar laws of any jurisdiction.
"Change of Ownership or Management" shall mean (a) ten percent (10%) or more of
the Equity Interests of GFC are no longer owned or controlled by the Individual
Guarantors (including for the purposes of the calculation of percentage
ownership, any Equity Interests into which any Equity Interests of GFC held by
either Individual Guarantor are convertible or for which any such Equity
Interests of GFC or of any other Person may be exchanged and any Equity
Interests issuable to either Individual Guarantor upon exercise of any warrants,
options or similar rights which may at the time of calculation be held by either
Individual Guarantor), (b) one hundred percent (100%) of the Equity Interests of
GFN are no longer owned by GFC (including for the purposes of the calculation of
percentage ownership, any Equity Interests into which any Equity Interests of
GFN held by GFC are convertible or for which any such Equity Interests of GFN or
of any other Person may be exchanged and any Equity Interests issuable to GFC
upon exercise of any warrants, options or similar rights which may at the time
of calculation be held by GFC), (c) one hundred percent (100%) of the Equity
Interests of Pac-Van are no longer owned by GFN (including for the purposes of
the calculation of percentage ownership, any Equity Interests into which any
Equity Interests of Pac-Van held by GFN are convertible or for which any such
Equity Interests of Pac-Van or of any other Person may be exchanged and any
Equity Interests issuable to GFN upon exercise of any warrants, options or
similar rights which may at the time of calculation be held by GFN), (d) one
hundred percent (100%) of the Equity Interests of any Person that becomes a Loan
Party in accordance with Section 7.1(a) are no longer owned, after the date such
Person becomes a Loan Party, by Pac-Van (including for the purposes of the
calculation of percentage ownership, any Equity Interests into which any Equity
Interests of such Person held by Pac-Van are convertible or for which any such
Equity Interests of such Person or of any other Person may be exchanged and any
Equity Interests issuable to Pac-Van upon exercise of any warrants, options or
similar rights which may at the time of calculation be held by Pac-Van), (e) any
merger, consolidation or sale of substantially all of the property or assets of
any Loan Party or (f) RFV shall cease to be involved in the day to day
operations and management of the business of GFC and the Loan Parties either in
his capacity as a senior officer of one of the Loan Parties or as a member of
the board of directors of one of the Loan Parties.

 
4

--------------------------------------------------------------------------------

 

"Charges" shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Loan Party or any of such Loan Party's Affiliates.
"CIP Regulations" shall have the meaning set forth in Section 14.11 hereof.
"Closing Date" shall mean July 16, 2010 or such other date as may be agreed to
by the parties hereto.
"Code" shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
"Collateral" shall mean and include:
(a)           all Receivables;
(b)           all Equipment;
(c)           all General Intangibles;
(d)           all Inventory;
(e)           all Investment Property;
(f)           all Subsidiary Stock;
(g)           all of each Loan Party's right, title and interest in and to,
whether now owned or hereafter acquired and wherever located, (i) its respective
goods and other property including all merchandise returned or rejected by
Customers, relating to or securing any of the Receivables; (ii) all of each Loan
Party's rights as a consignor, a consignee, an unpaid vendor, mechanic, artisan,
or other lienor, including stoppage in transit, setoff, detinue, replevin,
reclamation and repurchase; (iii) all additional amounts due to any Loan Party
from any Customer relating to the Receivables; (iv) other property, including
warranty claims, relating to any goods securing the Obligations; (v) all of each
Loan Party's contract rights, rights of payment which have been earned under a
contract right, instruments (including promissory notes), documents, chattel
paper (including electronic chattel paper), warehouse receipts, deposit
accounts, letters of credit and money; (vi) all commercial tort claims (whether
now existing or hereafter arising); (vii) if and when obtained by any Loan
Party, all real and personal property of third parties in which such Loan Party
has been granted a lien or security interest as security for the payment or
enforcement of Receivables; (viii) all letter of credit rights (whether or not
the respective letter of credit is evidenced by a writing); (ix) all supporting
obligations; and (x) any

 
5

--------------------------------------------------------------------------------

 

other goods, personal property or real property now owned or hereafter acquired
in which any Loan Party has expressly granted a security interest or may in the
future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Loan Party;
(h)           all of each Loan Party's ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by such Loan Party or in which it has an interest, other than
with respect to "off the shelf" software agreements commercially available on
reasonable terms to the general public which prohibit the granting of a Lien
with respect to the same), computer programs, tapes, disks and documents
relating to (a), (b), (c), (d), (e), (f) or (g) of this Paragraph; and
(i)           all proceeds and products of (a), (b), (c), (d), (e), (f), (g) and
(h) in whatever form, including:  cash, deposit accounts (whether or not
comprised solely of proceeds), certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements,
documents, eminent domain proceeds, condemnation proceeds and tort claim
proceeds.
"Commitment Percentage" of any Lender shall mean the percentage set forth below
such Lender's name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.
"Commitment Transfer Supplement" shall mean a document in the form of Exhibit
15.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances (other than Swing Loans) under this
Agreement.
"Compliance Certificate" shall mean a compliance certificate to be signed by the
President, Chief Financial Officer or Controller of Borrowing Agent, which shall
state that, based on an examination sufficient to permit such officer to make an
informed statement, no Default or Event of Default exists, or if such is not the
case, specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Loan Parties with respect
to such default and, such certificate shall have appended thereto calculations
which set forth Loan Parties' compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.6, 7.11, 7.23 and 7.24.
"Consents" shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, material to any Loan Party's business
or necessary (including to avoid a conflict or breach under any agreement,
instrument, other document, license, permit or other authorization) for the
execution, delivery or performance of this Agreement or any Other Documents,
including any Consents required under all applicable federal, state or other
Applicable Law.

 
6

--------------------------------------------------------------------------------

 

"Consigned Inventory" shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
"Controlled Group" shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.
"Customer" shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.
"Customs" shall have the meaning set forth in Section 2.10(b) hereof.
"Default" shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
"Default Rate" shall have the meaning set forth in Section 3.1 hereof.
"Defaulting Lender" shall have the meaning set forth in Section 2.22(a) hereof.
"Deposit Account Control Agreement" shall have the meaning set forth in Section
4.15(h).
"Depository Accounts" shall have the meaning set forth in Section 4.15(h)
hereof.
"Designated Lender" shall have the meaning set forth in Section 16.2(b) hereof.
"Dollar" and the sign "$" shall mean lawful money of the United States of
America.
"Domestic Person" shall mean any entity organized under the laws of any state of
the United States of America or the District of Columbia.
"Domestic Rate Loan" shall mean any Advance that bears interest based upon the
Alternate Base Rate.
"Drawing Date" shall have the meaning set forth in Section 2.11(b) hereof.
"Earnings Before Interest and Taxes" shall mean for any period the sum of
(i) net income (or loss) (excluding extraordinary gains), plus (ii) all interest
expense, plus (iii) all charges against income for all taxes, in each case of
Pac-Van and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP.

 
7

--------------------------------------------------------------------------------

 

"EBITDA" shall mean for any period the sum of (i) Earnings Before Interest and
Taxes plus (ii) depreciation expenses, plus (iii) amortization expenses, plus
(iv) reasonable fees and expenses incurred in order to consummate the
transactions contemplated by this Agreement and the Other Documents, which are
expensed and not capitalized, plus (v) all non-recurring non-cash charges
against income to the extent not included in the calculation of Earnings Before
Interest and Taxes, plus (vi) non-cash stock option charges against income,
minus (vii) all non-recurring non-cash credits to income to the extent not
included in the calculation of Earnings Before Interest and Taxes, in each case
of Pac-Van and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP; provided, however, that for purposes of this definition,
with respect to any Permitted Acquisition made pursuant to Section 7.1(a), at
the sole and reasonable discretion of Agent, EBITDA shall be calculated on a pro
forma basis in accordance with GAAP utilizing  (i) financial statements
furnished with respect to such Person being acquired or related to such assets
that are the subject of such Permitted Acquisition and (ii) pro forma financial
statements, in each case in form and substance satisfactory to Agent (as if such
Permitted Acquisition had been consummated on the first (1st) day of such
period).
"Eligible Branch-Use Equipment" shall mean and include Eligible Equipment
consisting of Branch-Use Equipment.
"Eligible Equipment" shall mean and include with respect to each Borrower, all
Equipment owned and held by such Borrower at one of such Borrower's locations
which Agent, in its reasonable discretion, shall not deem ineligible Equipment,
based on such considerations as Agent may from time to time deem appropriate
including whether the Equipment is subject to a perfected, first priority
security interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance).  In addition, Equipment shall not be Eligible Equipment if it is
represented (or required to be represented) by a Certificate of Title unless the
applicable Borrower has complied with Section 4.21 with respect to such
Equipment.
"Eligible Inventory" shall mean and include Inventory with respect to each
Borrower which is not, in Agent's opinion, obsolete or unmerchantable and which
Agent, in its reasonable discretion, shall not deem ineligible Inventory, based
on such considerations as Agent may from time to time deem appropriate including
whether the Inventory is subject to a perfected, first priority security
interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance).  In addition, Inventory shall not be Eligible Inventory if it (i)
does not conform to all standards imposed by any Governmental Body which has
regulatory authority over such goods or the use or sale thereof, (ii) is in
transit, unless such otherwise Eligible Inventory is in transit from (A) a
location identified on Schedule 4.5, with respect to which the owner occupier of
such location has executed a Lien Waiver Agreement in favor of Agent or (B) a
location at which such Inventory is put to use by a renter or lessee of such
Inventory in the ordinary course of business of the applicable Borrower, to (A)
a location identified on Schedule 4.5, with respect to which the owner occupier
of such location has executed a Lien Waiver Agreement in favor of Agent or (B) a
location at which such Inventory is put to use by a renter or lessee of such
Inventory in the ordinary course of business of the applicable Borrower, (iii)
is located outside the continental United States or at a location that is not
otherwise in compliance with this Agreement, (iv) constitutes Consigned
Inventory, (v) is the subject of an Intellectual Property Claim; (vi) is subject
to a License Agreement or other agreement that limits, conditions or restricts
any Borrower's or Agent's right to sell or otherwise dispose of such Inventory,
unless

 
8

--------------------------------------------------------------------------------

 

Agent is a party to a Licensor/Agent Agreement with the Licensor under such
License Agreement; (vii) other than with respect to Inventory in the possession
of a renter or lessee of such Inventory in the ordinary course of business of
the applicable Borrower, is situated at a location not owned by the applicable
Borrower unless the owner or occupier of such location has executed in favor of
Agent a Lien Waiver Agreement; (viii) is represented (or required to be
represented) by a Certificate of Title unless the applicable Borrower has
complied with Section 4.21 with respect to such Inventory or (ix) is not
otherwise satisfactory to Agent as determined in good faith by Agent in the
exercise of its discretion in a reasonable manner.  Eligible Inventory shall not
include Inventory being acquired pursuant to a trade Letter of Credit to the
extent such trade Letter of Credit remains outstanding.
"Eligible Other Inventory" shall mean and include Eligible Inventory consisting
of Other Inventory.
"Eligible Receivables" shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the ordinary course of business and
which Agent, in its sole credit judgment, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate.  A Receivable shall not be deemed eligible unless such Receivable
is subject to Agent's first priority perfected security interest and no other
Lien (other than Permitted Encumbrances), and is evidenced by an invoice or
other documentary evidence satisfactory to Agent.  In addition, no Receivable
shall be an Eligible Receivable if:
(a)           it arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;
(b)           it is due or unpaid more than ninety (90) days after the original
invoice date;
(c)           fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder;
(d)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
(e)           the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors, (iv)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vii) acquiesce to, or fail to have dismissed, any petition which is
filed against it in any involuntary case under such bankruptcy laws, or (viii)
take any action for the purpose of effecting any of the foregoing;
(f)           the sale is to a Customer outside the continental United States of
America, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Agent in its sole discretion;

 
9

--------------------------------------------------------------------------------

 

(g)           the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
(h)           Agent believes, in its sole judgment, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer's financial inability to pay;
(i)           the Customer is the United States of America or any department,
agency or instrumentality thereof, or any state contained within the United
States of America, unless the applicable Borrower assigns its right to payment
of such Receivable to Agent pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et
seq.) or has otherwise complied with other applicable statutes or ordinances;
provided that Receivables excluded from this definition of Eligible Receivables
pursuant to this clause (i) shall only be excluded to the extent that the
aggregate amount of Receivables from such Customers exceeds Five Hundred
Thousand and 00/100 Dollars ($500,000.00) in the aggregate;
(j)           the Customer is a municipality or instrumentality of any state
contained in the United States of America, unless the applicable Borrower
assigns its right to payment of such Receivable to Agent pursuant to any
applicable statute or ordinance; provided that so long as no Default or Event of
Default has occurred and is continuing under this Agreement, Receivables shall
not be excluded from this definition of Eligible Receivables solely because the
applicable Borrower has not assigned its right to payment pursuant to such
applicable statute or ordinance;
(k)           the goods giving rise to such Receivable have not been delivered
to and accepted by the Customer or the services giving rise to such Receivable
have not been performed by the applicable Borrower and accepted by the Customer
or the Receivable otherwise does not represent a final sale, except for
Receivables in respect of unpaid deposits from Customers that have executed
contracts to purchase goods in an aggregate amount not to exceed Five Million
and 00/100 Dollars ($5,000,000.00) at any time;
(l)           the Receivable arises with respect to a Customer whose aggregate
amount of Receivables constitute fifteen percent (15%) or more of the aggregate
amount of all Receivables owed to Borrowers to the extent such Receivables
exceed such limit;
(m)           the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, to the extent of such offset, deduction, defense,
dispute or counterclaim, the Customer is also a creditor or supplier of a
Borrower or the Receivable is contingent in any respect or for any reason;
(n)           the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto;
(o)           any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed;

 
10

--------------------------------------------------------------------------------

 

(p)           such Receivable is not payable to a Borrower; or
(q)           such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its discretion in a
reasonable manner.
"Eligible Rental Fleet Inventory" shall mean and include Eligible Inventory
consisting of Rental Fleet Inventory.
"Eligible Rolling Stock Equipment" shall mean and include all Rolling Stock
Equipment of each Borrower which Agent, in its reasonable discretion, shall deem
to be Eligible Rolling Stock Equipment, based on such considerations as Agent
may from time to time deem appropriate.  Rolling Stock Equipment shall not be
deemed eligible unless such Rolling Stock Equipment is subject to Agent's first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances).  In addition, no Rolling Stock Equipment shall be Eligible
Rolling Stock Equipment if:
(a)           it does not meet all applicable safety or regulatory standards
applicable to it for the use for which it is intended or for which it is being
used;
(b)           it, (i) is not evidenced by a Certificate of Title that has the
name of the applicable Borrower noted thereon as the owner of it (other than any
Rolling Stock Equipment the ownership of which is not required to be evidenced
by a Certificate of Title under the laws applicable to it), (ii) is not
otherwise properly registered in one of the States of the United States in
accordance with all Applicable Laws or (iii) with respect to which Agent has not
received such evidence with respect to (i) and (ii) above as it may reasonably
require;
(c)           with respect to such Rolling Stock Equipment (i) the applicable
Borrower has not complied with Section 4.21 with respect to such Rolling Stock
Equipment (other than any Rolling Stock Equipment the ownership of which is not
required to be evidenced by a Certificate of Title under the laws applicable to
it), or (ii) is Rolling Stock Equipment to which the applicable Borrower does
not have good and marketable title;
(d)           it does not meet all applicable standards of all motor vehicle
laws or other statutes and regulations established by any Governmental Body or
is subject to any licensing or similar requirement that would limit the right of
Agent to sell or otherwise dispose of such Rolling Stock Equipment;
(e)           it is not used or usable in the ordinary course of a Borrower's
business or has been damaged in any material respect or in an inoperable
condition that continues for any period of more than sixty (60) consecutive
days;
(f)           it is a tractor; or
(g)           it is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its discretion in a reasonable manner.
"Eligible Step Inventory" shall mean and include Eligible Inventory consisting
of Step Inventory.

 
11

--------------------------------------------------------------------------------

 

"Eligible Tractor Equipment" shall mean and include Rolling Stock Equipment
consisting of tractors, which meets the requirements for Eligible Rolling Stock
Equipment other than the "such Rolling Stock Equipment is a tractor" exclusion
in the definition of Eligible Rolling Stock Equipment.
"Environmental Complaint" shall have the meaning set forth in Section 4.19(d)
hereof.
"Environmental Laws" shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
"Equipment" shall mean and include as to each Loan Party all of such Loan
Party's goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles
(including trucks, trailers, tractors, service vehicles, vans, pick-up trucks,
forklifts and wheel loaders), fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto.
"Equity Interests" of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other "equity security" (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
"Eurodollar Rate" shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest one hundredth (1/100) of one percent (1%))
determined by Agent by dividing (i) the rate which appears on the Bloomberg Page
BBAM1 (or on such other substitute Bloomberg page that displays rates at which
US dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent which
has been approved by the British Bankers' Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market (an
"Alternative Source"), at approximately 11:00 a.m., London time two (2) Business
Days prior to the first day of such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, a comparable replacement rate determined by Agent
at such time (which determination shall be conclusive absent manifest error))
for an amount comparable to such Eurodollar Rate Loan and having a borrowing
date and a maturity comparable to such Interest Period by (ii) a number equal to
1.00 minus the Reserve Percentage.

 
12

--------------------------------------------------------------------------------

 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  Agent shall give prompt notice to
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
"Eurodollar Rate Loan" shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
"Event of Default" shall have the meaning set forth in Article X hereof.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
"Executive Order No. 13224" shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
"Federal Funds Effective Rate" for any day shall mean the rate per annum (based
on a year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest one hundredth  (1/100) of one percent (1%)) announced by
the Federal Reserve Bank of New York (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the "Federal Funds Effective Rate" as of the date of this
Agreement; provided, if such Federal Reserve Bank (or its successor) does not
announce such rate on any day, the "Federal Funds Effective Rate" for such day
shall be the Federal Funds Effective Rate for the last day on which such rate
was announced.
"Federal Funds Open Rate" for any day shall mean the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed) which is the
daily federal funds open rate as quoted by ICAP North America, Inc. (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption "OPEN" (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by PNC (an "Alternate Source") (or
if such rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Alternate Source, a comparable replacement rate determined by PNC
at such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate for such day shall be the "open" rate on the immediately preceding Business
Day.  If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to Loan Parties, effective on the date of any such
change.
"Fee Letter" shall mean the fee letter dated of even date herewith between Loan
Parties and Agent.

 
13

--------------------------------------------------------------------------------

 

"Financial Statements" shall have the meaning set forth in Section 5.5(c).
"Fixed Charge Coverage Ratio" shall mean and include, for any fiscal period, the
ratio of (a) EBITDA minus the sum of (i) Net Unfinanced Capital Expenditures
made during such period, (ii) cash taxes paid during such period, (iii)
dividends and distributions paid in cash as permitted pursuant to Section 7.7
hereof and (iv) management fees paid as permitted pursuant to Section 7.10(c)
hereof, to (b) all Senior Debt Payments during such period, in each case of
Pac-Van and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP.
"Foreign Subsidiary" of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.
"Formula Amount" shall have the meaning set forth in Section 2.1(a).
"Funded Debt" shall mean, with respect to Pac-Van and its Subsidiaries on a
consolidated basis, without duplication, all Indebtedness for borrowed money
evidenced by notes, bonds, debentures, or similar evidences of Indebtedness that
by its terms matures more than one year from, or is directly or indirectly
renewable or extendible at Pac-Van's or any such Subsidiary's option under a
revolving credit or similar agreement obligating the lender or lenders to extend
credit over a period of more than one year from the date of creation thereof,
and specifically including Capitalized Lease Obligations, current maturities of
long-term debt, revolving credit and short term debt extendible beyond one year
at the option of the debtor, and also including, in the case of Pac-Van and its
Subsidiaries, the Obligations and, without duplication, Indebtedness consisting
of guaranties of Funded Debt of other Persons.
"GAAP" shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
"General Intangibles" shall mean and include as to each Loan Party all of such
Loan Party's general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such Loan
Party to secure payment of any of the Receivables by a Customer (other than to
the extent covered by Receivables) all rights of indemnification and all other
intangible property of every kind and nature (other than Receivables).
"GFC" shall mean General Finance Corporation, a Delaware corporation.
"GFC Debt Agreement" shall mean that certain Investment Agreement, dated of even
date herewith, by and among GFC, Laminar and the GFC Debt Lenders, together with
all amendments, supplements, modifications, substitutions and replacements
thereto and thereof.
"GFC Debt Documents" shall mean the GFC Debt Agreement, the Notes (as defined in
the GFC Debt Agreement), the GFC Debt Guaranty Agreement and any and all other

 
14

--------------------------------------------------------------------------------

 

agreements, instruments and documents executed in connection therewith, together
with all amendments, supplements, modifications, substitutions and replacements
thereto and thereof.
"GFC Debt Guaranty Agreement" shall mean that certain Continuing Unconditional
Guaranty, dated of even date herewith, made by Pac-Van and GFN  in favor of
Laminar.
"GFC Debt Lenders" shall mean each lender party to the GFC Debt Agreement.
"GFC Debt Subordination Agreement" shall mean that certain Subordination and
Intercreditor Agreement, dated of even date herewith, by and among Pac-Van, GFN,
Agent and Laminar, together with all amendments, supplements, modifications,
substitutions and replacements thereto and thereof.
"GFN" shall mean GFN North America Corp., a Delaware corporation.
"GFN Australasia" shall mean GFN U.S. Australasia Holdings, Inc., a Delaware
corporation.
"Governmental Acts" shall have the meaning set forth in Section 2.16.
"Governmental Body" shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
"Guarantor" or "Guarantors" shall mean, singularly or collectively, as the
context may require, GFN and any other Person who may hereafter guarantee
payment or performance of the whole or any part of the Obligations (other than
the Individual Guarantors) and shall extend to all permitted successors and
assigns of such Persons.
"Guaranty" shall mean (i) the Guaranty and Suretyship Agreement made by GFN in
favor of Agent for its benefit and for the ratable benefit of Lenders, (ii) the
Limited Guaranty and Suretyship Agreement made by the Individual Guarantors in
favor of Agent for its benefit and for the ratable benefit of Lenders (the
"Limited Guaranty"), and (iii) any other guaranty of the obligations of
Borrowers executed by a Guarantor in favor of Agent for its benefit and for the
ratable benefit of Lenders, in form and substance satisfactory to Agent, in each
case together with all amendments, supplements, modifications, substitutions and
replacements thereto and thereof, and "Guarantees" means collectively, all such
Guarantees.
"Hazardous Discharge" shall have the meaning set forth in Section 4.19(d)
hereof.
"Hazardous Substance" shall mean any flammable explosives, radon, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum and petroleum products, methane, hazardous materials,
Hazardous Wastes, hazardous or Toxic Substances or related materials as defined
in CERCLA, the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801, et  seq.) or any other applicable Environmental Law and in the
regulations adopted pursuant thereto.

 
15

--------------------------------------------------------------------------------

 

"Hazardous Wastes" shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
"Hedge Liabilities" shall have the meaning provided in the definition of
"Lender-Provided Interest Rate Hedge".
"Indebtedness" of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and  all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
"Individual Guarantor" or "Individual Guarantors" shall mean, singularly or
collectively, as the context may require, RFV and LDV.
"Individual Guarantor Account Control Agreement" shall mean that certain Account
Control Agreement, dated of even date herewith, by and among the Individual
Guarantors, PNC and Agent with respect to the Individual Guarantor Collateral
Account, together with all amendments, supplements, modifications, substitutions
and replacements thereto and thereof.
"Individual Guarantor Collateral Account shall mean the Account (as such term is
defined in the Individual Guarantor Pledge and Security Agreement).
"Individual Guarantor Pledge and Security Agreement" shall mean that certain
Pledge and Security Agreement, dated of even date herewith, made by the
Individual Guarantors to Agent for the benefit of Lenders, with respect to the
Individual Guarantor Collateral Account,  together with all amendments,
supplements, modifications, substitutions and replacements thereto and thereof.
"Ineligible Security" shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
"Intellectual Property" shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
"Intellectual Property Claim" shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Loan Party's ownership, use, marketing, sale or distribution of any
Inventory, Equipment, Intellectual

 
16

--------------------------------------------------------------------------------

 

Property or other property or asset is violative of any ownership of or right to
use any Intellectual Property of such Person.
"Interest Period" shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).
"Interest Rate Hedge" shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Loan Party or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Loan Party and/or its Subsidiaries of increasing
floating rates of interest applicable to Indebtedness.
"Inventory" shall mean and include as to each Loan Party all of such Loan
Party's now owned or hereafter acquired goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Loan Party's business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.
"Investment Property" shall mean and include as to each Loan Party, all of such
Loan Party's now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
"IP Security Agreement" shall mean the Patent, Trademark and Copyright Security
Agreement, dated of even date herewith executed and delivered by the Loan
Parties in connection with this Agreement, together with all amendments,
supplements, modifications, substitutions and replacements thereto and thereof.
"ISP98 Rules" shall have the meaning set forth in Section 2.9(b).
"Issuer" shall mean any Person who issues a Letter of Credit pursuant to the
terms hereof.
"Joinder" shall mean a joinder by a Person as a Borrower or a Guarantor under
this Agreement and the Other Documents in form and substance satisfactory to
Agent.
"Laminar" shall mean Laminar Direct Capital, L.L.C., a Delaware limited
liability company, in its capacity as agent for the GFC Debt Lenders.
"LDV" shall mean Lydia D. Valenta, an individual with a principal residence in
the State of California.
"Lender" and "Lenders" shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

 
17

--------------------------------------------------------------------------------

 

"Lender-Provided Interest Rate Hedge" shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement or other similar agreement
acceptable to Agent in its sole discretion, (ii) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Loan Party to the provider
of any Lender-Provided Interest Rate Hedge (the "Hedge Liabilities") shall be
"Obligations" hereunder, guaranteed obligations under any Guaranty and otherwise
treated as Obligations for purposes of each of the Other Documents. The Liens
securing the Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the Other Documents.
"Letter of Credit Fees" shall have the meaning set forth in Section 3.2.
"Letter of Credit Borrowing" shall have the meaning set forth in Section
2.11(d).
"Letter of Credit Sublimit" shall mean Five Million and 00/100 Dollars
($5,000,000.00).
"Letters of Credit" shall have the meaning set forth in Section 2.8.
"License Agreement" shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party's business operations.
"Licensor" shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party's manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party's
business operations.
"Licensor/Agent Agreement" shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent's Liens with
respect to and to dispose of any Loan Party's Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Loan Party's
default under any License Agreement with such Licensor.
"Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
"Lien Waiver Agreement" shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with

 
18

--------------------------------------------------------------------------------

 

respect to any of the Collateral and shall authorize Agent from time to time to
enter upon the premises to inspect or remove the Collateral from such premises
or to use such premises to store or dispose of such Inventory.
"Limited Guaranty" shall have the meaning set forth in the definition of
Guaranty.
"Loan Party" or "Loan Parties" shall mean, singularly or collectively, as the
context may require, each Borrower and each Guarantor and shall extend to all
permitted successors and assigns of each such Person.
"Material Adverse Effect" shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of the Loan Parties taken as a whole, (b) any Loan Party's ability to
duly and punctually pay or perform the Obligations in accordance with the terms
thereof, (c) the value of the Collateral, or Agent's Liens on the Collateral or
the priority of any such Lien or (d) the practical realization of the benefits
of Agent's and each Lender's rights and remedies under this Agreement and the
Other Documents.
"Maximum Face Amount" shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
"Maximum Revolving Advance Amount" shall mean Eighty-Five Million and 00/100
Dollars ($85,000,000.00).
"Maximum Undrawn Amount" shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
"Minimum Utilization Ratio" shall mean and include, with respect to Pac-Van and
its Subsidiaries on a consolidated basis as of the end of each calendar month,
the ratio of (a) the aggregate gross book value of Rental Fleet Inventory which
are then subject to valid, current rental or lease agreements between Pac-Van or
any of its Subsidiaries and the renters or lessees thereof that are not an
Affiliate of Pac-Van or such Subsidiary or a Person controlled by an Affiliate
of Pac-Van or such Subsidiary, to (b) the aggregate gross book value of Rental
Fleet Inventory of Pac-Van and its Subsidiaries on a consolidated basis.
"Modified Commitment Transfer Supplement" shall have the meaning set forth in
Section 16.3(d).
"Motor Vehicle Statute" shall have the meaning set forth in Section 4.21(a)
hereof.
"Multiemployer Plan" shall mean a "multiemployer plan" as defined in Sections
3(37) and 4001(a)(3) of ERISA.

 
19

--------------------------------------------------------------------------------

 

"Multiple Employer Plan" shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
"Net Orderly Liquidation Value" shall mean, at any time, the aggregate value of
Borrowers' Inventory at such time in an orderly liquidation, taking into account
all costs, fees and expenses estimated to be incurred by Agent and the Lenders
in connection with such liquidation, based upon the most recent appraisal of
Borrowers' Inventory conducted by an appraiser selected by Agent.
"Net Capital Expenditures" shall mean, for any period, the difference between
(i) the net book value, at the time of such acquisition, of all Capital Assets
acquired through Capital Expenditures of any Loan Party, and (ii) the net book
value, at the time of such sale or disposal of all Capital Assets sold or
disposed of by any Loan Party.
"Net Proceeds" shall mean, with respect to any transaction, an amount equal to
the cash proceeds received by a Loan Party from or in respect of such
transaction (including, when received, any cash proceeds received as income,
other deferred cash proceeds or other cash proceeds of any non-cash proceeds of
such transaction), less any expenses or charges (including commissions, fees and
taxes paid or payable) reasonably incurred by such Person in respect of such
transaction.
"Net Unfinanced Capital Expenditures" shall mean, for any period, the greater of
(a) the product of (y) Net Capital Expenditures for such period and (z) the sum
of (i) the difference between (1) one hundred percent (100%) minus (2) with
respect to each Capital Asset consisting of Rental Fleet Inventory or Other
Inventory purchased, the applicable Advance Rate with respect to such Capital
Asset, and (ii) the difference between (1) one hundred percent (100%) minus (2)
with respect to each Capital Asset consisting of Equipment purchased, the
applicable Advance Rate with respect to such Capital Asset, and (b) Zero and
00/100 Dollars ($0.00).
"Note" shall mean each Revolving Credit Note and the Swing Note and "Notes"
shall collectively mean all of the Revolving Credit Notes and the Swing Note.
"Obligations" shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Loan Party to
Lenders or Agent or to any other direct or indirect subsidiary or affiliate of
Agent or any Lender of any kind or nature, present or future (including any
interest or other amounts accruing thereon after maturity, or after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest or other amounts is allowed in
such proceeding), whether or not evidenced by any note, guaranty or other
instrument, whether arising under any agreement, instrument or document,
(including this Agreement and the Other Documents) whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of

 
20

--------------------------------------------------------------------------------

 

Agent's or any Lenders non-receipt of or inability to collect funds or otherwise
not being made whole in connection with depository transfer check or other
similar arrangements, whether direct or indirect (including those acquired by
assignment or participation), absolute or contingent, joint or several, due or
to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, regardless of how such indebtedness or liabilities
arise or by what agreement or instrument they may be evidenced or whether
evidenced by any agreement or instrument, including any and all of any Loan
Party's Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and any Loan
Party and any amendments, extensions, renewals or increases and all costs and
expenses of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including reasonable attorneys' fees and expenses and all obligations
of any Loan Party to Agent or Lenders to perform acts or refrain from taking any
action.
"Order" shall have the meaning set forth in Section 2.17.
"Other Documents" shall mean the Notes, any Guaranty, any Pledge Agreement, any
Lender-Provided Interest Rate Hedge, the IP Security Agreement, any Lien Waiver
Agreement, the Fee Letter, the Individual Guarantor Pledge and Security
Agreement, the Individual Guarantor Account Control Agreement, the Trust
Agreement, the GFC Debt Subordination Agreement, any Deposit Account Control
Agreement, the Questionnaire, any Joinder and any and all other agreements,
instruments and documents, including guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Loan Party
and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.
"Other Inventory" shall mean and include Inventory of each Borrower consisting
of new and used modular buildings, mobile and ground-level offices and storage
containers and trailers, but excluding Rental Fleet Inventory.
"Other Inventory Advance Rate (NBV)" shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
"Other Inventory Advance Rate (NOLV)" shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.
"Out-of-Formula Loans" shall have the meaning set forth in Section 16.2(b).
"Overadvance Threshold Amount" shall have the meaning set forth in Section
16.2(b)
"Pac-Van" shall have the meaning set forth in the preamble to this Agreement.
"Parent" of any Person shall mean a corporation or other entity owning, directly
or indirectly at least fifty percent (50%) of the shares of stock or other
ownership interests having ordinary voting power to elect a majority of the
directors of the Person, or other Persons performing similar functions for any
such Person.

 
21

--------------------------------------------------------------------------------

 

"Participant" shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
"Participation Advance" shall have the meaning set forth in Section 2.11(d).
"Participation Commitment" shall mean each Lender's obligation to buy a
participation of the Letters of Credit issued hereunder.
"Payee" shall have the meaning set forth in Section 3.10.
"Payment Office" shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
"Pension Benefit Plan" shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.
"Permitted Acquisition" shall have the meaning set forth in Section 7.1(a)
hereof.
"Permitted Encumbrances" shall mean:
(a)  Liens in favor of Agent or the Trust for the benefit of Agent and Lenders;
(b)  Liens for taxes, assessments or other governmental charges not delinquent
or being Properly Contested;
(c)  Liens disclosed in the financial statements referred to in Section 5.5, the
existence of which Agent has consented to in writing;
(d)  deposits or pledges to secure obligations under worker's compensation,
social security or similar laws, or under unemployment insurance;
(e)  deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety
bonds, performance bonds, indemnity bonds and appeal bonds and other obligations
of like nature arising in the ordinary course of business not to exceed an
aggregate amount of Ten Million and 00/100 Dollars ($10,000,000.00);

 
22

--------------------------------------------------------------------------------

 

(f)  Liens arising by virtue of the rendition, entry or issuance against any
Loan Party or any Subsidiary, or any property of any Loan Party or any
Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (x) is in existence for less than twenty (20) consecutive days after it
first arises or is being Properly Contested and (y) is at all times junior in
priority to any Liens in favor of Agent;
(g)  mechanics', workers', materialmen's or other like Liens arising in the
ordinary course of business with respect to obligations which are not due or
which are being Properly Contested;
(h)  Liens placed upon fixed assets hereafter acquired to secure a portion of
the purchase price thereof, provided that (x) any such lien shall not encumber
any other property of any Loan Party and (y) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.8(b);
(i)  Liens on property leased by any Loan Party under capital and operating
leases securing obligations of such Loan Party to the lessor under such leases;
and
(j)  Liens disclosed on Schedule 1.2; provided that such Liens shall secure only
those obligations which they secure on the Closing Date and shall not
subsequently apply to any other property or assets of any Loan Party.
"Person" shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
"Plan" shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan), maintained for employees of any
Loan Party or any member of the Controlled Group or any such Plan to which any
Loan Party or any member of the Controlled Group is required to contribute on
behalf of any of its employees.
"Pledge Agreement" shall mean (i) the Pledge Agreement dated of even date
herewith made by GFN to Agent for the benefit of Lenders, with respect to all of
the issued and outstanding capital stock of Pac-Van, and (ii) any other Pledge
Agreement executed and delivered by any Loan Party to Agent for the benefit of
Lenders with respect to the Subsidiary Stock, in each case together with all
amendments, supplements, modifications, substitutions and replacements thereto
and thereof, and "Pledge Agreements" means collectively, all such Pledge
Agreements.
"PNC" shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
"Pro Forma Balance Sheet" shall have the meaning set forth in Section 5.5(a)
hereof

 
23

--------------------------------------------------------------------------------

 

"Pro Forma Financial Statements shall have the meaning set forth in Section
5.5(b) hereof.
"Projections" shall have the meaning set forth in Section 5.5(b) hereof.
"Properly Contested" shall mean, in the case of any Indebtedness, Lien or other
obligation, as applicable, of any Person (including any taxes) that is not paid
as and when due or payable by reason of such Person's bona fide dispute
concerning its liability to pay same or concerning the amount thereof, (i) such
Indebtedness, Lien or other obligation, as applicable, is being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (ii) such Person has established appropriate reserves as
shall be required in conformity with GAAP; (iii) the non-payment of such
Indebtedness or other obligation will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person's assets with respect to such Indebtedness or
other obligation unless such Lien is at all times junior and subordinate in
priority to the Liens in favor of Agent (except only with respect to property
taxes that have priority as a matter of applicable state law) and enforcement of
such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; (v) if such Indebtedness, Lien or other obligation,
as applicable, results from, or is determined by the entry, rendition or
issuance against a Person or any of its assets of a judgment, writ, order or
decree, enforcement of such judgment, writ, order or decree is stayed pending a
timely appeal or other judicial review; and (vi) if such contest is abandoned,
settled or determined adversely (in whole or in part) to such Person, such
Person forthwith pays such Indebtedness or other obligation and all penalties,
interest and other amounts due in connection therewith.
"Purchasing CLO" shall have the meaning set forth in Section 16.3(d) hereof.
"Purchasing Lender" shall have the meaning set forth in Section 16.3(c) hereof.
"Questionnaire" shall mean the Documentation Information Questionnaires and the
responses thereto provided by Loan Parties and delivered to Agent.
"RCRA" shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
"Real Property" shall mean all of each Loan Party's right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Loan Party.
"Receivables" shall mean and include, as to each Loan Party, all of such Loan
Party's accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Loan Party by its Affiliates), documents, chattel
paper (including electronic chattel paper), general intangibles relating to
accounts, drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

 
24

--------------------------------------------------------------------------------

 

"Receivables Advance Rate" shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
"Register" shall have the meaning set forth in Section 16.3(e).
"Reimbursement Obligation" shall have the meaning set forth in Section 2.11(b)
hereof.
"Release" shall have the meaning set forth in Section 5.7(c)(i) hereof.
"Rental Fleet Inventory" shall mean and include Inventory of each Borrower which
consists of new and used modular buildings, mobile and ground-level offices and
storage containers and trailers held by such Borrower for intended lease or
rental by such Borrower to third parties.
"Rental Fleet Advance Rate (NBV)" shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
"Rental Fleet Advance Rate (NOLV)" shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
"Reportable Event" shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.
"Required Lenders" shall mean Lenders holding greater than fifty percent (50%)
of the Advances (excluding Swing Loans) and, if no Advances (excluding Swing
Loans) are outstanding, shall mean Lenders holding greater than fifty percent
(50%) of the Commitment Percentages; provided, however, if there are fewer than
three (3) Lenders, Required Lenders shall mean all Lenders.
"Reserve Percentage" shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as "Eurocurrency Liabilities".
"Revolving Advances" shall mean Advances made other than Letters of Credit.
"Revolving Credit Note" shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.
"Revolving Interest Rate" shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus two and three quarters of one percent
(2.75%) with respect to Domestic Rate Loans and (b) the sum of the Eurodollar
Rate plus three and three quarters of one percent (3.75%) with respect to
Eurodollar Rate Loans.
"RFV" shall mean Ronald F. Valenta, an individual with a principal residence in
the State of California.

 
25

--------------------------------------------------------------------------------

 

"Rolling Stock Equipment" shall mean and include all Equipment of each Borrower
consisting of trucks, trailers, tractors, service vehicles, vans, pick up
trucks, forklifts, wheel loaders and other mobile Equipment and other vehicles
used by such Borrower to transport Inventory of such Borrower.
"Rolling Stock Equipment Advance Rate (NBV)" shall have the meaning set forth in
Section 2.1(a)(y)(iii) hereof.
"Rolling Stock Equipment Advance Rate (NOLV)" shall have the meaning set forth
in Section 2.1(a)(y)(iii) hereof.
"SEC" shall mean the Securities and Exchange Commission or any successor
thereto.
"Section 20 Subsidiary" shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
"Securities Act" shall mean the Securities Act of 1933, as amended.
"Senior Debt Payments" shall mean and include all cash actually expended by
Pac-Van and its Subsidiaries on a consolidated basis to make (a) interest
payments on any Advances hereunder, plus (b) payments for all fees, commissions
and charges set forth herein and with respect to any Advances, plus (c)
capitalized lease payments, plus (d) payments with respect to any other
Indebtedness for borrowed money.
"Senior Funded Debt" shall mean, as of any date of determination, (i) Funded
Debt minus (ii) Subordinated Funded Debt.
"Settlement Date" shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
"Standard & Poor's" shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
"Step Inventory" shall mean Inventory of each Borrower which consists of steps
and ramps.
"Step Inventory Advance Rate (NBV)" shall have the meaning set forth in Section
2.1(a)(y)(iii) hereof.
"Subordinated Funded Debt" shall mean any unsecured Funded Debt of Pac-Van and
its Subsidiaries on a consolidated basis the terms of which are reasonably
satisfactory to Agent and which has been expressly subordinated in right of
payment to all Funded Debt of Pac-Van and its Subsidiaries under the Loan
Documents (i) by the execution and delivery of a subordination agreement, in
form and substance satisfactory to Agent, or (ii) otherwise on terms

 
26

--------------------------------------------------------------------------------

 

and conditions (including subordination provisions, payment terms, interest
rates, covenants, remedies, defaults and other material terms) satisfactory to
Agent.
"Subsidiary" of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
"Subsidiary Stock" shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Loan Party (not to exceed sixty-five percent
(65%) of the Equity Interests of any Foreign Subsidiary).
"Swing Loan Commitment" shall mean PNC's commitment to make Swing Loans to
Borrowers pursuant to Section 2.23(a) hereof in an aggregate principal amount up
to Eight Million Five Hundred Thousand and 00/100 Dollars ($8,500,000.00).
"Swing Loan Request" shall mean a request for Swing Loans made in accordance
with Section 2.23(b) hereof.
"Swing Loans" shall mean collectively and "Swing Loan" shall mean separately all
Swing Loans or any Swing Loan made by PNC to Borrowers pursuant to 2.23 hereof.
"Swing Note" shall mean the promissory note referred to in Section 2.23(d)
hereof, together with all amendments, restatements, extensions, renewals,
replacements, refinancings or refundings thereof in whole or in part.
"Taxes" shall mean all federal, state, municipal and other governmental taxes,
levies, charges, claims and assessments which are or may be owed or collected by
any Loan Party with respect to its business, operations, Collateral or
otherwise.
"Term" shall have the meaning set forth in Section 13.1 hereof.
"Termination Event" shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Loan Party or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a "substantial employer" as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Loan Party or any member of the Controlled Group from a Multiemployer Plan.
"Titled Assets" shall mean all goods the ownership of which is evidenced by (or
required to be evidenced by) a Certificate of Title owned by any Loan Party.

 
27

--------------------------------------------------------------------------------

 

"Toxic Substance" shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic
substances.  "Toxic Substance" includes asbestos, polychlorinated biphenyls
(PCBs) and lead-based paints.
"Tractor Advance Rate (NBV)" shall have the meaning set forth in Section
2.1(a)(y)(iii) hereof.
"Tractor Advance Rate (NOLV)" shall have the meaning set forth in Section
2.1(a)(y)(iii) hereof.
"Trading with the Enemy Act" shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
"Transactions" shall have the meaning set forth in Section 5.5(a) hereof.
"Transferee" shall have the meaning set forth in Section 16.3(d) hereof.
"Trust" shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
"Trust Agent" shall mean PNC in its capacity as Trust Agent on behalf of the
Trust.
"Trust Agreement" shall mean that certain Trust Agreement of Pac-Van Asset
Trust, dated of even date herewith, by and among Pac-Van, the Trustee and PNC,
as trust agent and beneficial owner.
"Trustee" shall mean Wells Fargo Delaware Trust Company, National Association,
not in its individual capacity but solely as Trustee of the Trust under the
Trust Agreement.
"UCP" shall have the meaning set forth in Section 2.9(b) hereof.
"Undrawn Availability" at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances plus (ii)
all amounts due and owing to any Borrower's trade creditors which are sixty (60)
days or more past due and which are not being Properly Contested, provided that
amounts sixty (60) days or more past due being Properly Contested shall be
included in this calculation unless Borrowers have delivered information and/or
documentation to Agent with respect to such amounts in form and substance
satisfactory to Agent, plus (iii) fees and expenses for which Borrowers are
liable but which have not been paid or charged to Borrowers' Account.

 
28

--------------------------------------------------------------------------------

 

"Uniform Commercial Code" shall have the meaning set forth in Section 1.3
hereof.
"USA PATRIOT Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
"Week" shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
1.3. Uniform Commercial Code Terms.
All terms used herein and defined in the Uniform Commercial Code as adopted in
the State of New York from time to time (the "Uniform Commercial Code") shall
have the meaning given therein unless otherwise defined herein.  Without
limiting the foregoing, the terms "accounts", "chattel paper", "commercial tort
claims", "instruments", "general intangibles", "goods", "payment intangibles",
"proceeds", "supporting obligations", "securities", "investment property",
"documents", "deposit accounts", "software", "letter of credit rights",
"inventory", "equipment" and "fixtures", as and when used in the description of
Collateral (including in Section 4.1 hereto) shall have the meanings given to
such terms in Articles 8 or 9 of the Uniform Commercial Code.  To the extent the
definition of any category or type of collateral is expanded by any amendment,
modification or revision to the Uniform Commercial Code, such expanded
definition will apply automatically as of the date of such amendment,
modification or revision.
1.4. Certain Matters of Construction.
The terms "herein", "hereof" and "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision.  All references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement.  Any pronoun used shall be deemed to cover all
genders.  Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof.  All references herein to the time of
day shall mean the time in New York, New York.  Unless otherwise provided, all
financial calculations shall be performed with Inventory valued on a first-in,
first-out basis.  Whenever the words "including" or "include" shall be used,
such words shall be understood to mean "including, without limitation" or
"include, without limitation".  A Default or Event of Default shall be deemed to
exist at all times during the period commencing on the date that such Default or
Event of Default occurs to the date on which such Default or Event of Default is
waived in writing pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall "continue" or be "continuing" until such Event of Default
has been waived in writing by the Required Lenders.  Any Lien referred to in
this Agreement or any of the Other

 
29

--------------------------------------------------------------------------------

 

Documents as having been created in favor of Agent, any agreement entered into
by Agent pursuant to this Agreement or any of the Other Documents, any payment
made by or to or funds received by Agent pursuant to or as contemplated by this
Agreement or any of the Other Documents, or any act taken or omitted to be taken
by Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of Agent and
Lenders. Wherever the phrase "to the best of Loan Parties' knowledge" or words
of similar import relating to the knowledge or the awareness of any Loan Party
are used in this Agreement or Other Documents, such phrase shall mean and refer
to (i) the actual knowledge of a senior officer of any Loan Party or (ii) the
knowledge that a senior officer would have obtained after reasonable
inquiry.  All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists.  In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
II. ADVANCES, PAYMENTS.
2.1. Revolving Advances.
(a) Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender's Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the sum of (i) the
aggregate Maximum Undrawn Amount of outstanding Letters of Credit, plus (ii) the
aggregate amount of outstanding Swing Loans and (y) an amount equal to the sum
of:
(i) subject to the provisions of Section 2.1(b) hereof, up to eighty-five
percent (85%) ("Receivables Advance Rate") of Eligible Receivables, plus
(ii) subject to the provisions of Section 2.1(b) hereof, up to the lesser of (A)
the sum of (y) up to eighty percent (80%) ("Rental Fleet Advance Rate (NBV)") of
the net book value of the Eligible Rental Fleet Inventory, and (z) up to eighty
percent (80%) ("Other Inventory Advance Rate (NBV)") of the net book value of
the Eligible Other Inventory, and (B) the sum of (y) (I) from the Closing Date
through and including June 30, 2011, up to ninety percent (90%), (II) from July
1, 2011 through and including June 30, 2012, up to eighty-five percent (85%),
and (III) from July 1, 2012 and thereafter, up to eighty percent (80%)
(collectively, the "Rental Fleet Advance Rate (NOLV)") of the Net Orderly
Liquidation Value of the Eligible Rental Fleet Inventory, and (z) (I) from the
Closing Date through and including June 30, 2011, up to ninety percent (90%),
(II) from July 1, 2011 through and including June 30, 2012, up to eighty-five
percent (85%), and (III) from July 1, 2012 and thereafter, up to eighty percent
(80%) (collectively, the "Other Inventory Advance Rate (NOLV)") of the Net
Orderly Liquidation Value of the Eligible Other Inventory , plus

 
30

--------------------------------------------------------------------------------

 

(iii) subject to the provisions of Section 2.1(b) hereof, up to the least of
(A) the sum of (w) up to fifty percent (50%) ("Tractor Advance Rate (NBV)") of
the net book value of Eligible Tractor Equipment, (x) up to fifty percent (50%)
("Rolling Stock Equipment Advance Rate (NBV)") of the net book value of Eligible
Rolling Stock Equipment, (y) up to fifty percent (50%) ("Branch-Use Advance Rate
(NBV)") of the net book value of Eligible Branch-Use Equipment, and (z) up to
fifty percent (50%) ("Step Inventory Advance Rate (NBV)") of the net book value
of Eligible Step Inventory, (B) the sum of (x) up to eighty-five percent (85%)
("Tractor Advance Rate (NOLV)") of the Net Orderly Liquidation Value of Eligible
Tractor Equipment, (y) up to eighty-five (85%) ("Rolling Stock Equipment Advance
Rate (NOLV)") of the Net Orderly Liquidation Value of Eligible Rolling Stock
Equipment and (z) up to eighty-five (85%) ("Branch-Use Advance Rate (NOLV)") of
the Net Orderly Liquidation Value of Branch-Use Equipment, and (C) Two Million
and 00/100 Dollars ($2,000,000.00), minus
(iv) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus
(v) the aggregate amount of outstanding Swing Loans, minus
(vi) such reserves as Agent may reasonably deem proper and necessary from time
to time.
The amount derived from (x) the sum of Sections 2.1(a)(y)(i), (ii) and (iii),
minus (y) Section 2.1(a)(y)(iv), (v) and (vi), at any time and from time to time
shall be referred to as the "Formula Amount".  The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the "Revolving
Credit Note") substantially in the form attached hereto as Exhibit 2.1(a).
(b) Discretionary Rights.  The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its reasonable
discretion.  Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent.  The
rights of Agent under this subsection are subject to the provisions of Section
16.2(b).
2.2. Procedure for Revolving Advances Borrowing.
(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00
p.m. on a Business Day of a Borrower's request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be deemed a request for a Revolving Advance maintained as a
Domestic Rate Loan as of the date such payment is due, in the amount required to
pay in full such interest, fee, charge or Obligation under this Agreement or any
other agreement with Agent or Lenders, and such request shall be irrevocable.
(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall give
Agent written notice by no later than 11:00 a.m. on the day which is three (3)
Business Days prior to the date

 
31

--------------------------------------------------------------------------------

 

such Eurodollar Rate Loan is to be borrowed, specifying (i) the date of the
proposed borrowing (which shall be a Business Day), (ii) the type of borrowing
and the amount on the date of such Advance to be borrowed, which amount shall be
in an aggregate principal amount that is not less than One Million and 00/100
Dollars ($1,000,000.00) and integral multiples of Five Hundred Thousand and
00/100 Dollars ($500,000.00) in excess thereof, and (iii) the duration of the
first Interest Period therefor.  Interest Periods for Eurodollar Rate Loans
shall be for one (1), two (2) or three (3) months; provided, if an Interest
Period would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day.  No Eurodollar Rate Loan shall be made available to any Borrower during the
continuance of a Default or an Event of Default.  After giving effect to each
requested Eurodollar Rate Loan, including those which are converted from a
Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than four (4) Eurodollar Rate Loans, in the aggregate.
(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b)(iii) above provided that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.
Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to Section
2.2(d), as the case may be.  Borrowing Agent shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to Agent of such
duration not later than 11:00 a.m. on the day which is three (3) Business Days
prior to the last day of the then current Interest Period applicable to such
Eurodollar Rate Loan.  If Agent does not receive timely notice of the Interest
Period elected by Borrowing Agent, Borrowing Agent shall be deemed to have
elected to convert to a Domestic Rate Loan subject to Section 2.2(d) herein
below.
(d) Provided that no Event of Default shall have occurred and be continuing,
Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding Eurodollar Rate Loan, or on any Business
Day with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a Eurodollar Rate Loan shall be made only on the last Business Day of the
then current Interest Period applicable to such Eurodollar Rate Loan.  If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (i) on the day which is three (3)
Business Days' prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.
(e) At its option and upon written notice given prior to 11:00 a.m. at least
three (3) Business Days' prior to the date of such prepayment, any Borrower may
prepay the

 
32

--------------------------------------------------------------------------------

 

Eurodollar Rate Loans in whole at any time or in part from time to time with
accrued interest on the principal being prepaid to the date of such
repayment.  Such Borrower shall specify the date of prepayment of Advances which
are Eurodollar Rate Loans and the amount of such prepayment.  In the event that
any prepayment of a Eurodollar Rate Loan is required or permitted on a date
other than the last Business Day of the then current Interest Period with
respect thereto, such Borrower shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(f) hereof.
(f) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including any interest payable by Agent or Lenders to lenders of
funds obtained by it in order to make or maintain its Eurodollar Rate Loans
hereunder.  A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Agent or any Lender to Borrowing Agent shall be
conclusive absent manifest error.
(g) Notwithstanding any other provision hereof, if any Applicable Law, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender (for purposes of this subsection (g), the term "Lender"
shall include any Lender and the office or branch where any Lender or any
corporation or bank controlling such Lender makes or maintains any Eurodollar
Rate Loans) to make or maintain its Eurodollar Rate Loans, the obligation of
Lenders to make Eurodollar Rate Loans hereunder shall forthwith be cancelled and
Borrowers shall, if any affected Eurodollar Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected Eurodollar Rate
Loans or convert such affected Eurodollar Rate Loans into loans of another
type.  If any such payment or conversion of any Eurodollar Rate Loan is made on
a day that is not the last day of the Interest Period applicable to such
Eurodollar Rate Loan, Borrowers shall pay Agent, upon Agent's request, such
amount or amounts as may be necessary to compensate Lenders for any loss or
expense sustained or incurred by Lenders in respect of such Eurodollar Rate Loan
as a result of such payment or conversion, including any interest or other
amounts payable by Lenders to lenders of funds obtained by Lenders in order to
make or maintain such Eurodollar Rate Loan.  A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by Lenders to
Borrowing Agent shall be conclusive absent manifest error.
2.3. Disbursement of Advance Proceeds.
All Advances shall be disbursed from whichever office or other place Agent may
designate from time to time and, together with any and all other Obligations of
Borrowers to Agent or Lenders, shall be charged to Borrowers' Account on Agent's
books.  During the Term, Borrowers may use the Revolving Advances by borrowing,
prepaying and re-borrowing, all in accordance with the terms and conditions
hereof.  The proceeds of each Revolving Advance requested by Borrowing Agent on
behalf of any Borrower or deemed to have been requested by any Borrower under
Section 2.2 hereof shall, with respect to requested Revolving Advances to the
extent Lenders make such Revolving Advances, be made available to the applicable
Borrower on the day so requested by way of credit to such Borrower's operating
account at PNC,

 
33

--------------------------------------------------------------------------------

 

or such other bank as Borrowing Agent may designate following notification to
Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.
2.4. Maximum Advances.
The aggregate balance of Revolving Advances outstanding and Swing Loans
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount or (b) the Formula Amount less, in each case, the aggregate
Maximum Undrawn Amount of all issued and outstanding Letters of Credit.
2.5. Repayment of Advances.
(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.
(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received.  In consideration of Agent's
agreement to conditionally credit Borrowers' Account as of the next Business Day
following Agent's receipt of those items of payment, each Borrower agrees that,
in computing the charges under this Agreement, all items of payment shall be
deemed applied by Agent on account of the Obligations one (1) Business Day after
(i) the Business Day Agent receives such payments via wire transfer or
electronic depository check or (ii) in the case of payments received by Agent in
any other form, the Business Day such payment constitutes good funds in Agent's
account.  Agent is not, however, required to credit Borrowers' Account for the
amount of any item of payment which is unsatisfactory to Agent and Agent may
charge Borrowers' Account for the amount of any item of payment which is
returned to Agent unpaid.
(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. on the due date therefor in lawful money of the United
States of America in federal funds or other funds immediately available to
Agent.  Agent shall have the right to effectuate payment on any and all
Obligations due and owing hereunder by charging Borrowers' Account or by making
Advances as provided in Section 2.2 hereof.
(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including any deduction for any setoff or counterclaim.
2.6. Repayment of Excess Advances.
The aggregate balance of Advances outstanding at any time in excess of the
maximum amount of Advances permitted hereunder shall be immediately due and
payable without the necessity of any demand, at the Payment Office, whether or
not a Default or Event of Default has occurred.

 
34

--------------------------------------------------------------------------------

 

2.7. Statement of Account.
Agent shall maintain, in accordance with its customary procedures, a loan
account ("Borrowers' Account") in the name of Borrowers in which shall be
recorded the date and amount of each Advance made by Agent and the date and
amount of each payment in respect thereof; provided, however, the failure by
Agent to record the date and amount of any Advance (and not any payment in
respect thereof) shall not adversely affect Agent or any Lender.  Each month,
Agent shall send to Borrowing Agent a statement showing the accounting for the
Advances made, payments made or credited in respect thereof, and other
transactions between Agent and Borrowers during such month.  The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
manifest error and shall constitute an account stated between Lenders and
Borrowers unless Agent receives a written statement of Borrowers' specific
exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent.  The records of Agent with respect to the loan account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.
2.8. Letters of Credit.
Subject to the terms and conditions hereof, Agent shall issue or cause the
issuance of standby and/or trade letters of credit ("Letters of Credit") for the
account of any Borrower; provided, however, that Agent will not be required to
issue or cause to be issued any Letters of Credit to the extent that the
issuance thereof would then cause the sum of (i) the outstanding Revolving
Advances plus (ii) Maximum Undrawn Amount of outstanding Letters of Credit plus
(iii) the outstanding Swing Loans to exceed the lesser of (x) the Maximum
Revolving Advance Amount or (y) the Formula Amount.  The Maximum Undrawn Amount
of outstanding Letters of Credit shall not exceed in the aggregate at any time
the Letter of Credit Sublimit.  All disbursements or payments related to Letters
of Credit shall be deemed to be Domestic Rate Loans consisting of Revolving
Advances and shall bear interest at the Revolving Interest Rate for Domestic
Rate Loans; Letters of Credit that have not been drawn upon shall not bear
interest.
2.9. Issuance of Letters of Credit.
(a) Borrowing Agent, on behalf of Borrowers, may request Agent to issue or cause
the issuance of a Letter of Credit by delivering to Agent at the Payment Office,
prior to 1:00 p.m., at least five (5)  Business Days' prior to the proposed date
of issuance, Agent's form of Letter of Credit Application (the "Letter of Credit
Application") completed to the satisfaction of Agent; and, such other
certificates, documents and other papers and information as Agent may reasonably
request.  Borrowing Agent, on behalf of Borrowers, also has the right to give
instructions and make agreements with respect to any application, any applicable
letter of credit and security agreement, any applicable letter of credit
reimbursement agreement and/or any other applicable agreement, any letter of
credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.
(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts

 
35

--------------------------------------------------------------------------------

 

when presented for honor thereunder in accordance with the terms thereof and
when accompanied by the documents described therein and (ii) have an expiry date
not later than twenty-four (24) months after such Letter of Credit's date of
issuance and in no event later than the last day of the Term.  Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as  most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the "UCP") or the
International Standby Practices (ISP98 International Chamber of Commerce
Publication Number 590) (the "ISP98 Rules")), and any subsequent revision
thereof at the time a standby Letter of Credit is issued, as determined by
Agent, and each trade Letter of Credit shall be subject to the UCP.
(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.
2.10. Requirements For Issuance of Letters of Credit.
(a) Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the "Applicant" or "Account Party" of each Letter of Credit.  If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct the Issuer to deliver to Agent all instruments, documents, and other
writings and property received by the Issuer pursuant to the Letter of Credit
and to accept and rely upon Agent's instructions and agreements with respect to
all matters arising in connection with the Letter of Credit or the application
therefor.
(b) In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, each Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred and be continuing, (i) to sign and/or endorse such
Borrower's name upon any warehouse or other receipts, letter of credit
applications and acceptances, (ii) to sign such Borrower's name on bills of
lading; (iii) to clear Inventory through the United States of America Customs
Department ("Customs") in the name of such Borrower or Agent or Agent's
designee, and to sign and deliver to Customs officials powers of attorney in the
name of such Borrower for such purpose; and (iv) to complete in such Borrower's
name or Agent's, or in the name of Agent's designee, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof.  Neither Agent nor its attorneys will be liable for any
acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Agent's or its attorney's willful misconduct.  This power, being
coupled with an interest, is irrevocable as long as (y) any Letters of Credit
remain outstanding and (z) the applicable Event of Default continues.
2.11. Disbursements, Reimbursement.
(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender's Commitment Percentage of the Maximum Face Amount
of such Letter of Credit and the amount of such drawing, respectively.

 
36

--------------------------------------------------------------------------------

 

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent.  Provided that Borrowing Agent shall have received such notice, Borrowers
shall reimburse (such obligation to reimburse Agent shall sometimes be referred
to as a "Reimbursement Obligation") Agent prior to 12:00 Noon on each date that
an amount is paid by Agent under any Letter of Credit (each such date, a
"Drawing Date") in an amount equal to the amount so paid by Agent.  In the event
Borrowers fail to reimburse Agent for the full amount of any drawing under any
Letter of Credit by 12:00 Noon on the Drawing Date, Agent will promptly notify
each Lender thereof, and Borrowers shall be deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by Lenders to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the lesser of Maximum Revolving Advance Amount or
the Formula Amount and subject to Section 8.2 hereof.  Any notice given by Agent
pursuant to this Section 2.11(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(c) Each Lender shall upon any notice pursuant to Section 2.11(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.11(d)) each be deemed to have made a Revolving
Advance maintained as a Domestic Rate Loan to Borrowers in that amount.  If any
Lender so notified fails to make available to Agent the amount of such Lender's
Commitment Percentage of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender's obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as a Domestic Rate
Loans on and after the fourth day following the Drawing Date.  Agent will
promptly give notice of the occurrence of the Drawing Date, but failure of Agent
to give any such notice on the Drawing Date or in sufficient time to enable any
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section 2.11(c), provided that such Lender shall not
be obligated to pay interest as provided in Section 2.11(c)(i) and (ii) until
and commencing from the date of receipt of notice from Agent of a drawing.
(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.11(b), because of Loan Parties' failure to
satisfy the conditions set forth in Section 8.2 (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a "Letter of Credit Borrowing") in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan.  Each
Lender's payment to Agent pursuant to Section 2.11(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a "Participation Advance" from such Lender in satisfaction of
its Participation Commitment under this Section 2.11.

 
37

--------------------------------------------------------------------------------

 

(e) Each Lender's Participation Commitment shall continue until the last to
occur of any of the following events:  (x) Agent ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder; (y) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled and (z) all
Persons (other than Loan Parties) have been fully reimbursed for all payments
made under or relating to Letters of Credit.
2.12. Repayment of Participation Advances.
(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by Agent
under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit, Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender's
Commitment Percentage of such funds, except Agent shall retain the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.
(b) If Agent is required at any time to return to any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by Borrowers to Agent pursuant to Section
2.12(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
2.13. Documentation.
Each Borrower agrees to be bound by the terms of the Letter of Credit
Application and by Agent's interpretations of any Letter of Credit issued on
behalf of such Borrower and by Agent's written regulations and customary
practices relating to letters of credit, though Agent's interpretations may be
different from such Borrower's own.  In the event of a conflict between the
Letter of Credit Application and this Agreement, this Agreement shall
govern.  It is understood and agreed that, except in the case of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent's or any Borrower's instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.
2.14. Determination to Honor Drawing Request.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, Agent shall be responsible only to determine
that the documents and certificates required to be delivered under such Letter
of Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit and that any other drawing condition
appearing on the face of such Letter of Credit has been satisfied in the manner
so set forth.

 
38

--------------------------------------------------------------------------------

 

2.15. Nature of Participation and Reimbursement Obligations.
Each Lender's obligation in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Agent upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.15 under all
circumstances, including the following circumstances:
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, any Loan Party or any other Person for any reason
whatsoever;
(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.10;
(iii) any lack of validity or enforceability of any Letter of Credit;
(iv) any claim of breach of warranty that might be made by any Borrower or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, cross-claim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower and the beneficiary for which any
Letter of Credit was procured);
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent's
Affiliates has been notified thereof;
(vi) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 
39

--------------------------------------------------------------------------------

 

(viii) any failure by Agent or any of Agent's Affiliates to issue any Letter of
Credit in the form requested by Borrowing Agent, unless Agent has received
written notice from Borrowing Agent of such failure within three (3) Business
Days after Agent shall have furnished Borrowing Agent a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;
(ix) any Material Adverse Effect on any Loan Party;
(x) any breach of this Agreement or any Other Document by any party thereto;
(xi) the occurrence or continuance of an insolvency proceeding with respect to
any Loan Party;
(xii) the fact that a Default or Event of Default shall have occurred and be
continuing;
(xiii) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
2.16. Indemnity.
In addition to amounts payable as provided in Section 16.5, each Loan Party
hereby agrees to protect, indemnify, pay and save harmless Agent and any of
Agent's Affiliates that have issued a Letter of Credit from and against any and
all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel) which Agent or any of Agent's Affiliates
may incur or be subject to as a consequence, direct or indirect, of the issuance
of any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of Agent as determined by a final and non-appealable judgment
of a court of competent jurisdiction or (b) the wrongful dishonor by Agent or
any of Agent's Affiliates of a proper demand for payment made under any Letter
of Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Body (all such acts or omissions herein called "Governmental Acts").
2.17. Liability for Acts and Omissions.
As between Loan Parties and Agent and Lenders, each Loan Party assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the respective foregoing, Agent shall not be responsible for: (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if Agent shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning

 
40

--------------------------------------------------------------------------------

 

or purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, facsimile, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of Agent, including any
governmental acts, and none of the above shall affect or impair, or prevent the
vesting of, any of Agent's rights or powers hereunder. Nothing in the preceding
sentence shall relieve Agent from liability for Agent's gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment) in connection with actions or omissions described
in such clauses (i) through (viii) of such sentence.  In no event shall Agent or
Agent's Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
attorneys' fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant's request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an "Order") and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in

 
41

--------------------------------------------------------------------------------

 

good faith and without gross negligence (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Agent under any
resulting liability to any Loan Party or any Lender.
2.18. Additional Payments.
Any sums expended by Agent or any Lender due to any Loan Party's failure to
perform or comply with its obligations under this Agreement or any Other
Document including any Loan Party's obligations under Sections 4.2, 4.4, 4.12,
4.13, 4.14 and 6.1 hereof, may be charged to Borrowers' Account as a Revolving
Advance and added to the Obligations.
2.19. Manner of Borrowing and Payment.
(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.
(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders.  Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest and
fees shall be made without set off or counterclaim and shall be made to PNC with
respect to Swing Loans and to Agent on behalf of Lenders with respect to
Revolving Advances to the Payment Office, in each case on or prior to 1:00 P.M.
in Dollars and in immediately available funds.
(c) (i)           Notwithstanding anything to the contrary contained in Sections
2.19(a) and (b) hereof, commencing with the first Business Day following the
Closing Date, each borrowing of Revolving Advances shall be advanced by Agent
and each payment by any Borrower on account of Revolving Advances shall be
applied first to those Revolving Advances advanced by Agent.  On or before 1:00
P.M. on each Settlement Date commencing with the first Settlement Date following
the Closing Date, Agent and Lenders shall make certain payments as follows: (I)
if the aggregate amount of new Revolving Advances made by Agent during the
preceding Week (if any) exceeds the aggregate amount of repayments applied to
outstanding Revolving Advances during such preceding Week, then each Lender
shall provide Agent with funds in an amount equal to its applicable Commitment
Percentage of the difference between (w) such Revolving Advances and (x) such
repayments and (II) if the aggregate amount of repayments applied to outstanding
Revolving Advances during such Week exceeds the aggregate amount of new
Revolving Advances made during such Week, then Agent shall provide each Lender
with funds in an amount equal to its applicable Commitment Percentage of the
difference between (y) such repayments and (z) such Revolving Advances.
(ii)           Each Lender shall be entitled to earn interest at the applicable
Revolving Interest Rate on outstanding Advances (other than Swing Loans) which
it has funded.
(iii)           Promptly following each Settlement Date, Agent shall submit to
each Lender a certificate with respect to payments received and Advances (other
than Swing Loans) made during the Week immediately preceding such Settlement
Date.  Such certificate of Agent shall be conclusive in the absence of manifest
error.

 
42

--------------------------------------------------------------------------------

 

(d) If any Lender or Participant (a "Benefited Lender") shall at any time
receive any payment of all or part of its Advances (other than Swing Loans), or
interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to and Collateral received by any other Lender, if any, in respect
of such other Lender's Advances (other than Swing Loans), or interest thereon,
and such greater proportionate payment or receipt of Collateral is not expressly
permitted hereunder, such Benefited Lender shall purchase for cash from the
other Lenders a participation in such portion of each such other Lender's
Advances (other than Swing Loans), or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a portion of another
Lender's Advances (other than Swing Loans) may exercise all rights of payment
(including rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances (other than Swing Loans)
available to Agent, Agent may (but shall not be obligated to) assume that such
Lender shall make such amount available to Agent on the next Settlement Date
and, in reliance upon such assumption, make available to Borrowers a
corresponding amount.  Agent will promptly notify Borrowing Agent of its receipt
of any such notice from a Lender.  If such amount is made available to Agent on
a date after such next Settlement Date, such Lender shall pay to Agent on demand
an amount equal to the product of (i) the daily average Federal Funds Rate
(computed on the basis of a year of three hundred sixty (360) days) during such
period as quoted by Agent, times (ii) such amount, times (iii) the number of
days from and including such Settlement Date to the date on which such amount
becomes immediately available to Agent.  A certificate of Agent submitted to any
Lender with respect to any amounts owing under this paragraph (e) shall be
conclusive, in the absence of manifest error.  If such amount is not in fact
made available to Agent by such Lender within three (3) Business Days after such
Settlement Date, Agent shall be entitled to recover such an amount, with
interest thereon at the rate per annum then applicable to such Revolving
Advances hereunder, on demand from Borrowers; provided, however, that Agent's
right to such recovery shall not prejudice or otherwise adversely affect
Borrowers' rights (if any) against such Lender.
2.20. Mandatory Prepayments.
(a) Subject to Section 4.3 and Section 7.1(b) hereof, when any Loan Party sells
or otherwise disposes of any Collateral other than Inventory in the ordinary
course of business, Borrowers shall repay the Advances in an amount equal to the
Net Proceeds of such sale, such repayments to be made promptly but in no event
more than three (3) Business Days following receipt of such Net Proceeds and,
until the date of payment, such proceeds shall be held in trust for Agent (for
its benefit and the benefit of the Lenders).  The foregoing shall not be deemed
to be implied consent to any such sale otherwise prohibited by the terms and
conditions hereof.

 
43

--------------------------------------------------------------------------------

 

(b) When any Loan Party receives any (i) insurance or condemnation proceeds, and
(ii) proceeds of Indebtedness incurred by any of the Loan Parties other than
Indebtedness permitted under Section 7.8, Borrowers shall repay the Advances in
an amount equal to the Net Proceeds of the foregoing, such repayments to be made
promptly but in no event more than three (3) Business Days following receipt of
such net proceeds and, until the date of payment, such proceeds shall be held in
trust for Agent (for its benefit and the benefit of the Lenders).  The foregoing
shall not be deemed to be implied consent to any such receipt of insurance or
condemnation proceeds or incurrence or Indebtedness otherwise prohibited by the
terms and conditions hereof.
(c) When any Loan Party receives any funds resulting from additional Equity
Interests being issued by any of the Loan Parties or any of their Subsidiaries,
Borrowers shall repay the Advances in an amount equal to the Net Proceeds of the
foregoing, such repayments to be made promptly but in no event more than three
(3) Business Days following receipt of such Net Proceeds and, until the date of
payment, such proceeds shall be held in trust for Agent (for its benefit and the
benefit of the Lenders).  The foregoing shall not be deemed to be implied
consent to any such issuance of Equity Interests otherwise prohibited by the
terms and conditions hereof.
(d) All prepayments required pursuant to this Section 2.20 shall be applied to
the Advances in such order as Agent may determine subject to Borrowers' ability
to re-borrow Revolving Advances in accordance with the terms hereof.
2.21. Use of Proceeds.
(a) Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed to Bank of America, N.A., (ii) pay fees and expenses relating
to this transaction, and (iii) provide for its working capital needs and
reimburse drawings under Letters of Credit.
(b) Without limiting the generality of Section 2.21(a) above, neither Borrowers,
the Guarantors, the Individual Guarantors nor any other Person which may in the
future become party to this Agreement or the Other Documents as a Borrower or
Guarantor, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of the Trading
with the Enemy Act.
2.22. Defaulting Lender.
(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
(other than a Swing Loan) or (y) notifies either Agent or Borrowing Agent that
it does not intend to make available its portion of any Advance (other than a
Swing Loan) (if the actual refusal would constitute a breach by such Lender of
its obligations under this Agreement) (each, a "Lender Default"), all rights and
obligations hereunder of such Lender (a "Defaulting Lender") as to which a
Lender Default is in effect and of the other parties hereto shall be modified to
the extent of the express provisions of this Section 2.22 while such Lender
Default remains in effect.

 
44

--------------------------------------------------------------------------------

 

(b) Advances (other than Swing Loans) shall be incurred pro rata from Lenders
(the "Non-Defaulting Lenders") which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances (other than Swing Loans) required to be
advanced by any Lender shall be increased as a result of such Lender
Default.  Amounts received in respect of principal of any type of Advances
(other than Swing Loans) shall be applied to reduce the applicable Advances
(other than Swing Loans) of each Lender (other than any Defaulting Lender) pro
rata based on the aggregate of the outstanding Advances (other than Swing Loans)
of that type of all Lenders at the time of such application; provided, that,
Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender's benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees).  Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent.  Agent may hold and, in its discretion,
re-lend to a Borrower the amount of such payments received or retained by it for
the account of such Defaulting Lender.  Notwithstanding any of the foregoing,
each borrowing, payment or prepayment by any Borrower of principal, interest,
fees or other amounts from any Borrower with respect to Swing Loans shall be
made by or to PNC according to Section 2.25 hereof.
(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of "Required
Lenders", a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.
(d) Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.22 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.
2.23. Swing Loans.
(a) Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
advances and repayments between Settlement Dates, PNC may, at its option,
cancelable at any time for any reason whatsoever, make swing loans (the "Swing
Loans") (which shall be Domestic Rate Loans only) to Borrowers at any time or
from time to time after the date hereof to, but not including, the last day of
the Term, in an aggregate principal amount up to but not in excess of Eight
Million Five Hundred Thousand and 00/100 Dollars ($8,500,000.00) (the "Swing
Loan Commitment"), provided that the aggregate principal amount of PNC's Swing
Loans and the

 
45

--------------------------------------------------------------------------------

 

Revolving Advances of all the Lenders shall not exceed the lesser of (x) the
Maximum Revolving Advance Amount less the aggregate Maximum Undrawn Amount of
outstanding Letters of Credit or (y) the Formula Amount.  Within such limits of
time and amount and subject to the other provisions of this Agreement, Borrowers
may borrow, repay and re-borrow pursuant to this Section 2.23.
(b) Except as otherwise provided herein, Borrowers may from time to time prior
to the last day of the Term request PNC to make Swing Loans by delivery to PNC
not later than 1:00 p.m., on the proposed borrowing date of a duly completed
request therefor in writing or a request by telephone immediately confirmed in
writing by letter, facsimile or telex (each, a "Swing Loan Request"), it being
understood that Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Swing Loan Request shall be irrevocable and shall specify
the proposed borrowing date and the principal amount of such Swing Loan.
(c) So long as PNC elects to make Swing Loans, PNC shall, after receipt by it of
a Swing Loan Request pursuant to Section 2.22(b) hereof, fund such Swing Loan to
Borrowers in Dollars and immediately available funds at the Payment Office or
other place that PNC may designate from time to time prior to 2:00 p.m., on the
borrowing date.
(d) The obligation of Borrowers to repay the aggregate unpaid principal amount
of the Swing Loans made to Borrowers by PNC, together with interest thereon,
shall be evidenced by a Swing Note in substantially the form attached hereto as
Exhibit 2.23(d), dated the Closing Date payable to the order of PNC in a face
amount equal to the Swing Loan Commitment.
(e) PNC may, at its option, exercisable at any time for any reason whatsoever
but not less frequently than on each Settlement Date, request repayment of the
Swing Loans from the Lenders, and each Lender shall make a Revolving Advance in
an amount equal to such Lender's Revolving Advance Commitment Percentage of the
aggregate principal amount of the outstanding Swing Loans, plus, if PNC so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Advances in excess of its commitment to make
Advances.  Revolving Advances made pursuant to the preceding sentence shall bear
interest at the Revolving Interest Rate for Domestic Rate Loans and shall be
deemed to have been properly requested in accordance with Section 2.2 hereof
without regard to any of the requirements of that provision.  PNC shall provide
notice to the Lenders (which may be telephonic or written notice by letter,
facsimile or telex) that such Revolving Advances are to be made under this
Section 2.23(e) and of the apportionment among the Lenders, and the Lenders
shall be unconditionally obligated to fund such Revolving Advances (whether or
not (i) the conditions specified in Section 8.2 hereof are then satisfied or
(ii) a Default or an Event of Default has occurred and is continuing unless,
prior to the time such Swing Loans were made, the Required Lenders shall have
directed Agent not to make Advances to Borrowers) by the time PNC so requests,
which shall not be earlier than 3:00 p.m. on the next Business Day after the
date the Lenders receive such notice from PNC.

 
46

--------------------------------------------------------------------------------

 

III. INTEREST AND FEES.
3.1. Interest.
Interest on Advances shall be payable in arrears on the first day of each month
with respect to Domestic Rate Loans and, with respect to Eurodollar Rate Loans,
at the end of each Interest Period.  Interest charges shall be computed on the
actual principal amount of Advances outstanding during the month at a rate per
annum equal to the applicable Revolving Interest Rate.  Whenever, subsequent to
the date of this Agreement, the Alternate Base Rate is increased or decreased,
the Revolving Interest Rate for Domestic Rate Loans shall be similarly changed
without notice or demand of any kind by an amount equal to the amount of such
change in the Alternate Base Rate during the time such change or changes remain
in effect.  The Eurodollar Rate shall be adjusted with respect to Eurodollar
Rate Loans without notice or demand of any kind on the effective date of any
change in the Reserve Percentage as of such effective date.  Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders, the Obligations shall
bear interest at the applicable Revolving Interest Rate plus two percent (2.0%)
per annum (the "Default Rate").
3.2. Letter of Credit Fees.
(a) Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders, fees
for each Letter of Credit for the period from and excluding the date of issuance
of same to and including the date of expiration or termination, equal to the
average daily face amount of each outstanding Letter of Credit multiplied by
three and three quarters of one percent (3.75%), such fees to be calculated on
the basis of a three hundred sixty (360) day year for the actual number of days
elapsed and to be payable quarterly in arrears on the first day of each quarter
and on the last day of the Term, and (y) to the Issuer, a fronting fee of one
quarter of one percent (0.25%) per annum, together with any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder and shall reimburse Agent for any and all
fees and expenses, if any, paid by Agent to the Issuer (all of the foregoing
fees, the "Letter of Credit Fees").  All such charges shall be deemed earned in
full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason.  Any such charge in effect at the time of a particular transaction shall
be the charge for that transaction, notwithstanding any subsequent change in the
Issuer's prevailing charges for that type of transaction.  All Letter of Credit
Fees payable hereunder shall be deemed earned in full on the date when the same
are due and payable hereunder and shall not be subject to rebate or pro-ration
upon the termination of this Agreement for any reason.  Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
option of Agent or at the direction of Required Lenders, the Letter of Credit
Fees described in clause (x) of this Section 3.2(a) shall be increased by an
additional two percent (2.0%) per annum.
On demand upon the occurrence and during the continuance of an Event of Default,
Borrowers will cause cash to be deposited and maintained in an account with
Agent, as

 
47

--------------------------------------------------------------------------------

 

cash collateral, in an amount equal to one hundred five percent (105%) of the
Maximum Undrawn Amount of all outstanding Letters of Credit, and each Borrower
hereby irrevocably authorizes Agent, in its discretion, on such Borrower's
behalf and in such Borrower's name, to open such an account and to make and
maintain deposits therein, or in an account opened by such Borrower, in the
amounts required to be made by such Borrower, out of the proceeds of Receivables
or other Collateral or out of any other funds of such Borrower coming into any
Lender's possession at any time.  Agent will invest such cash collateral (less
applicable reserves) in such short-term money-market items as to which Agent and
such Borrower mutually agree and the net return on such investments shall be
credited to such account and constitute additional cash collateral.  No Borrower
may withdraw amounts credited to any such account except upon the occurrence of
all of the following: (x) payment and performance in full of all Obligations,
(y) expiration of all Letters of Credit and (z) termination of this Agreement.
3.3. Facility Fee.
If, for any quarter during the Term, the average daily unpaid balance of the
Revolving Advances and undrawn amount of any outstanding Letters of Credit for
each day of such quarter does not equal the Maximum Revolving Advance Amount
(for purposes of this computation, PNC's Swing Loans shall be deemed to be
borrowed amounts under its commitment to make Revolving Advances), then
Borrowers shall pay to Agent for the ratable benefit of Lenders a fee at a rate
equal to one half of one percent (0.50%) per annum on the amount by which the
Maximum Revolving Advance Amount exceeds such average daily unpaid
balance.  Such fee shall be payable to Agent in arrears on the first day of each
quarter with respect to the previous quarter.
3.4. Fee Letter.
Borrowers shall pay the amounts required to be paid in the Fee Letter in the
manner and at the times required by the Fee Letter.
3.5. Computation of Interest and Fees.
Interest and fees hereunder shall be computed on the basis of a year of three
hundred sixty (360) days and for the actual number of days elapsed.  If any
payment to be made hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon shall be payable at the Revolving Interest
Rate for Domestic Rate Loans during such extension.
3.6. Maximum Charges.
In no event whatsoever shall interest and other charges charged hereunder exceed
the highest rate permissible under law. In the event interest and other charges
as computed hereunder would otherwise exceed the highest rate permitted under
law, such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers, and if the then remaining excess amount is greater than the
previously unpaid principal balance, Lenders shall promptly refund such excess
amount to Borrowers and the provisions hereof shall be deemed amended to provide
for such permissible rate.

 
48

--------------------------------------------------------------------------------

 

3.7. Increased Costs.
In the event that any Applicable Law, or any change therein or in the
interpretation or application thereof, or compliance by any Lender (for purposes
of this Section 3.7, the term "Lender" shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:
(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for changes in the rate
of tax on the overall net income of Agent or any Lender by the jurisdiction in
which it maintains its principal office);
(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be.  Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.
3.8. Basis For Determining Interest Rate Inadequate or Unfair.
In the event that Agent or any Lender shall have determined that:
(a) reasonable means do not exist for ascertaining the Eurodollar Rate for any
Interest Period; or
(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be
made as a Domestic Rate Loan, unless Borrowing Agent shall notify Agent no later
than 10:00 a.m. two (2) Business Days prior to the date of such proposed
borrowing, that its request for such borrowing shall be cancelled or made as an
unaffected type of Eurodollar Rate Loan, (ii) any Domestic Rate Loan or
Eurodollar Rate Loan which was to have been converted to an affected type of
Eurodollar Rate Loan shall be continued as or converted into a Domestic Rate
Loan, or, if Borrowing Agent shall notify Agent, no later than 1:00 p.m. two (2)
Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of Eurodollar Rate Loan, and (iii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 10:00 a.m. two (2) Business
Days prior to the last Business Day of the then current Interest Period
applicable to such affected Eurodollar Rate Loan, shall be converted into an
unaffected type of Eurodollar Rate Loan, on the last Business Day of the then
current Interest Period for such affected Eurodollar Rate Loans.  Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
3.9. Capital Adequacy.
(a) In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term "Lender" shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender's capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent's
and each Lender's policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction.  In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods.  The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law or condition.
(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to Section
3.9(a) hereof when delivered to Borrowing Agent shall be conclusive absent
manifest error.
3.10. Gross Up for Taxes.
If any Borrower shall be required by Applicable Law to withhold or deduct any
taxes from or in respect of any sum payable under this Agreement or any of the
Other

 
49

--------------------------------------------------------------------------------

 

Documents to Agent, or any Lender, assignee of any Lender, or Participant (each,
individually, a "Payee" and collectively, the "Payees"), (a) the sum payable to
such Payee or Payees, as the case may be, shall be increased as may be necessary
so that, after making all required withholding or deductions, the applicable
Payee or Payees receives an amount equal to the sum it would have received had
no such withholding or deductions been made (the "Gross-Up Payment"), (b) such
Borrower shall make such withholding or deductions, and (c) such Borrower shall
pay the full amount withheld or deducted to the relevant taxation authority or
other authority in accordance with Applicable Law.  Notwithstanding the
foregoing, no Borrower shall be obligated to make any portion of the Gross-Up
Payment that is attributable to any withholding or deductions that would not
have been paid or claimed had the applicable Payee or Payees properly claimed a
complete exemption with respect thereto pursuant to Section 3.11 hereof.
3.11. Withholding Tax Exemption.
(a) Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrowing Agent and Agent two (2) duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations ("Regulations")) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code.  The term "Withholding Certificate"
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
(b) Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver such
valid Withholding Certificate as follows:  (A) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (B)
each Payee shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent).  Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under Section
3.11(b) hereof, Agent shall be entitled to withhold United States federal income
taxes at the full thirty percent (30%) withholding rate if in its reasonable
judgment it is required to do so under the due

 
50

--------------------------------------------------------------------------------

 

diligence requirements imposed upon a withholding agent under §1.1441-7(b) of
the Regulations.  Further, Agent is indemnified under §1.1461-1(e) of the
Regulations against any claims and demands of any Payee for the amount of any
tax it deducts and withholds in accordance with regulations under §1441 of the
Code.
IV. COLLATERAL:  GENERAL TERMS.
4.1. Security Interest in the Collateral.
(a) To secure the prompt payment and performance to Agent and each Lender of the
Obligations, each Loan Party hereby assigns, pledges and grants to Agent for its
benefit and for the ratable benefit of each Lender a continuing security
interest in and to and Lien on all of its Collateral, whether now owned or
existing or hereafter acquired or arising and wheresoever located.  Each Loan
Party shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect Agent's security interest and shall cause its
financial statements to reflect such security interest.  Each Loan Party shall
promptly provide Agent with written notice of all commercial tort claims to the
extent that the damages sought for all commercial tort claims of all Loan
Parties exceeds Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) in
the aggregate, such notice to contain the case title together with the
applicable court and a brief description of the claim(s).  Upon delivery of each
such notice, the applicable Loan Party shall be deemed to hereby grant to Agent
a security interest and lien in and to such commercial tort claims and all
proceeds thereof.
(b) Per the request of the Loan Parties, Agent hereby appoints the Trust to act
as agent of Agent and Lenders in order to, among other things, more efficiently
administer the Certificates of Title with respect to the Titled Assets.  In
consideration of the foregoing and other valuable consideration, to secure the
prompt payment and performance to Agent and each Lender of the Obligations, each
Loan Party hereby assigns, pledges and grants to the Trust, for its benefit and
for the ratable benefit of Agent and each Lender, a continuing security interest
in and to and Lien on all of its Titled Assets, whether now owned or existing or
hereafter acquired or arising and wheresoever located.  Each Loan Party shall
mark its books and records as may be necessary or appropriate to evidence,
protect and perfect the Trust's security interest and shall cause its financial
statements to reflect such security interest.
4.2. Perfection of Security Interest.
Each Loan Party shall take all action that Agent and/or the Trust at the
direction of the Trust Agent may reasonably request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent's and
the Trust's security interest in and Lien on the Collateral or to enable Agent
and/or the Trust at the direction of the Trust Agent to protect, exercise or
enforce its rights hereunder and in the Collateral, including (i) immediately
discharging all Liens other than Permitted Encumbrances, (ii) obtaining Lien
Waiver Agreements, (iii) delivering to Agent and/or the Trust, as applicable,
endorsed or accompanied by such instruments of assignment as Agent and/or the
Trust may specify, and stamping or marking, in such manner as Agent and/or the
Trust may specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements

 
51

--------------------------------------------------------------------------------

 

satisfactory to Agent, and (v) executing and delivering financing statements,
control agreements, instruments of pledge, mortgages, notices and assignments,
in each case in form and substance satisfactory to Agent and/or the Trust,
relating to the creation, validity, perfection, maintenance or continuation of
Agent's and the Trust's security interest and Lien under the Uniform Commercial
Code or other Applicable Law.  By its signature hereto, each Loan Party hereby
authorizes Agent and the Trust at the direction of the Trust Agent to file
against such Loan Party, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code in form and substance
satisfactory to Agent and/or the Trust (which statements may have a description
of collateral which is broader than that set forth herein).  All charges,
expenses and fees Agent and the Trust may incur in doing any of the foregoing,
and any local taxes relating thereto, shall be charged to Borrowers' Account as
a Revolving Advance of a Domestic Rate Loan and added to the Obligations, or, at
Agent's option, shall be paid to Agent for its benefit and for the ratable
benefit of Lenders immediately upon demand.
4.3. Disposition of Collateral.
Each Loan Party will safeguard and protect all Collateral for Agent's and the
Trust's general account, as applicable, and make no disposition thereof whether
by sale, lease or otherwise except as otherwise permitted under this Agreement.
4.4. Preservation of Collateral.
In addition to the rights and remedies set forth in Section 11.1 hereof, Agent
and/or the Trust at the direction of the Trust Agent: (a) may at any time take
such steps as Agent and/or the Trust at the direction of the Trust Agent deems
necessary to protect Agent's and/or the Trust's interest in and to preserve the
Collateral, including the hiring of such security guards or the placing of other
security protection measures as Agent and/or the Trust at the direction of the
Trust Agent may deem appropriate; (b) may employ and maintain at any of the Loan
Parties' premises a custodian who shall have full authority to do all acts
necessary to protect Agent's and/or the Trust's interests in the Collateral; (c)
may lease warehouse facilities to which Agent and/or the Trust at the direction
of the Trust Agent may move all or part of the Collateral; (d) may use any Loan
Party's owned or leased lifts, hoists, trucks and other facilities or equipment
for handling or removing the Collateral; and (e) shall have, and is hereby
granted, a right of ingress and egress to the places where the Collateral is
located, and may proceed over and through any of the Loan Parties' owned or
leased property.  Each Loan Party shall cooperate fully with all of Agent's
and/or the Trust's efforts to preserve the Collateral and will take such actions
to preserve the Collateral as Agent and/or the Trust at the direction of the
Trust Agent may direct.  All of Agent's and the Trust's expenses of preserving
the Collateral, including any expenses relating to the bonding of a custodian,
shall be charged to Borrowers' Account as a Revolving Advance maintained as a
Domestic Rate Loan and added to the Obligations.
4.5. Ownership of Collateral.
(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent's and/or the Trust's security interest:  (i) the applicable Loan Party
shall be the sole owner of and fully authorized and able to sell, transfer,
pledge and/or grant a first priority security interest in each and every item of
the its respective Collateral to Agent and/or the Trust,

 
52

--------------------------------------------------------------------------------

 

as applicable; and, except for Permitted Encumbrances the Collateral shall be
free and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by any Loan Party or delivered to Agent, the Trust or any
Lender in connection with this Agreement shall be true and correct in all
respects; (iii) all signatures and endorsements of any Loan Party that appear on
such documents and agreements shall be genuine and such Loan Party shall have
full capacity to execute same; and (iv) each Loan Party's Equipment and
Inventory shall be located as set forth on Schedule 4.5 and shall not be removed
from such location(s) without the prior written consent of Agent except with
respect to the sale or lease of Inventory and use of Rolling Stock Equipment in
the ordinary course of business and except as otherwise permitted under this
Agreement.
(b) (i) There is no location at which any Loan Party has any Inventory (except
for Inventory in transit and Inventory leased by any Loan Party in the ordinary
course of business) other than those locations listed on Schedule 4.5; (ii)
Schedule 4.5 hereto contains a correct and complete list, as of the Closing
Date, of the legal names and addresses of each warehouse at which Inventory of
any Loan Party is stored;  none of the receipts received by any Loan Party from
any warehouse states that the goods covered thereby are to be delivered to
bearer or to the order of a named Person or to a named Person and such named
Person's assigns;  (iii) Schedule 4.5 hereto sets forth a correct and complete
list as of the Closing Date of (A) each place of business of each Loan Party and
(B) the chief executive office of each Loan Party; and (iv) Schedule 4.5 hereto
sets forth a correct and complete list as of the Closing Date of the location,
by state and street address, of all Real Property owned or leased by each Loan
Party, together with the names and addresses of any landlords.
4.6. Defense of Agent's, Trust's and Lenders' Interests.
Until (a) payment and performance in full of all of the Obligations and (b)
termination of this Agreement, Agent's and the Trust's interests in the
Collateral shall continue in full force and effect.  During such period no Loan
Party shall, without Agent's prior written consent, pledge, sell (except as
otherwise permitted under this Agreement), assign, transfer, create or suffer to
exist a Lien upon or encumber or allow or suffer to be encumbered in any way
except for Permitted Encumbrances, any part of the Collateral.  Each Loan Party
shall defend Agent's and the Trust's interests in the Collateral against any and
all Persons whatsoever.  At any time after a Default or an Event of Default has
occurred and is continuing and following demand by Agent for payment of all
Obligations, Agent and/or the Trust at the direction of the Trust Agent shall
have the right to take possession of the indicia of the Collateral and the
Collateral in whatever physical form contained, including:  labels, stationery,
documents, instruments and advertising materials.  If Agent and/or the Trust at
the direction of the Trust Agent exercises this right to take possession of the
Collateral, the Loan Parties shall, upon demand, assemble it in the best manner
possible and make it available to Agent and/or the Trust at a place reasonably
convenient to Agent and/or the Trust.  In addition, with respect to all
Collateral, Agent, the Trust at the direction of the Trust Agent and Lenders
shall be entitled to all of the rights and remedies set forth herein and further
provided by the Uniform Commercial Code or other Applicable Law.  Each Loan
Party shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent's order and if they shall come into any
Loan Party's possession, they, and each of them, shall be held by

 
53

--------------------------------------------------------------------------------

 

such Loan Party in trust as Agent's trustee, and such Loan Party will
immediately deliver them to Agent in their original form together with any
necessary endorsement.
4.7. Books and Records.
Each Loan Party shall (a) keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs; (b) set up on its books accruals with
respect to all taxes, assessments, charges, levies and claims; and (c) on a
reasonably current basis set up on its books, from its earnings, allowances
against doubtful Receivables, advances and investments and all other proper
accruals (including by reason of enumeration, accruals for premiums, if any, due
on required payments and accruals for depreciation, obsolescence, or
amortization of properties), which should be set aside from such earnings in
connection with its business.  All determinations pursuant to this subsection
shall be made in accordance with, or as required by, GAAP consistently applied
in the opinion of such independent public accountant as shall then be regularly
engaged by the applicable Loan Party.
4.8. Financial Disclosure.
Each Loan Party hereby irrevocably authorizes and directs all accountants and
auditors employed by such Loan Party at any time during the Term to exhibit and
deliver to Agent and each Lender copies of any of such Loan Party's financial
statements, trial balances or other accounting records of any sort in the
accountant's or auditor's possession, and to disclose to Agent and each Lender
any information such accountants may have concerning such Loan Party's financial
status and business operations.  Each Loan Party hereby authorizes all
Governmental Bodies to furnish to Agent and each Lender copies of reports or
examinations relating to such Loan Party, whether made by such Loan Party or
otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Loan Party prior to obtaining such
information or materials from such accountants or Governmental Bodies.
4.9. Compliance with Laws.
Each Loan Party shall comply with all Applicable Laws with respect to the
Collateral or any part thereof or to the operation of such Loan Party's business
the non-compliance with which could reasonably be expected to have a Material
Adverse Effect.  The assets of each Loan Party at all times shall be maintained
in accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets of such Loan Party so that such insurance
shall remain in full force and effect.
4.10. Inspection of Premises; Appraisals.
At all reasonable times Agent and each Lender shall have full access to and the
right to audit, check, inspect and make abstracts and copies from each Loan
Party's books, records, audits, correspondence and all other papers relating to
the Collateral and the operation of each Loan Party's business.  Agent, any
Lender and their agents may enter upon any premises of any Loan Party at any
time during business hours and at any other reasonable time, and from time to
time, for the purpose of inspecting the Collateral and any and all records
pertaining thereto and the operation of such Loan Party's business.  Further, at
such times as Agent deems

 
54

--------------------------------------------------------------------------------

 

advisable or necessary and at Loan Parties' expense, Agent shall cause to be
conducted an appraisal of the Inventory and/or Equipment of any Loan Party
and/or a field examination of any Loan Party; provided that the Loan Parties
shall be responsible for the expense of any such appraisal no more than (i) two
(2) times per year with respect to Loan Parties' Inventory, and (ii) two (2)
times per year with respect to Loan Parties' Rolling Stock Equipment, unless in
any case an Event of Default has occurred and is continuing, in which event no
such frequency limitation shall apply and the Loan Parties shall be responsible
for any expenses associated with any and all appraisals conducted pursuant to
this Section 4.10.
4.11. Insurance.
The assets and properties of each Loan Party at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets and properties of such Loan Party so that
such insurance shall remain in full force and effect.  Each Loan Party shall
bear the full risk of any loss of any nature whatsoever with respect to the
Collateral.  At the Loan Parties' own cost and expense in amounts and with
carriers acceptable to Agent, each Loan Party shall (a) keep all its insurable
properties and properties in which such Loan Party has an interest insured
against the hazards of fire and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to such Loan
Party's including business interruption insurance; (b) maintain insurance or a
bond in such amounts as is customary in the case of companies engaged in
businesses similar to such Loan Party insuring against larceny, embezzlement or
other criminal misappropriation of insured's officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Loan Party either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain
general liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker's compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Loan Party is engaged in business; and (e) furnish
Agent with (i) evidence of the maintenance of such policies by the renewal
thereof at least five (5) days before any expiration date, and (ii) appropriate
loss payable endorsements in form and substance satisfactory to Agent, naming
Agent as a co-insured and lender loss payee as its interests may appear with
respect to all insurance coverage referred to in clauses (a) and (c) above, and
providing (A) that all proceeds thereunder shall be payable to Agent, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days' prior written notice is given to Agent.  The Loan Parties
shall provide copies of all such insurance policies (including the appropriate
lender loss payee and additional insured endorsements) within sixty (60) days
after Agent's request, however, only certificates of insurance shall be required
on the Closing Date.  In the event of any loss thereunder, the carriers named
therein hereby are directed by Agent and the Loan Parties to make payment for
such loss to Agent and not to any Loan Party and Agent jointly.  If any
insurance losses are paid by check, draft or other instrument payable to any
Loan Party and Agent jointly, Agent may endorse such Loan Party's name thereon
and do such other things as Agent may deem advisable to reduce the same to
cash.  Agent is hereby authorized to adjust and compromise claims under
insurance coverage referred to in clauses (a) and (b) above.  All loss
recoveries received by Agent upon any such insurance may be applied to the
Obligations, in such order as Agent in its sole discretion shall determine.  Any
surplus shall be

 
55

--------------------------------------------------------------------------------

 

paid by Agent to the Loan Parties or applied as may be otherwise required by
law.  Any deficiency thereon shall be paid by the Loan Parties to Agent, on
demand.
4.12. Failure to Pay Insurance.
If the Loan Parties fail to obtain insurance as hereinabove provided, or to keep
the same in force, Agent, if Agent so elects, may obtain such insurance and pay
the premium therefor on behalf of the Loan Parties, and charge Borrowers'
Account therefor as a Revolving Advance of a Domestic Rate Loan and such
expenses so paid shall be part of the Obligations.
4.13. Payment of Taxes.
Each Loan Party will pay, when due, all taxes, assessments and other Charges
lawfully levied or assessed upon such Loan Party or any of the Collateral
including real and personal property taxes, assessments and charges and all
franchise, income, employment, social security benefits, withholding, and sales
taxes.  If any tax by any Governmental Body is or may be imposed on or as a
result of any transaction between any Loan Party and Agent or any Lender which
Agent or any Lender may be required to withhold or pay or if any taxes,
assessments, or other Charges remain unpaid after the date fixed for their
payment, or if any claim shall be made which, in Agent's or any Lender's
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to any Loan Party pay the taxes, assessments or other Charges and each
Loan Party hereby indemnifies and holds Agent and each Lender harmless in
respect thereof.  The amount of any payment by Agent under this Section 4.13
shall be charged to Borrowers' Account as a Revolving Advance maintained as a
Domestic Rate Loan and added to the Obligations and, until the Loan Parties
shall furnish Agent with an indemnity therefor (or supply Agent with evidence
satisfactory to Agent that due provision for the payment thereof has been made),
Agent may hold without interest any balance standing to any Loan Party' credit
and Agent shall retain its security interest in and Lien on any and all
Collateral held by Agent.
4.14. Payment of Leasehold Obligations.
Each Loan Party shall at all times pay, when and as due, its rental obligations
under all leases under which it is a tenant unless such obligations are being
Properly Contested, and shall otherwise comply, in all material respects, with
all other terms of such leases and keep them in full force and effect and, at
Agent's request will provide evidence of having done so.
4.15. Receivables.
(a) Nature of Receivables.  Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of the applicable Loan Party, or work, labor or services
theretofore rendered by the applicable Loan Party as of the date each Receivable
is created.  Same shall be due and owing in accordance with the applicable Loan
Party's standard terms of sale without dispute, setoff or counterclaim except as
may be stated on the accounts receivable schedules delivered by the Loan Parties
to Agent.

 
56

--------------------------------------------------------------------------------

 

(b) Solvency of Customers.  Each Customer, to the best of each Loan Party's
knowledge, as of the date each Receivable is created, is and will be solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of such Loan Party who are not solvent such
Loan Party has set up on its books and in its financial records bad debt
reserves adequate to cover such Receivables.
(c) Location of Loan Parties.  Each Loan Party's chief executive office is
located at the address specified on Schedule 4.5 with respect to such Loan
Party.  Until written notice is given to Agent by any Loan Party of any other
office at which such Loan Party keeps its records pertaining to Receivables, all
such records shall be kept at such executive office.
(d) Collection of Receivables.  Until any Loan Party's authority to do so is
terminated by Agent (which notice Agent may give at any time following the
occurrence of an Event of Default or a Default or when Agent in its sole
discretion deems it to be in Lenders' best interest to do so), each Loan Party
will, at such Loan Party's sole cost and expense, but on Agent's behalf and for
Agent's account, collect as Agent's property and in trust for Agent all amounts
received on Receivables, and shall not commingle such collections with such Loan
Party's funds or use the same except to pay Obligations.  Each Loan Party shall
deposit in the Blocked Account or, upon request by Agent, deliver to Agent, in
original form and on the date of receipt thereof, all checks, drafts, notes,
money orders, acceptances, cash and other evidences of Indebtedness.
(e) Notification of Assignment of Receivables.  Agent shall have the right to
send notice of the assignment of, and Agent's security interest in and Lien on,
the Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral.  Thereafter, Agent shall have the sole
right to collect the Receivables, take possession of the Collateral, or
both.  Agent's actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers' Account and added to the Obligations.
(f) Power of Agent to Act on Loan Parties' Behalf.  Agent shall have the right,
at any time after the occurrence of an Event of Default or Default which is
continuing, to receive, endorse, assign and/or deliver in the name of Agent or
any Loan Party any and all checks, drafts and other instruments for the payment
of money relating to the Receivables, and each Loan Party hereby waives notice
of presentment, protest and non-payment of any instrument so endorsed.  Each
Loan Party hereby constitutes Agent or Agent's designee as such Loan Party's
attorney with power at any time after the occurrence of an Event of Default or
Default which is continuing (i) to endorse such Loan Party's name upon any
notes, acceptances, checks, drafts, money orders or other evidences of payment
or Collateral; (ii) to sign such Loan Party's name on any invoice or bill of
lading relating to any of the Receivables, drafts against Customers, assignments
and verifications of Receivables; (iii) to send verifications of Receivables to
any Customer; (iv) to sign such Loan Party's name on all financing statements or
any other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent's interest in the Collateral and to file
same; (v) to demand payment of the Receivables; (vi) to enforce payment of the
Receivables by legal proceedings or otherwise; (vii) to exercise all of such
Loan Party's rights and remedies with respect to the collection of the

 
57

--------------------------------------------------------------------------------

 

Receivables and any other Collateral; (viii) to settle, adjust, compromise,
extend or renew the Receivables; (ix) to settle, adjust or compromise any legal
proceedings brought to collect Receivables; (x) to prepare, file and sign such
Loan Party's name on a proof of claim in bankruptcy or similar document against
any Customer; (xi) to prepare, file and sign such Loan Party's name on any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables; and (xii) to do all other acts and things
necessary to carry out this Agreement.  All acts of said attorney or designee
are hereby ratified and approved, and said attorney or designee shall not be
liable for any acts of omission or commission nor for any error of judgment or
mistake of fact or of law, unless done maliciously or with gross (not mere)
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid.  Agent shall have the
right at any time to change the address for delivery of mail addressed to any
Loan Party to such address as Agent may designate and to receive, open and
dispose of all mail addressed to any Loan Party.
(g) No Liability.  Neither Agent nor any Lender shall, under any circumstances
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom.  Agent may, without notice or consent from any Loan Party,
sue upon or otherwise collect, extend the time of payment of, compromise or
settle for cash, credit or upon any terms any of the Receivables or any other
securities, instruments or insurance applicable thereto and/or release any
obligor thereof.  Agent is authorized and empowered to accept the return of the
goods represented by any of the Receivables, without notice to or consent by any
Loan Party, all without discharging or in any way affecting any Loan Party's
liability hereunder.
(h) Establishment of a Lockbox Account, Dominion Account.  All proceeds of
Collateral shall be deposited by each Loan Party into either (i) a lockbox
account, dominion account or such other "blocked account" ("Blocked Accounts")
established at a bank or banks (each such bank, a "Blocked Account Bank")
pursuant to an arrangement with such Blocked Account Bank as may be selected by
the applicable Loan Party and be acceptable to Agent or (ii) depository accounts
("Depository Accounts") established at Agent for the deposit of such
proceeds.  The applicable Loan Party, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement (each, a "Deposit Account Control
Agreement") in form and substance satisfactory to Agent directing such Blocked
Account Bank to transfer such funds so deposited to Agent, either to any account
maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent.  All funds deposited in such Blocked Accounts
shall immediately become the property of Agent and the applicable Loan Party
shall obtain the agreement by such Blocked Account Bank to waive any offset
rights against the funds so deposited.  Neither Agent nor any Lender assumes any
responsibility for such blocked account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any
Blocked Account Bank thereunder.  All deposit accounts and investment accounts
of the Loan Parties and their Subsidiaries are set forth on Schedule 4.15(h).
(i) Adjustments.  No Loan Party shall, without Agent's consent, compromise or
adjust any Receivables (or extend the time for payment thereof) or accept any
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those

 
58

--------------------------------------------------------------------------------

 

compromises, adjustments, returns, discounts, credits and allowances as have
been heretofore customary in the business of such Loan Party.
4.16. Inventory.
To the extent Inventory held for sale or lease has been produced by any Loan
Party, it has been and will be produced by such Loan Party in accordance with
the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.
4.17. Maintenance of Equipment.
The Equipment shall be maintained in good operating condition and repair
(reasonable wear and tear excepted) and all necessary replacements of and
repairs thereto shall be made, provided that no Loan Party shall have any
obligation to maintain, replace or repair Equipment that is not reasonably
deemed by such Loan Party to be necessary in the conduct of such Loan Party's
business.  No Loan Party shall use or operate the Equipment in violation of any
law, statute, ordinance, code, rule or regulation.
4.18. Exculpation of Liability.
Nothing herein contained shall be construed to constitute Agent, any Lender or
the Trust as any Loan Party's agent for any purpose whatsoever, nor shall Agent,
any Lender or the Trust be responsible or liable for any shortage, discrepancy,
damage, loss or destruction of any part of the Collateral wherever the same may
be located and regardless of the cause thereof.  Neither Agent, any Lender nor
the Trust, whether by anything herein or in any assignment or otherwise, assume
any of any Loan Party's obligations under any contract or agreement assigned to
Agent, such Lender or the Trust, and neither Agent, any Lender nor the Trust
shall be responsible in any way for the performance by any Loan Party of any of
the terms and conditions thereof.
4.19. Environmental Matters.
(a) Each Loan Party shall ensure that the Real Property and all operations and
businesses conducted thereon remains in compliance with all Environmental Laws
and they shall not place or permit to be placed any Hazardous Substances on any
Real Property except as permitted by Applicable Law or appropriate governmental
authorities.
(b) Each Loan Party shall establish and maintain compliance policies and
procedures to assure and monitor continued compliance with all applicable
Environmental Laws.
(c) Each Loan Party shall (i) employ in connection with the use of the Real
Property legally required technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental
Laws.  Each Loan Party shall use its best efforts to obtain certificates of
disposal, such as hazardous waste manifest receipts, from all treatment,
transport, storage or disposal facilities or operators employed by such Loan
Party in connection with the transport or disposal of any Hazardous Waste
generated at the Real Property.

 
59

--------------------------------------------------------------------------------

 

(d) In the event any Loan Party obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at the
Real Property (any such event being hereinafter referred to as a "Hazardous
Discharge") or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or such Loan
Party's interest therein (any of the foregoing is referred to herein as an
"Environmental Complaint") from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the "Authority"), then such Loan
Party shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which such Loan Party is aware giving rise
to the Hazardous Discharge or Environmental Complaint.  Such information is to
be provided to allow Agent to protect its security interest in and Lien on the
Real Property and the Collateral and is not intended to create nor shall it
create any obligation upon Agent or any Lender with respect thereto.
(e) Each Loan Party shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by such Loan
Party to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between such Loan Party and the Authority regarding such claims
to Agent until the claim is settled.  Each Loan Party shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that such Loan Party is required to file under any
Environmental Laws.  Such information is to be provided solely to allow Agent to
protect Agent's security interest in and Lien on the Real Property and the
Collateral.
(f) Each Loan Party shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien.  If any Loan Party shall fail to respond promptly to any Hazardous
Discharge or Environmental Complaint or any Loan Party shall fail to comply with
any of the requirements of any Environmental Laws, Agent on behalf of Lenders
may, but without the obligation to do so, for the sole purpose of protecting
Agent's interest in the Collateral:  (A) give such notices or (B) enter onto the
Real Property (or authorize third parties to enter onto the Real Property) and
take such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint.  All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by the Loan Parties, and until paid shall be added to and
become a part of the Obligations secured by the Liens created by the terms of
this Agreement or any other agreement between Agent, any Lender and any Loan
Party.

 
60

--------------------------------------------------------------------------------

 

(g) Promptly upon the written request of Agent from time to time, the Loan
Parties shall provide Agent, at the Loan Parties' expense, with an environmental
site assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property.  Any
report or investigation of such Hazardous Discharge proposed and acceptable to
an appropriate Authority that is charged to oversee the clean-up of such
Hazardous Discharge shall be acceptable to Agent.  If such estimates,
individually or in the aggregate, exceed One Million and 00/100 Dollars
($1,000,000.00), Agent shall have the right to require Loan Parties to post a
bond, letter of credit or other security reasonably satisfactory to Agent to
secure payment of these costs and expenses.
(h) Each Loan Party shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney's fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender.  Each Loan Party's obligations under this Section 4.19 shall arise upon
the discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances.  Each Loan Party's obligations and the indemnifications hereunder
shall survive the termination of this Agreement.
(i) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Loan Party's right, title and interest in and
to its owned and leased premises.
4.20. Financing Statements.
Except as respects the financing statements filed by Agent and the financing
statements described on Schedule 1.2, no financing statement covering any of the
Collateral or any proceeds thereof is on file in any public office.
4.21. Certificates of Title.
(a) Within ninety (90) days after the Closing Date, (i) each Loan Party shall
have noted the name and other necessary details in respect of the Trust on the
Certificate of Title for each Titled Asset owned by such Loan Party as of the
Closing Date, subject to any motor vehicle registration statute (each a "Motor
Vehicle Statute"), including, without limitation, any of those statutes
described in the Uniform Commercial Code § 9-311(a)(2), as adopted in any state
in which any Loan Party holds such Titled Assets, in such manner as shall
indicate that a first

 
61

--------------------------------------------------------------------------------

 

priority security interest has been perfected in favor of the Trust in
accordance with the Motor Vehicle Statutes adopted in the state where such
Titled Assets are titled, and (ii) each Loan Party shall have taken or caused to
be taken all such other actions necessary to perfect, maintain, protect, and
enforce the Trust's first priority Liens in such Titled Assets.
(b) In respect of any Titled Asset purchased by any Loan Party after the Closing
Date, (i) each Loan Party shall, within thirty (30) days after such purchase,
note the name and other necessary details in respect of the Trust on the
Certificate of Title for such Titled Asset in such manner as shall indicate that
a first priority security interest has been perfected in favor of the Trust in
accordance with the Motor Vehicle Statutes adopted in the state where such
Titled Assets are titled, and (ii) each Loan Party shall, within thirty (30)
days after such purchase, take or cause to be taken all other actions necessary
to perfect, maintain, protect, and enforce the Trust's first priority Liens.
(c) As of the Closing Date Borrowing Agent shall, on its own behalf and on
behalf of each Loan Party, segregate and maintain all Certificates of Title in
respect of all Titled Assets of the Loan Parties at the office of Borrowing
Agent located at 2955 South Harding Street, Indianapolis, Indiana 46225.  Such
Certificates of Title shall be maintained in a fire proof safe and held in such
a manner as to allow Agent and/or the Trust to examine and make copies thereof
or abstracts therefrom in accordance with the inspection and examination rights
otherwise granted pursuant to this Agreement and the Other Documents.  Upon (i)
the value of all Titled Assets of the Loan Parties exceeding fifteen percent
(15%) of the aggregate value of all Inventory and Rolling Stock Equipment of the
Loan Parties at any time as determined by Agent, upon written notice from Agent,
Borrowing Agent shall deliver all Certificates of Title in respect of all Titled
Assets of the Loan Parties to Agent or as otherwise designated by Agent, or (ii)
upon the occurrence and during the continuance of a Default or an Event of
Default, Borrowing Agent shall automatically and without further action by
Agent, deliver all Certificates of Title in respect of all Titled Assets of the
Loan Parties to Agent or as otherwise designated by Agent.  In the event that
the Certificates of Title are delivered to Agent or its designee in accordance
with this Section 4.21(c), Agent or such designee shall so hold such
Certificates of Title and shall, unless Agent reasonably objects to such
release, release any Certificates of Title to Borrowing Agent for any Titled
Asset that is subject to a pending sale in accordance with Section 7.1(b) of
this Agreement; provided that no Default or Event of Default shall exist or be
continuing.
(d) So long as Borrowing Agent has rights to maintain the Certificates of Title
in accordance with Section 4.21(c), the Trust hereby appoints Borrowing Agent as
the Trust's attorney, with limited power to sign and file any documents, as
required under the Motor Vehicle Statutes in the applicable jurisdiction, to
release the Trust's Lien in respect of any Titled Asset that is sold in
accordance with Section 7.1(b) of this Agreement on or after the Closing
Date.  Such appointment shall cease to exist at any time Borrowing Agent is
required to deliver the Certificates of Title to Agent or its designee in
accordance with Section 4.21(c).
(e) Each Loan Party hereby acknowledges and agrees that upon any termination of
the Trust Agreement, or upon the delivery of notice by Agent to Borrowing Agent
requesting that the Loan Parties note the name of Agent (rather than the Trust)
on the Certificate of Title for each Titled Asset, then (i) such Loan Party
shall promptly note the name and other necessary details in respect of Agent on
the Certificate of Title for any Titled Asset in which the

 
62

--------------------------------------------------------------------------------

 

Trust is named, in such manner as shall indicate that Agent is the lienholder of
record, in accordance with the Motor Vehicle Statutes adopted in the State where
such Titled Assets are titled such that a first priority security interest has
been perfected in favor of Agent with respect to such Titled Assets, (ii) each
Loan Party shall take or cause to be taken all other actions necessary to
perfect, maintain, protect, and enforce Agent's Liens in such Titled Assets and
(iii) all provisions set forth herein and in any Other Document running in favor
of or for the benefit of the Trust shall be deemed to run in favor of or for the
benefit of Agent in lieu thereof.
V. REPRESENTATIONS AND WARRANTIES.
Each Loan Party represents and warrants as follows:
5.1. Authority.
Each Loan Party has full power, authority and legal right to enter into this
Agreement and the Other Documents and to perform all its respective Obligations
hereunder and thereunder.  This Agreement and the Other Documents have been duly
executed and delivered by each Loan Party, as applicable, and this Agreement and
the Other Documents constitute the legal, valid and binding obligation of such
Loan Party, as applicable, enforceable in accordance with their terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors' rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
(a) are within such Loan Party's corporate powers, have been duly authorized by
all necessary corporate action, are not in contravention of law or the terms of
such Loan Party's by-laws, certificate or articles of incorporation or other
applicable documents relating to such Loan Party's formation or to the conduct
of such Loan Party's business or of any material agreement or undertaking to
which such Loan Party is a party or by which such Loan Party is bound, (b) will
not conflict with or violate any law or regulation, or any judgment, order or
decree of any Governmental Body, (c) will not require the Consent of any
Governmental Body or any other Person, except those Consents set forth on
Schedule 5.1 hereto, all of which will have been duly obtained, made or compiled
prior to the Closing Date and which are in full force and effect and (d) will
not conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any agreement, charter document, instrument, by-law or other instrument to which
such Loan Party is a party or by which it or its property is a party or by which
it may be bound.
5.2. Formation and Qualification.
(a) Each Loan Party is duly incorporated and in good standing under the laws of
the state listed on Schedule 5.2(a) and is qualified to do business and is in
good standing in the states listed on Schedule 5.2(a) which constitute all
states in which qualification and good standing are necessary for such Loan
Party to conduct its business and own its property and where the failure to so
qualify could reasonably be expected to have a Material Adverse Effect on such
Loan Party.  Each Loan Party has delivered to Agent true and complete copies of
its certificate or articles of incorporation and by-laws, and will promptly
notify Agent of any amendment or changes thereto.

 
63

--------------------------------------------------------------------------------

 

(b) The only Subsidiaries of each Loan Party are listed on Schedule 5.2(b).
5.3. Survival of Representations and Warranties.
All representations and warranties of such Loan Party contained in this
Agreement and the Other Documents shall be true at the time of such Loan Party's
execution of this Agreement and the Other Documents, and shall survive the
execution, delivery and acceptance thereof by the parties thereto and the
closing of the transactions described therein or related thereto.
5.4. Tax Returns.
Each Loan Party's federal tax identification number is set forth on Schedule
5.4.  Each Loan Party has filed all federal, state and local tax returns and
other reports each is required by law to file and has paid all taxes,
assessments, fees and other governmental charges that are due and payable.  The
provision for taxes on the books of each Loan Party is adequate for all years
not closed by applicable statutes, and for its current fiscal year, and no Loan
Party has any knowledge of any deficiency or additional assessment in connection
therewith not provided for on its books.
5.5. Financial Statements.
(a) The pro forma balance sheet of Pac-Van (the "Pro Forma Balance Sheet")
furnished to Agent on the Closing Date reflects the consummation of the
transactions contemplated under this Agreement and the Other Documents
(collectively, the "Transactions") and is complete and fairly reflects the
financial condition of Pac-Van as of the Closing Date after giving effect to the
Transactions, and has been prepared in accordance with GAAP, consistently
applied.  The Pro Forma Balance Sheet has been certified as complete and correct
in all material respects by the President and Chief Financial Officer of
Borrowing Agent.  All financial statements referred to in this
subsection 5.5(a), including the related schedules and notes thereto, have been
prepared, in accordance with GAAP, except as may be disclosed in such financial
statements.
(b) The twelve-month cash flow projections of Pac-Van and its projected balance
sheets as of the Closing Date, copies of which are annexed hereto as Exhibit
5.5(b) (the "Projections") were prepared by the Chief Financial Officer of
Pac-Van, are based on underlying assumptions which provide a reasonable basis
for the projections contained therein and reflect Pac-Van's judgment based on
present circumstances of the most likely set of conditions and course of action
for the projected period.  The cash flow Projections together with the Pro Forma
Balance Sheet, are referred to as the "Pro Forma Financial Statements".
(c) The balance sheet of Pac-Van as of the fiscal year ending June 30, 2009, and
the related statement of income, changes in stockholder's equity, and changes in
cash flow for the period ended on such date (collectively, the "Financial
Statements"), all accompanied by reports thereon containing opinions without
qualification by independent certified public accountants, copies of which have
been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of Pac-Van at such
date and the results of their

 
64

--------------------------------------------------------------------------------

 

operations for such period.  Since June 30, 2009 there has been no change in the
condition, financial or otherwise, of Pac-Van as shown on the balance sheet as
of such date and no change in the aggregate value of machinery, equipment and
Real Property owned by Pac-Van, except changes in the ordinary course of
business, none of which individually or in the aggregate has been materially
adverse.
5.6. Entity Names.
Except as set forth on Schedule 5.6, no Loan Party has been known by any other
corporate name in the past five years and no Loan Party sells Inventory under
any other name, nor has any Loan Party been the surviving company of a merger or
consolidation or acquired all or substantially all of the assets of any Person
during the preceding five (5) years.
5.7. O.S.H.A. and Environmental Compliance.
(a) Each Loan Party has duly complied with, and its facilities, business,
assets, property, leaseholds, Real Property and Equipment are in compliance in
all material respects with, the provisions of the Federal Occupational Safety
and Health Act, the Environmental Protection Act, RCRA and all other
Environmental Laws; there have been no outstanding citations, notices or orders
of non-compliance issued to any Loan Party or relating to its business, assets,
property, leaseholds or Equipment under any such laws, rules or regulations.
(b) Each Loan Party has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws,
except to the extent the failure to obtain such licenses, certificates or
permits would not reasonably be expected to have a Material Adverse Effect.
(c) (i) Except for such of the following which could not reasonably be expected
to have individually, or in the aggregate, a Material Adverse Effect, there are
no visible signs of releases, spills, discharges, leaks or disposal
(collectively referred to as "Releases") of Hazardous Substances at, upon, under
or within any Real Property or any premises leased by any Loan Party; (ii) there
are no underground storage tanks or polychlorinated biphenyls on the Real
Property or any premises leased by any Loan Party; (iii) neither the Real
Property nor any premises leased by any Loan Party has ever been used as a
treatment, storage or disposal facility of Hazardous Waste; and (iv) no
Hazardous Substances are present on the Real Property or any premises leased by
any Loan Party, excepting such quantities as are handled in accordance with all
applicable manufacturer's instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any Loan Party or of its tenants.
5.8. Solvency; No Litigation, Violation, Indebtedness or Default.
(a) After giving effect to the Transactions, each Loan Party will be solvent,
able to pay its debts as they mature, will have capital sufficient to carry on
its business and all businesses in which it is about to engage, and (i) as of
the Closing Date, the fair present saleable value of its assets, calculated on a
going concern basis, is in excess of the amount of its liabilities and (ii)
subsequent to the Closing Date, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.

 
65

--------------------------------------------------------------------------------

 

(b) Except as disclosed in Schedule 5.8(b), no Loan Party has (i) any pending
or, to the best of such Loan Party's knowledge, threatened litigation,
arbitration, actions or proceedings which involve the possibility of having a
Material Adverse Effect, and (ii) any liabilities or indebtedness for borrowed
money other than the Obligations.
(c) No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation of any order
of any court, Governmental Body or arbitration board or tribunal.
(d) No Loan Party nor any member of the Controlled Group maintains or
contributes to any Plan other than (i) as of the Closing Date, those listed on
Schedule 5.8(d) hereto and (ii) thereafter, as permitted under this
Agreement.  (i) No Plan has incurred any "accumulated funding deficiency," as
defined in Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or
not waived, and each Loan Party and each member of the Controlled Group has met
all applicable minimum funding requirements under Section 302 of ERISA in
respect of each Plan; (ii) each Plan which is intended to be a qualified plan
under Section 401(a) of the Code as currently in effect has been determined by
the Internal Revenue Service to be qualified under Section 401(a) of the Code
and the trust related thereto is exempt from federal income tax under Section
501(a) of the Code; (iii) neither any Loan Party nor any member of the
Controlled Group has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
which are unpaid; (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan; (v) at
this time, the current value of the assets of each Plan exceeds the present
value of the accrued benefits and other liabilities of such Plan and neither any
Loan Party nor any member of the Controlled Group knows of any facts or
circumstances which would materially change the value of such assets and accrued
benefits and other liabilities; (vi) neither any Loan Party nor any member of
the Controlled Group has breached any of the responsibilities, obligations or
duties imposed on it by ERISA with respect to any Plan; (vii) neither any Loan
Party nor any member of a Controlled Group has incurred any liability for any
excise tax arising under Section 4972 or 4980B of the Code, and no fact exists
which could give rise to any such liability; (viii) neither any Loan Party nor
any member of the Controlled Group nor any fiduciary of, nor any trustee to, any
Plan, has engaged in a "prohibited transaction" described in Section 406 of the
ERISA or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA; (ix) each Loan Party and each member of the Controlled Group has made all
contributions due and payable with respect to each Plan; (x) there exists no
event described in Section 4043(b) of ERISA, for which the thirty (30) day
notice period has not been waived; (xi) neither any Loan Party nor any member of
the Controlled Group has any fiduciary responsibility for investments with
respect to any plan existing for the benefit of persons other than employees or
former employees of any Loan Party and any member of the Controlled Group; (xii)
neither any Loan Party nor any member of the Controlled Group maintains or
contributes to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither any Loan Party nor any
member of the Controlled Group has withdrawn, completely or partially, from any
Multiemployer Plan so as to incur liability under the Multiemployer Pension Plan
Amendments

 
66

--------------------------------------------------------------------------------

 

Act of 1980 and there exists no fact which would reasonably be expected to
result in any such liability; and (xiv) no Plan fiduciary (as defined in Section
3(21) of ERISA) has any liability for breach of fiduciary duty or for any
failure in connection with the administration or investment of the assets of a
Plan.
5.9. Patents, Trademarks, Copyrights and Licenses.
All patents, patent applications, trademarks, trademark applications, service
marks, service mark applications, copyrights, copyright applications, design
rights, tradenames, assumed names, trade secrets and licenses owned or utilized
by any Loan Party are set forth on Schedule 5.9, are valid and have been duly
registered or filed with all appropriate Governmental Bodies and constitute all
of the intellectual property rights which are necessary for the operation of its
business; there is no objection to or pending challenge to the validity of any
such patent, trademark, copyright, design rights, tradename, trade secret or
license and no Loan Party is aware of any grounds for any challenge, except as
set forth in Schedule 5.9 hereto.  Each patent, patent application, patent
license, trademark, trademark application, trademark license, service mark,
service mark application, service mark license, design rights, copyright,
copyright application and copyright license owned or held by any Loan Party and
all trade secrets used by any Loan Party consist of original material or
property developed by such Loan Party or was lawfully acquired by such Loan
Party from the proper and lawful owner thereof.  Each of such items has been
maintained so as to preserve the value thereof from the date of creation or
acquisition thereof.  With respect to all software used by any Loan Party, such
Loan Party is in possession of all source and object codes related to each piece
of software or is the beneficiary of a source code escrow agreement, each such
source code escrow agreement being listed on Schedule 5.9 hereto.
5.10. Licenses and Permits.
Except as set forth in Schedule 5.10, each Loan Party (a) is in compliance with
and (b) has procured and is now in possession of, all material licenses or
permits required by any applicable federal, state or local law, rule or
regulation for the operation of its business in each jurisdiction wherein it is
now conducting or proposes to conduct business and where the failure to procure
such licenses or permits could have a Material Adverse Effect.
5.11. Default of Indebtedness.
No Loan Party is in default in the payment of the principal of or interest on
any Indebtedness or under any instrument or agreement under or subject to which
any Indebtedness has been issued and no event has occurred under the provisions
of any such instrument or agreement which with or without the lapse of time or
the giving of notice, or both, constitutes or would constitute an event of
default thereunder.
5.12. No Default.
No Loan Party is in default in the payment or performance of any of its
contractual obligations which could reasonably be expected to have a Material
Adverse Effect and no Default has occurred.

 
67

--------------------------------------------------------------------------------

 

5.13. No Burdensome Restrictions.
No Loan Party is party to any contract or agreement the performance of which
could have a Material Adverse Effect.  Each Loan Party has heretofore delivered
to Agent true and complete copies of all material contracts to which it is a
party or to which it or any of its properties is subject.  No Loan Party has
agreed or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien which is not a Permitted Encumbrance.
5.14. No Labor Disputes.
No Loan Party is involved in any labor dispute; there are no strikes or walkouts
or union organization of any Loan Party's employees in existence or, to the best
of such Loan Party's knowledge, threatened, and no labor contract is scheduled
to expire during the Term other than as set forth on Schedule 5.14 hereto.
5.15. Margin Regulations.
No Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
"purchasing" or "carrying" any "margin stock" within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect.  No
part of the proceeds of any Advance will be used for "purchasing" or "carrying"
"margin stock" as defined in Regulation U of such Board of Governors.
5.16. Investment Company Act.
No Loan Party is an "investment company" registered or required to be registered
under the Investment Company Act of 1940, as amended, nor is it controlled by
such a company.
5.17. Disclosure.
No representation or warranty made by any Loan Party in this Agreement, any
Other Document or in any financial statement, report, certificate or any other
document furnished in connection herewith or therewith contains any untrue
statement of fact or omits to state any fact necessary to make the statements
herein or therein not misleading.  There is no fact known to any Loan Party or
which reasonably should be known to such Loan Party which such Loan Party has
not disclosed to Agent in writing with respect to the transactions contemplated
by this Agreement or any Other Document which could reasonably be expected to
have a Material Adverse Effect.
5.18. Swaps.
No Loan Party is a party to, nor will it be a party to, any swap agreement
whereby such Loan Party has agreed or will agree to swap interest rates or
currencies unless same provides that damages upon termination following an event
of default thereunder are payable on an unlimited "two-way basis" without regard
to fault on the part of either party.

 
68

--------------------------------------------------------------------------------

 

5.19. Conflicting Agreements.
No provision of any mortgage, indenture, contract, agreement, judgment, decree
or order binding on any Loan Party or affecting the Collateral conflicts with,
or requires any Consent which has not already been obtained to, or would in any
way prevent the execution, delivery or performance of, the terms of this
Agreement or the Other Documents.
5.20. Application of Certain Laws and Regulations.
Neither any Loan Party nor any Affiliate of any Loan Party is subject to any
law, statute, rule or regulation which regulates the incurrence of any
Indebtedness, including laws, statutes, rules or regulations relative to common
or interstate carriers or to the sale of electricity, gas, steam, water,
telephone, telegraph or other public utility services.
5.21. Business and Property of Loan Parties.
Upon and after the Closing Date, Loan Parties do not propose to engage in any
business other than the lease and sale of mobile offices, modular buildings,
portable storage containers, portable office containers, trailers and related
products and services and activities necessary to conduct the foregoing.  On the
Closing Date, each Loan Party will own all the property and possess all of the
rights and Consents necessary for the conduct of the business of such Loan
Party.
5.22. Section 20 Subsidiaries.
Loan Parties do not intend to use and shall not use any portion of the proceeds
of the Advances, directly or indirectly, to purchase during the underwriting
period, or for 30 days thereafter, Ineligible Securities being underwritten by a
Section 20 Subsidiary.
5.23. Anti-Terrorism Laws.
(a) General.  Neither any Loan Party nor any Affiliate of any Loan Party is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction  that evades or avoids, or has the purpose of evading or avoiding,
or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
(b) Executive Order No. 13224.  Neither any Loan Party nor any Affiliate of any
Loan Party or their respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a "Blocked Person"):
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
(ii) a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;

 
69

--------------------------------------------------------------------------------

 

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person that commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order No. 13224;
(v) a Person that is named as a "specially designated national" on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or
(vi) a Person who is affiliated or associated with a Person or entity listed
above.
Neither any Loan Party nor to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to the Executive Order
No. 13224.
5.24. Trading with the Enemy.
No Loan Party has engaged, nor does it intend to engage, in any business or
activity prohibited by the Trading with the Enemy Act.
5.25. Federal Securities Laws.
Neither any Loan Party nor any of its Subsidiaries (i) is required to file
periodic reports under the Exchange Act, (ii) has any securities registered
under the Exchange Act or (iii) has filed a registration statement that has not
yet become effective under the Securities Act.
5.26. Titled Assets.
All Titled Assets owned by any Loan Party on the Closing Date are set forth on
Schedule 5.26 hereto, which (i) for each such Titled Asset consisting of Rolling
Stock Equipment shall set forth (a) the type of such Titled Asset, (b) the State
which issued the Certificate of Title for such Titled Asset, (c) the title
identification number for such Titled Asset and (d) the branch office at which
such Titled Asset is based, and (ii) for each such Titled Asset consisting of
Inventory shall set forth (a) the type of such Titled Asset, (b) the fixed asset
number of such Titled Asset assigned by such Loan Party, (c) the State which
issued the Certificate of Title for such Titled Asset, (d) the title
identification number for such Titled Asset and (e) the branch office at which
such Titled Asset is based.  There is no State in which any Loan Party has based
any Titled Assets (except for Titled Assets in transit) other than (i) those
States listed on Schedule 5.26 and (ii) any other States in the continental
United States, which have been given in writing to Agent as promptly as
practicable and in no event more than twenty (20) Business Days after such
Titled Asset has become located in such State.
5.27. GFC Debt Documents.
The Loan Parties have delivered to Agent complete and correct copies of the GFC
Debt Guaranty Agreement and the other GFC Debt Documents, including all
schedules and exhibits thereto.  None of such documents and agreements have been
amended or supplemented, nor have any of the provisions thereof been waived,
except pursuant to a written agreement or instrument which has heretofore been
delivered to Agent.
VI. AFFIRMATIVE COVENANTS.
Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement:
6.1. Payment of Fees.
Pay to Agent on demand all usual and customary fees and expenses which Agent
incurs in connection with (a) the forwarding of Advance proceeds and (b) the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.15(h).  Agent may, without making demand, charge
Borrowers' Account for all such fees and expenses.
6.2. Conduct of Business and Maintenance of Existence and Assets.
(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its rights,
licenses, leases, powers and franchises under the laws of the United States or
any political subdivision thereof.
6.3. Violations.
Promptly notify Agent in writing of any violation of any law, statute,
regulation or ordinance of any Governmental Body, or of any agency thereof,
applicable to any Loan Party which could reasonably be expected to have a
Material Adverse Effect.
6.4. Government Receivables.
(a) To the extent that the aggregate amount of Receivables owing to the Loan
Parties from the United States or any department, agency or instrumentality
thereof, or any state contained within the United States of America, exceeds
Five Hundred Thousand and 00/100 Dollars ($500,000.00) in the aggregate, take
all steps necessary to protect Agent's interest in the

 
70

--------------------------------------------------------------------------------

 

Collateral under the Federal Assignment of Claims Act, the Uniform Commercial
Code and all other applicable state statutes or ordinances and deliver to Agent
appropriately endorsed, any instrument or chattel paper connected with any
Receivable arising out of contracts between any Loan Party and the United States
or any department, agency or instrumentality thereof, or any state contained
within the United States of America.
(b) After the occurrence and during the continuance of any Default or Event of
Default hereunder, upon Agent's request, take all steps necessary to protect
Agent's interest in the Collateral under any applicable local statutes or
ordinances (if any) and deliver to Agent appropriately endorsed, any instrument
or chattel paper connected with any Receivable arising out of contracts between
any Loan Party and any municipality or instrumentality of any state contained
within the United States of America.
6.5. Financial Covenants.
(a) Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage Ratio of not
less than 1.50 to 1.00 calculated as of (i) the last day of the fiscal quarter
ending September 30, 2010 for the period equal to the fiscal quarter then
ending, (ii) the last day of the fiscal quarter ending December 31, 2010 for the
period equal to the two (2) consecutive fiscal quarters then ending, (iii) the
last day of the fiscal quarter ending March 31, 2011 for the period equal to the
three (3) consecutive fiscal quarters then ending and (iv) the last day of the
fiscal quarter ending June 30, 2011 and as of the last day of each fiscal
quarter thereafter for the period equal to the four (4) consecutive fiscal
quarters then ending.
(b) Leverage Ratio.  Maintain a ratio of Senior Funded Debt to EBITDA of not
greater than (i) 5.75 to 1.00 calculated as of the last day of the fiscal
quarter ending September 30, 2010 and as of the last day of each fiscal quarter
thereafter through the fiscal quarter ending September 30, 2011 for the period
equal to the four (4) consecutive fiscal quarters then ending, (ii) 5.50 to 1.00
calculated as of the last day of the fiscal quarter ending December 31, 2011 and
as of the last day of each fiscal quarter thereafter through the fiscal quarter
ending June 30, 2012 for the period equal to the four (4) consecutive fiscal
quarters then ending, and (iii) 5.25 to 1.00 calculated as of the last day of
the fiscal quarter ending September 30, 2012 and as of the last day of each
fiscal quarter thereafter for the period equal to the four (4) consecutive
fiscal quarters then ending.
(c) Utilization.  Maintain an average Minimum Utilization Ratio of not less than
0.60 to 1.00 calculated as of September 30, 2010 and the last day of each fiscal
quarter thereafter for the period equal to the fiscal quarter then ending (in
each instance the average Minimum Utilization Ratio for such period shall equal
(i) the sum of the Minimum Utilization Ratio calculated at the end of each
calendar month during such period, divided by (ii) the number of calendar months
ending during such period).
6.6. Execution of Supplemental Instruments.
Execute and deliver to Agent from time to time, upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the

 
71

--------------------------------------------------------------------------------

 

Collateral, and such other instruments as Agent may request, in order that the
full intent of this Agreement may be carried into effect.
6.7. Payment of Indebtedness.
Pay, discharge or otherwise satisfy at or before maturity (subject, where
applicable, to specified grace periods and, in the case of the trade payables,
to normal payment practices) all its obligations and liabilities of whatever
nature, except when the failure to do so could not reasonably be expected to
have a Material Adverse Effect or when the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and each Loan
Party shall have provided for such reserves as Agent may reasonably deem proper
and necessary, subject at all times to any applicable subordination arrangement
in favor of Lenders.
6.8. Standards of Financial Statements.
Cause all financial statements referred to in Sections 9.7, 9.8, 9.9, 9.12 and
9.13 as to which GAAP is applicable to be complete and correct in all material
respects (subject, in the case of interim financial statements, to normal
year-end audit adjustments) and to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein (except as concurred in by such reporting accountants or officer, as the
case may be, and disclosed therein).
6.9. Federal Securities Laws.
Promptly notify Agent in writing if any Loan Party or any of its Subsidiaries
(i) is required to file periodic reports under the Exchange Act, (ii) registers
any securities under the Exchange Act or (iii) files a registration statement
under the Securities Act.
6.10. Undrawn Availability.
Maintain Undrawn Availability of not less than One Million and 00/100 Dollars
($1,000,000.00), calculated as of the date of delivery of each Borrowing Base
Certificate pursuant to Section 9.2.
6.11. Intercompany Receivables.
With respect to Receivables arising from the purchase of Inventory by any
Borrower on behalf of GFN Australasia and its Subsidiaries in the ordinary
course of business, cause GFN Australasia and its Subsidiaries to pay any such
outstanding Receivables due and owing to the applicable Borrower within ten (10)
Business Days after such Borrower has paid the applicable vendor with respect to
the goods giving rise to such Receivable.
VII. NEGATIVE COVENANTS.
No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement:

 
72

--------------------------------------------------------------------------------

 

7.1. Merger, Consolidation, Acquisition and Sale of Assets.
(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, provided, however, that with the prior written consent of Agent and on
terms and conditions (including, without limitation, in the case of Pac-Van
acquiring the ownership interests of any Person, execution of a Joinder and/or
any additional documentation required by Agent) satisfactory to Agent, (i)
Pac-Van may purchase or acquire all or a substantial portion of the assets or
Equity Interests of any Domestic Person or a business or division of another
Domestic Person (a "Permitted Acquisition"), or (ii) Pac-Van may merge or
consolidate with or into any Domestic Person so long as Pac-Van is the
continuing and surviving entity.
(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) dispositions of Inventory in the ordinary course of business,
(ii) the disposition or transfer of obsolete and worn-out Equipment or Equipment
that is no longer used or useful, in each case in the ordinary course of
business, during any fiscal year having an aggregate net book value of not more
than Five Hundred Thousand and 00/100 Dollars ($500,000.00) and only to the
extent that (i) the proceeds of any such disposition are used or allocated, and
in fact are subsequently used, to acquire replacement Equipment which is subject
to Agent's First-Priority Interest, or (ii) the proceeds of which are remitted
to Agent to be applied pursuant to Section 2.20(a) hereof and (iii) any other
sales or dispositions expressly permitted by this Agreement.
7.2. Creation of Liens.
Create or suffer to exist any Lien or transfer upon or against any of its
property or assets now owned or hereafter acquired, except Permitted
Encumbrances.
7.3. Guarantees.
Become liable upon the obligations or liabilities of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lenders) except (i)
the endorsement of checks in the ordinary course of business, and (ii) pursuant
to the GFC Debt Guaranty Agreement to the extent that it and the other GFC Debt
Documents exist on the Closing Date (including any extensions, renewals or
refinancings thereof as permitted pursuant to the terms of this Agreement and
the GFC Subordination Agreement), provided that the principal amount of such
guaranty obligation shall not be increased.
7.4. Investments.
Purchase or acquire obligations or Equity Interests of, or any other interest
in, any Person, except (a) obligations issued or guaranteed by the United States
of America or any agency thereof, (b) commercial paper with maturities of not
more than 180 days and a published rating of not less than A-1 or P-1 (or the
equivalent rating), (c) certificates of time deposit and bankers' acceptances
having maturities of not more than 180 days and repurchase agreements backed by
United States government securities of a commercial bank if (i) such bank has a
combined capital and surplus of at least Five Hundred Million and 00/100 Dollars
($500,000,000.00), or (ii) its debt obligations, or those of a holding company
of which it is a

 
73

--------------------------------------------------------------------------------

 

Subsidiary, are rated not less than A (or the equivalent rating) by a nationally
recognized investment rating agency, (d) U.S. money market funds that invest
solely in obligations issued or guaranteed by the United States of America or an
agency thereof, and (e) investments by any Loan Party in the Equity Interests of
another Loan Party.
7.5. Loans.
Make advances, loans or extensions of credit to any Person, including any
Parent, Subsidiary or Affiliate, except with respect to (a) the extension of
commercial trade credit in connection with the sale or lease of Inventory in the
ordinary course of business, and (b) advances, loans or extensions of credit to
another Loan Party.
7.6. Net Capital Expenditures.
Contract for, purchase or make any expenditure or commitments for Net Capital
Expenditures in an aggregate amount for all Loan Parties in excess of (i) Six
Million and 00/100 Dollars ($6,000,000.00) for the fiscal year ending June 30,
2011, (ii) Nine Million and 00/100 Dollars ($9,000,000.00) for the fiscal year
ending June 30, 2012, or (iii) Six Million and 00/100 Dollars ($6,000,000.00)
for the period beginning July 1, 2012 through and including December 31, 2012.
7.7. Dividends/Distributions.
Declare, pay or make any dividend or distribution on any shares of the common
stock or preferred stock of any Loan Party (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any common or preferred stock, or of any options to
purchase or acquire any such shares of common or preferred stock of any Loan
Party, except that so long as no Event of Default or Default shall have occurred
and be continuing the Loan Parties shall be permitted to pay dividends or
distributions in an aggregate amount not to exceed Five Million Five Hundred
Thousand and 00/100 Dollars ($5,500,000.00) in any fiscal year less any
management fees paid in accordance with Section 7.10(c) in such fiscal year, and
further provided that after giving effect to the payment of any such dividend or
distribution there shall not exist any Event of Default or Default.
7.8. Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt) except in respect of:
(a) Indebtedness to Agent or Lenders under or pursuant to this Agreement or the
Other Documents;
(b) Indebtedness incurred for Net Capital Expenditures permitted under Section
7.6 hereof;
(c) Capitalized Lease Obligations in an aggregate amount for all Loan Parties
not to exceed Ten Million and 00/100 Dollars ($10,000,000.00) at any time;

 
74

--------------------------------------------------------------------------------

 

(d) Unsecured Indebtedness owing to Parent, provided that the amount and terms
of such Indebtedness are satisfactory to Required Lenders and which Indebtedness
has been expressly subordinated in right of payment to all Indebtedness of the
applicable Loan Party under this Agreement and the Other Documents (i) by the
execution and delivery of a subordination agreement, in form and substance
satisfactory to Required Lenders, and/or (ii) otherwise on terms and conditions
(including subordination provisions, payment terms, interest rates, covenants,
remedies, defaults and other terms) satisfactory to Required Lenders;
(e) Indebtedness owed by one Loan Party to another Loan Party;
(f) Indebtedness represented by any unsecured hedge agreements entered into in
order to protect Borrowers against fluctuations in interest rates and currency
exchange rates and not for speculative purposes; and
(g) Indebtedness under the GFC Debt Guaranty Agreement to the extent that it and
the other GFC Debt Documents exist on the Closing Date (including any
extensions, renewals or refinancings thereof as permitted pursuant to the terms
of this Agreement and the GFC Subordination Agreement), provided that the
principal amount of such Indebtedness shall not be increased.
7.9. Nature of Business.
Substantially change the nature of the business in which it is presently
engaged, nor except as specifically permitted hereby purchase or invest,
directly or indirectly, in any assets or property other than in the ordinary
course of business for assets or property which are useful in, necessary for and
are to be used in its business as presently conducted.
7.10. Transactions with Affiliates.
Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise enter into any transaction or
deal with, any Affiliate, except (a) transactions disclosed to Agent, which are
in the ordinary course of business, on an arm's-length basis on terms and
conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate, (b) fees payable to the
Individual Guarantors in connection with the Limited Guaranty in an aggregate
amount not to exceed one and one fifth of one percent (1.2%) per annum of
the Maximum Amount (as defined in the Limited Guaranty), (c) management fees
payable by Pac-Van to GFC in an aggregate amount not to exceed One Million Five
Hundred Thousand and 00/100 Dollars ($1,500,000.00) in any fiscal year provided
that after giving effect to the payment of any such management fee there shall
not exist any Event of Default or Default and (d) transactions otherwise
specifically permitted under this Agreement.
7.11. Leases.
Enter as lessee into any lease arrangement for real or personal property (unless
capitalized and permitted under Section 7.6 hereof) if after giving effect
thereto, aggregate annual rental payments for all leased property would exceed
Ten Million and 00/100 Dollars ($10,000,000.00) in any one fiscal year in the
aggregate for all Loan Parties.

 
75

--------------------------------------------------------------------------------

 

7.12. Subsidiaries.
(a) Form any Subsidiary.
(b) Enter into any partnership, joint venture or similar arrangement other than
in respect of any partnership, joint venture or similar arrangement entered into
by Pac-Van whereby Pac-Van enters into, as lessee, capital leases for a pool of
modular buildings, mobile offices and/or storage containers and collects a
management fee with respect thereto, so long as no guaranty or other obligations
of Pac-Van arise in connection with such partnership, joint venture or similar
arrangement.
7.13. Fiscal Year and Accounting Changes.
Change its fiscal year from the twelve-month period beginning July 1 and ending
June 30 or make any change (i) in accounting treatment and reporting practices
except as required by GAAP or (ii) in tax reporting treatment except as required
by law.
7.14. Pledge of Credit.
Now or hereafter pledge Agent's or any Lender's credit on any purchases or for
any purpose whatsoever or use any portion of any Advance in or for any business
other than such Loan Party's business as conducted on the date of this
Agreement.
7.15. Amendment of Organizational Documents.
Amend, modify or waive any term or provision of its Certificate or Articles of
Incorporation or By-Laws in any material respect (other than amendments in form
and substance satisfactory to Agent in its reasonable discretion to authorize
the issuance of preferred stock that will pay dividends permitted by this
Agreement) or in any way adverse to Agent or any Lender, unless required by law.
7.16. Compliance with ERISA.
(i) (x) Maintain, or permit any member of the Controlled Group to maintain, or
(y) become obligated to contribute, or permit any member of the Controlled Group
to become obligated to contribute, to any Plan, other than those Plans disclosed
on Schedule 5.8(d) or any other Plan for which Agent has provided its prior
written consent, (ii) engage, or permit any member of the Controlled Group to
engage, in any non-exempt "prohibited transaction", as that term is defined in
section 406 of ERISA and Section 4975 of the Code, (iii) incur, or permit any
member of the Controlled Group to incur, any "accumulated funding deficiency",
as that term is defined in Section 302 of ERISA or Section 412 of the Code, (iv)
terminate, or permit any member of the Controlled Group to terminate, any Plan
where such event could result in any liability of any Loan Party or any member
of the Controlled Group or the imposition of a lien on the property of any Loan
Party or any member of the Controlled Group pursuant to Section 4068 of ERISA,
(v) assume, or permit any member of the Controlled Group to assume, any
obligation to contribute to any Multiemployer Plan not disclosed on Schedule
5.8(d), (vi) incur, or permit any member of the Controlled Group to incur, any
withdrawal liability to any Multiemployer Plan; (vii) fail promptly to notify
Agent of the occurrence of any Termination Event, (viii) fail to

 
76

--------------------------------------------------------------------------------

 

comply, or permit a member of the Controlled Group to fail to comply, with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan, (ix) fail to meet, or permit any member of the Controlled Group to fail to
meet, all minimum funding requirements under ERISA or the Code or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect of any Plan.
7.17. Prepayment of Indebtedness.
At any time, directly or indirectly, prepay any Indebtedness (other than
Indebtedness to Agent or Lenders pursuant to this Agreement or the Other
Documents and except as expressly permitted in any subordination agreement
executed in connection with the Indebtedness permitted by Section 7.8(d)), or
repurchase, redeem, retire or otherwise acquire any Indebtedness of any Loan
Party.
7.18. Anti-Terrorism Laws.
No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement, nor shall it permit any Affiliate or agent to:
(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.
(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law.  Each Loan Party shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming such Loan Party's compliance with this Section 7.18.
7.19. Membership/Partnership Interests.
Elect to treat or permit any of its Subsidiaries to (x) treat its limited
liability company membership interests or partnership interests, as the case may
be, as securities as contemplated by the definition of "security" in Section
8-102(15) and by Section 8-103 of Article 8 of Uniform Commercial Code or (y)
certificate its limited liability company membership interests or partnership
interests, as the case may be.
7.20. Trading with the Enemy Act.
Engage in any business or activity in violation of the Trading with the Enemy
Act.

 
77

--------------------------------------------------------------------------------

 

7.21. Other Agreements.
Enter into any amendment, waiver or modification of (i) any GFC Debt Document,
or (ii) any other contract, document or agreement in a manner that would be
adverse to Agent or any Lender.
7.22. Double Negative Pledge.
Enter into or suffer to exist any agreement with any Person, other than in
connection with this Agreement, which prohibits or limits the ability of such
Loan Party to create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind, real or personal, tangible or
intangible (including, but not limited to, any Equity Interests) of such Loan
Party.
7.23. Rental Fleet Transfers.
Transfer and/or re-classify Rental Fleet Inventory with a net book value in
excess of Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00) in the
aggregate to Other Inventory in any fiscal quarter.
7.24. Losses on Sale of Assets.
Permit, at any time for the period equal to the twelve (12) months then ended,
the difference between (i) the aggregate net book value (at the time of such
sale or disposition) of all assets sold or disposed of during such period by the
Loan Parties, and (ii) the aggregate Net Proceeds received by the Loan Parties
in connection with the sale or disposal of any assets during such period, to be
greater than or equal to One Million and 00/100 Dollars ($1,000,000.00).
7.25. Nevada State Bank Account.
Maintain more than One Thousand and 00/100 Dollars ($1,000.00) at any time in
Account Number 072026339 issued in the name of Pac-Van with Nevada State Bank.
VIII. CONDITIONS PRECEDENT.
8.1. Conditions to Initial Advances.
The agreement of Lenders to make the initial Advances requested to be made on
the Closing Date is subject to the satisfaction, or waiver by Agent, immediately
prior to or concurrently with the making of such Advances, of the following
conditions precedent:
(a) Credit Agreement and Other Documents.  Agent shall have received this
Agreement and each Other Document duly executed and delivered by an authorized
officer of each Loan Party and any third parties, as applicable (including,
without limitation, all original stock certificates or other certificates
evidencing the Subsidiary Stock and appropriate transfer powers with respect
thereto);

 
78

--------------------------------------------------------------------------------

 

(b) Filings, Registrations and Recordings.  (i)  Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto; and (ii) Agent shall have
received the results of searches listing all effective financing statements,
judgments and tax liens which name any of the Loan Parties and either of the
Individual Guarantors as debtor, together with copies of such financing
statements, judgment filings and tax lien filings, none of which, except for
Permitted Encumbrances, shall cover any of the Collateral;
(c) Authorization Proceedings of Loan Parties.  Agent shall have received a copy
of the resolutions in form and substance reasonably satisfactory to Agent, of
the Board of Directors of each Loan Party authorizing (i) the execution,
delivery and performance of this Agreement, the Notes, and any other Other
Document and (ii) the granting by such Loan Party of the security interests in
and liens upon the Collateral certified by the Secretary or an Assistant
Secretary of such Loan Party as of the Closing Date; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;
(d) Incumbency Certificates of Loan Parties.  Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Loan Party, dated
the Closing Date, as to the incumbency and signature of the officers of each
Loan Party executing this Agreement, the Other Documents, any certificate or
other documents to be delivered by it pursuant hereto, together with evidence of
the incumbency of such Secretary or Assistant Secretary;
(e) Certificates.  Agent shall have received a copy of the Certificate or
Articles of Incorporation of each Loan Party, and all amendments thereto,
certified by the Secretary of State or other appropriate official of its
jurisdiction of incorporation together with copies of the By-Laws of each Loan
Party and all agreements of each Loan Party's shareholders, in each case
certified as accurate and complete by the Secretary of each Loan Party;
(f) Good Standing and Tax Lien Certificates.  Agent shall have received good
standing and tax lien certificates for each Loan Party dated not more than
thirty (30) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each Loan Party's jurisdiction of incorporation
and each jurisdiction where the conduct of each Loan Party's business activities
or the ownership of its properties necessitates qualification;
(g) Legal Opinion.  Agent shall have received the executed legal opinion of
Christopher A. Wilson, Esq., counsel admitted in the State of Indiana approved
by Agent, counsel admitted in the State of New York approved by Agent and
counsel admitted in the State of Delaware approved by Agent, all in form and
substance satisfactory to Agent which shall cover such matters incident to the
transactions contemplated by this Agreement, the Notes and

 
79

--------------------------------------------------------------------------------

 

any other Other Document as Agent may reasonably require and each Loan Party
hereby authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;
(h) No Litigation.  (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Loan Party or against the respective officers or directors of any Loan Party
(A) in connection with this Agreement, the Other Documents or any of the
transactions contemplated thereby and which, in the reasonable opinion of Agent,
is deemed material or (B) which could, in the reasonable opinion of Agent, have
a Material Adverse Effect; and (ii) no injunction, writ, restraining order or
other order of any nature materially adverse to any Loan Party or the conduct of
its respective business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body;
(i) Financial Condition Certificates.  Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(i);
(j) Collateral Examination.  Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Lenders, of the Receivables, Inventory and Equipment of Pac-Van and
all books and records in connection therewith;
(k) Fees.  Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof
and the Fee Letter;
(l) Existing Indebtedness.  Agent shall have received (i) a payoff letter, in
form and substance satisfactory to Agent, pursuant to which any existing
Indebtedness that is to be paid by initial Advances hereunder will be paid in
full, and (ii) evidence satisfactory to Agent that all necessary termination
statements, satisfaction documents and any other applicable releases in
connection with any existing Indebtedness and all other Liens with respect to
Loan Parties that are not Permitted Encumbrances have been filed or arrangements
satisfactory to Agent have been made for such filing;
(m) Financial Statements.  Agent shall have received a copy of (i) the Financial
Statements, (ii) the Projections and (iii) financial statements from the
Individual Guarantors, which in each case shall be satisfactory in all respects
to Agent and Lenders;
(n) Insurance.  Agent shall have received in form and substance satisfactory to
Agent, certified copies of Loan Parties' casualty insurance policies, together
with loss payable endorsements on Agent's standard form of loss payee
endorsement naming Agent as lender loss payee, and certified copies of Loan
Parties' liability insurance policies, together with endorsements naming Agent
as a co-insured;
(o) Payment Instructions.  Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;

 
80

--------------------------------------------------------------------------------

 

(p) Blocked Accounts.  Agent shall have received duly executed agreements
establishing the Blocked Accounts or Depository Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
Receivables and proceeds of the Collateral or, alternatively, Loan Parties shall
have established with Agent all of its bank accounts with Agent, all in a manner
to the satisfaction of Agent in its sole discretion;
(q) Consents.  Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;
(r) No Adverse Material Change.  (i) Since June 30, 2009, there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;
(s) Waivers.  Agent shall have received fully executed copies of all Lien Waiver
Agreements required by Agent to be executed on or prior to the Closing Date;
(t) Contract Review.  Agent shall have reviewed all material contracts of Loan
Parties including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;
(u) Closing Certificate.  Agent shall have received a closing certificate signed
by the Chief Financial Officer of each Loan Party dated as of the date hereof,
stating that (i) all representations and warranties set forth in this Agreement
and the Other Documents are true and correct on and as of such date, (ii) each
Loan Party is on such date in compliance with all the terms and provisions set
forth in this Agreement and the Other Documents and (iii) on such date no
Default or Event of Default has occurred or is continuing;
(v) Borrowing Base.  Agent shall have received evidence from Borrowers that the
aggregate amount of Eligible Other Inventory, Eligible Receivables, Eligible
Branch-Use Equipment, Eligible Rental Fleet Inventory, Eligible Rolling Stock
Equipment, Eligible Step Inventory and Eligible Tractor Equipment is sufficient
in value and amount to support Advances in the amount requested by Borrowers on
the Closing Date;
(w) Undrawn Availability.  After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability of at least Five Million
and 00/100 Dollars ($5,000,000.00);
(x) Compliance with Laws.  Agent shall be reasonably satisfied that the Loan
Parties are in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act; and
(y) Equity or Other Capital Infusion.  Evidence of an equity or other capital
infusion from the Individual Guarantors and other investors acceptable to Agent
of not less than

 
81

--------------------------------------------------------------------------------

 

Twenty Million and 00/100 Dollars ($20,000,000.00) in the aggregate in Pac-Van,
in form and substance satisfactory to Agent.
(z) GFC Debt Documents.  Agent shall have received fully executed copies of all
GFC Debt Documents, all in form and substance satisfactory to Agent.
(aa) RFV Tax Lien.  Discussions by Agent with accountants and attorneys of RFV
with respect to the State of California income tax lien against RFV in the
amount of Two Million Three Hundred Thousand and 00/100 Dollars ($2,300,000.00),
in substance satisfactory to Agent.
(bb) Other.  All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
8.2. Conditions to Each Advance.
The agreement of Lenders to make any Advance requested to be made on any date
(including the initial Advance), is subject to the satisfaction of the following
conditions precedent as of the date such Advance is made:
(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to this Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date;
(b) No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
(c) Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.
IX. INFORMATION AS TO LOAN PARTIES.
Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

 
82

--------------------------------------------------------------------------------

 

9.1. Disclosure of Material Matters.
Immediately upon learning thereof, report to Agent all matters materially
affecting the value, enforceability or collectability of any portion of the
Collateral, including any Loan Party's reclamation or repossession of, or the
return to any Loan Party of, a material amount of goods or claims or disputes
asserted by any Customer or other obligor.
9.2. Schedules.
Deliver to Agent (A) on or before the twentieth (20th) day of each month as and
for the prior month (a) accounts receivable ageings inclusive of reconciliations
to the general ledger and including a separate schedule showing accounts
receivable ageings from GFN Australasia and its Subsidiaries, (b) accounts
payable schedules inclusive of reconciliations to the general ledger and
including a separate schedule showing (y) accounts payable to GFN Australasia
and its Subsidiaries, and (z) accounts payable to vendors with respect to
Inventory being purchased by any Borrower on behalf of GFN Australasia and its
Subsidiaries, (c) Inventory reports, (d) a report listing the Titled Assets of
the Loan Parties that reflect the Trust's or Agent's first priority lien
thereon, as applicable, in accordance with Section 4.21, (e) an updated Schedule
5.26, (f) beginning with the month ending November 30, 2010, a report
reconciling any differences between the Titled Assets set forth in items (d) and
(e) of this Section 9.2 and (g) a Borrowing Base Certificate in form and
substance satisfactory to Agent (which shall be calculated as of the last day of
the prior week and which shall not be binding upon Agent or restrictive of
Agent's rights under this Agreement), and (B) on or before the Friday of each
week as and for the prior week (consisting of the seven (7) days commencing on
Monday of such prior week and ending on Sunday of such prior week), a sales
journal.  In addition, each Loan Party will deliver to Agent at such intervals
as Agent may require:  (i) confirmatory assignment schedules, (ii) copies of
Customer's invoices, (iii) evidence of shipment or delivery, (iv) copies of
Certificates of Title and any related documentation with respect to the Loan
Parties' Titled Assets noting the Trust's or Agent's first priority lien
thereon, as applicable and (v) such further schedules, documents and/or
information regarding the Collateral as Agent may require including trial
balances and test verifications.  Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder.  The items to be provided under this Section 9.2 are to be
in form satisfactory to Agent and executed by each Loan Party, as applicable,
and delivered to Agent from time to time solely for Agent's convenience in
maintaining records of the Collateral, and any Loan Party's failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent's Lien with respect to the Collateral.
9.3. Environmental Reports.
Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, with a Compliance Certificate signed by the
President of Borrowing Agent stating, to the best of his knowledge, that each
Loan Party is in compliance in all material respects with all federal, state and
local Environmental Laws.  To the extent any Loan Party is not in compliance
with the foregoing laws, the certificate shall set forth with specificity all
areas

 
83

--------------------------------------------------------------------------------

 

of non-compliance and the proposed action such Loan Party will implement in
order to achieve full compliance.
9.4. Litigation.
Promptly notify Agent in writing of any claim, litigation, suit or
administrative proceeding affecting any Loan Party, whether or not the claim is
covered by insurance, that could reasonably be expected to result in a judgment
or judgments against any such Loan Party requiring such Loan Party to expend in
excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00) to satisfy such
judgment or judgments or require all Loan Parties to expend an aggregate amount
in excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00) to satisfy
all such judgments, and of any litigation, suit or administrative proceeding,
which in any such case affects the Collateral or which could reasonably be
expected to have a Material Adverse Effect.
9.5. Material Occurrences.
Promptly notify Agent in writing upon the occurrence of (a) any Event of Default
or Default; (b) any event, development or circumstance whereby any financial
statements or other reports furnished to Agent fail in any material respect to
present fairly, in accordance with GAAP consistently applied, the financial
condition or operating results of any Loan Party as of the date of such
statements; (c) any accumulated retirement plan funding deficiency which, if
such deficiency continued for two plan years and was not corrected as provided
in Section 4971 of the Code, could subject any Loan Party to a tax imposed by
Section 4971 of the Code; (d) each and every default by any Loan Party which
might result in the acceleration of the maturity of any Indebtedness, including
the names and addresses of the holders of such Indebtedness with respect to
which there is a default existing or with respect to which the maturity has been
or could be accelerated, and the amount of such Indebtedness; and (e) any other
development in the business or affairs of any Loan Party, which could reasonably
be expected to have a Material Adverse Effect; in each case describing the
nature thereof and the action Loan Parties propose to take with respect thereto.
9.6. Government Receivables.
Notify Agent immediately if any of its Receivables arise out of contracts
between any Loan Party and the United States, any state, or any department,
agency or instrumentality of any of them.
9.7. Annual Financial Statements.
Furnish Agent and Lenders within one hundred twenty (120) days after the end of
each fiscal year of Pac-Van, financial statements of Pac-Van and its
Subsidiaries on a consolidating and consolidated basis including, but not
limited to, statements of income and stockholders' equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by Pac-Van and satisfactory to Agent (the
"Accountants").  The report of the Accountants shall

 
84

--------------------------------------------------------------------------------

 

be accompanied by a statement of the Accountants certifying that (i) they have
caused this Agreement to be reviewed, (ii) in making the examination upon which
such report was based either no information came to their attention which to
their knowledge constituted an Event of Default or a Default under this
Agreement or any related agreement or, if such information came to their
attention, specifying any such Default or Event of Default, its nature, when it
occurred and whether it is continuing, and such report shall contain or have
appended thereto calculations which set forth Loan Parties' compliance with the
requirements or restrictions imposed by Sections 6.5, 7.4, 7.6, and 7.11
hereof.  In addition, the reports shall be accompanied by a Compliance
Certificate.
9.8. Quarterly Financial Statements.
Furnish Agent and Lenders within forty-five (45) days after the end of each
fiscal quarter, an unaudited balance sheet of Pac-Van and its Subsidiaries on a
consolidating and consolidated basis and unaudited statements of income and
stockholders' equity and cash flow of Pac-Van and its Subsidiaries on a
consolidating and consolidated basis reflecting results of operations from the
beginning of the fiscal year to the end of such quarter and for such quarter,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to any Loan Party's business,
and accompanied by comparative financial statements of Pac-Van and its
Subsidiaries on a consolidating and consolidated basis for the same fiscal
quarter and same fiscal year-to-date period in the prior fiscal year.  The
reports shall be accompanied by a Compliance Certificate.
9.9. Monthly Financial Statements.
Furnish Agent and Lenders within thirty (30) days after the end of each month,
an unaudited balance sheet of Pac-Van and its Subsidiaries on a consolidating
and consolidated basis and unaudited statements of income and stockholders'
equity and cash flow of Pac-Van and its Subsidiaries on a consolidating and
consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Pac-Van or any Subsidiary's business,
and accompanied by comparative financial statements of Pac-Van and its
Subsidiaries on a consolidating and consolidated basis for the same month and
same fiscal year-to-date period in the prior fiscal year.  The reports shall be
accompanied by a Compliance Certificate.
9.10. Other Reports.
Furnish Agent as soon as available, but in any event within ten (10) days after
the issuance thereof, with copies of such financial statements, reports and
returns as each Loan Party shall send to its stockholders, members or partners,
as applicable.
9.11. Additional Information.
Furnish Agent with such additional information as Agent shall reasonably request
in order to enable Agent to determine whether the terms, covenants, provisions
and conditions of

 
85

--------------------------------------------------------------------------------

 

this Agreement, the Notes and any other Other Document have been complied with
by Loan Parties including, without the necessity of any request by Agent, (a)
copies of all environmental audits and reviews, (b) at least fifteen (15) days
prior thereto, notice of any Loan Party's opening of any new office or place of
business or any Loan Party's closing of any existing office or place of
business, and (c) promptly upon any Loan Party's learning thereof, notice of any
labor dispute to which any Loan Party may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Loan Party is a party or by which any Loan
Party is bound.
9.12. Projected Operating Budget.
Furnish Agent and Lenders, no later than thirty (30) days after the beginning of
each fiscal year of Pac-Van during the Term a month by month projected operating
budget and cash flow of Pac-Van and its Subsidiaries on a consolidating and
consolidated basis for such fiscal year (including an income statement for each
month and a balance sheet as at the end of the last month in each fiscal
quarter), such projections to be accompanied by a certificate signed by the
President or Chief Financial Officer of Pac-Van to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.
9.13. Variances From Operating Budget.
Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, a written report summarizing all material
variances from budgets submitted by Pac-Van pursuant to Section 9.12 and a
discussion and analysis by management with respect to such variances.
9.14. Notice of Suits, Adverse Events.
Furnish Agent with prompt written notice of (i) any lapse or other termination
of any Consent issued to any Loan Party by any Governmental Body or any other
Person that is material to the operation of any Loan Party's business, (ii) any
refusal by any Governmental Body or any other Person to renew or extend any such
Consent; and (iii) copies of any periodic or special reports filed by any Loan
Party with any Governmental Body or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any Loan
Party, or if copies thereof are requested by Lender, and (iv) copies of any
material notices and other communications from any Governmental Body or Person
which specifically relate to any Loan Party.
9.15. ERISA Notices and Requests.
Furnish Agent with immediate written notice in the event that (i) any Loan Party
or any member of the Controlled Group knows or has reason to know that a
Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which such Loan Party or any
member of the Controlled Group has taken, is taking, or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, Department of Labor or PBGC with respect thereto, (ii) any

 
86

--------------------------------------------------------------------------------

 

Loan Party or any member of the Controlled Group knows or has reason to know
that a prohibited transaction (as defined in Sections 406 of ERISA and 4975 of
the Code) has occurred together with a written statement describing such
transaction and the action which such Loan Party or any member of the Controlled
Group has taken, is taking or proposes to take with respect thereto, (iii) a
funding waiver request has been filed with respect to any Plan together with all
communications received by any Loan Party or any member of the Controlled Group
with respect to such request, (iv) any increase in the benefits of any existing
Plan or the establishment of any new Plan or the commencement of contributions
to any Plan to which any Loan Party or any member of the Controlled Group was
not previously contributing shall occur, (v) any Loan Party or any member of the
Controlled Group shall receive from the PBGC a notice of intention to terminate
a Plan or to have a trustee appointed to administer a Plan, together with copies
of each such notice, (vi) any Loan Party or any member of the Controlled Group
shall receive any favorable or unfavorable determination letter from the
Internal Revenue Service regarding the qualification of a Plan under Section
401(a) of the Code, together with copies of each such letter; (vii) any Loan
Party or any member of the Controlled Group shall receive a notice regarding the
imposition of withdrawal liability, together with copies of each such notice;
(viii) any Loan Party or any member of the Controlled Group shall fail to make a
required installment or any other required payment under Section 412 of the Code
on or before the due date for such installment or payment; or (ix) any Loan
Party or any member of the Controlled Group knows that (a) a Multiemployer Plan
has been terminated, (b) the administrator or plan sponsor of a Multiemployer
Plan intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted
or will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.
9.16. Additional Documents.
Execute and deliver to Agent, upon request, such documents and agreements as
Agent may, from time to time, reasonably request to carry out the purposes,
terms or conditions of this Agreement.
X. EVENTS OF DEFAULT.
The occurrence of any one or more of the following events shall constitute an
"Event of Default":
10.1. Nonpayment.
Failure by any Borrower to pay any principal or interest on the Obligations when
due, whether at maturity or by reason of acceleration pursuant to the terms of
this Agreement or by notice of intention to prepay, or by required prepayment or
failure by any Loan Party to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;
10.2. Breach of Representation.
Any representation or warranty made or deemed made by any Loan Party in this
Agreement, any Other Document or any related agreement or in any certificate,
document or financial or other statement furnished at any time in connection
herewith or therewith shall prove

 
87

--------------------------------------------------------------------------------

 

to have been misleading in any material respect on the date when made or deemed
to have been made;
10.3. Financial Information.
Failure by any Loan Party to (i) furnish financial information when due or when
otherwise required to do so pursuant to the terms and conditions of this
Agreement and any of the Other Documents, or (ii) permit the inspection of its
books or records in accordance with this Agreement;
10.4. Judicial Actions.
Issuance of a notice of Lien, levy, assessment, injunction or attachment against
any Loan Party's Inventory or Receivables or against a material portion of any
Loan Party's other property;
10.5. Noncompliance.
Except as otherwise provided for in Sections 10.1, 10.3 and 10.5(ii), (i)
failure or neglect of any Loan Party to perform, keep or observe any term,
provision, condition, covenant herein contained, or contained in any Other
Document or any other agreement or arrangement, now or hereafter entered into
between any Loan Party and Agent or any Lender, or (ii) failure or neglect of
any Loan Party to perform, keep or observe any term, provision, condition or
covenant, contained in Sections 4.6, 4.7, 6.1, 6.3, 6.4 or 9.4 hereof which is
not cured within ten (10) days from the occurrence of such failure or neglect;
10.6. Judgments.
Any judgment or judgments are rendered against any Loan Party for an aggregate
amount in excess of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) or against all Loan Parties for an aggregate amount in excess of
One Million Five Hundred Thousand and 00/100 Dollars ($1,500,000.00) in excess
of available insurance and (i) enforcement proceedings shall have been commenced
by a creditor upon such judgment, (ii) there shall be any period of thirty (30)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, shall not be in effect, or (iii) any such
judgment results in the creation of a Lien upon any of the Collateral (other
than a Permitted Encumbrance);
10.7. Bankruptcy.
Any Loan Party or the Trust shall (i) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, or fail to have dismissed, within thirty (30) days,
any petition filed against it in any involuntary

 
88

--------------------------------------------------------------------------------

 

case under such bankruptcy laws,  or (vii) take any action for the purpose of
effecting any of the foregoing;
10.8. Inability to Pay.
Any Loan Party shall admit in writing its inability, or be generally unable, to
pay its debts as they become due or cease operations of its present business;
10.9. Affiliate Bankruptcy.
Any Affiliate or any Subsidiary of any Loan Party shall (i) apply for, consent
to or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent, (vi)
file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vii) acquiesce to, or fail to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (viii) take any action for the purpose of effecting any of
the foregoing;
10.10. Material Adverse Effect.
Any change in any Loan Party's results of operations or condition (financial or
otherwise) which in Agent's opinion has a Material Adverse Effect;
10.11. Lien Priority.
Any Lien created hereunder or provided for hereby or under any related agreement
for any reason ceases to be or is not a valid and perfected Lien having a first
priority interest;
10.12. Cross Default - Indebtedness.
A default or event of default has occurred under any GFC Debt Document.  A
default or event of default has occurred under any document (other than any GFC
Debt Document) relating to any other Indebtedness of any of Loan Parties in the
aggregate principal amount of One Million and 00/100 Dollars ($1,000,000.00) or
greater which occurrence shall not have been cured or waived within any
applicable grace period;
10.13. Cross Default – Other Agreements.
A default of the obligations of any Loan Party under any other agreement to
which it is a party shall occur which materially adversely affects its condition
or affairs (financial or otherwise) and which default is not cured within any
applicable grace period;

 
89

--------------------------------------------------------------------------------

 

10.14. Breach of Guaranty.
Termination or breach of any Guaranty or similar agreement executed and
delivered to Agent in connection with the Obligations of any Loan Party, or if
any Guarantor or Individual Guarantor attempts to terminate, challenges the
validity of, or its liability under, any such Guaranty or similar agreement;
10.15. Change of Ownership or Management.
Any Change of Ownership or Management shall occur;
10.16. Invalidity.
Any material provision of this Agreement or any Other Document shall, for any
reason, cease to be valid and binding on any Loan Party, or any Loan Party shall
so claim in writing to Agent or any Lender;
10.17. Licenses.
(i) Any Governmental Body shall (A) revoke, terminate, suspend or adversely
modify any license, permit, patent trademark or tradename of any Loan Party, or
(B) commence proceedings to suspend, revoke, terminate or adversely modify any
such license, permit, trademark, tradename or patent and such proceedings shall
not be dismissed or discharged within sixty (60) days, or (C) schedule or
conduct a hearing on the renewal of any license, permit, trademark, tradename or
patent necessary for the continuation of any Loan Party's business and the staff
of such Governmental Body issues a report recommending the termination,
revocation, suspension or material, adverse modification of such license,
permit, trademark, tradename or patent; (ii) any agreement which is necessary or
material to the operation of any Loan Party's business shall be revoked or
terminated and not replaced by a substitute acceptable to Agent within thirty
(30) days after the date of such revocation or termination, and such revocation
or termination and non-replacement would reasonably be expected to have a
Material Adverse Effect;
10.18. Seizures.
Any portion of the Collateral shall be seized or taken by a Governmental Body,
or any Loan Party or the title and rights of any Loan Party which is the owner
of any material portion of the Collateral shall have become the subject matter
of claim, litigation, suit or other proceeding which might, in the opinion of
Agent, upon final determination, result in impairment or loss of the security
provided by this Agreement or the Other Documents;
10.19. Operations.
The operations of any Loan Party's facility are interrupted at any time for more
than five (5) consecutive days, unless such Loan Party shall be receiving for
such period of interruption, proceeds of business interruption insurance
sufficient to assure that its per diem cash needs during such period are met;
provided, however, that notwithstanding the foregoing,

 
90

--------------------------------------------------------------------------------

 

an Event of Default shall be deemed to have occurred if such Loan Party shall be
receiving the proceeds of business interruption insurance for a period of thirty
(30) consecutive days; or
10.20. Pension Plans.
An event or condition specified in Sections 7.16 or 9.15 hereof shall occur or
exist with respect to any Plan and, as a result of such event or condition,
together with all other such events or conditions, any Loan Party or any member
of the Controlled Group shall incur, or in the opinion of Agent be reasonably
likely to incur, a liability to a Plan or the PBGC (or both) which, in the
reasonable judgment of Agent, would have a Material Adverse Effect.
XI. LENDERS' RIGHTS AND REMEDIES AFTER DEFAULT.
11.1. Rights and Remedies.
(a) Upon the occurrence of (i) an Event of Default pursuant to Section 10.7 all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; and, (ii) any
of the other Events of Default and at any time thereafter (such default not
having previously been cured), at the option of Required Lenders all Obligations
shall be immediately due and payable and Lenders shall have the right to
terminate this Agreement and to terminate the obligation of Lenders to make
Advances and (iii) a filing of a petition against any Loan Party in any
involuntary case under any state or federal bankruptcy laws, all Obligations
shall be immediately due and payable and the obligation of Lenders to make
Advances hereunder shall be terminated other than as may be required by an
appropriate order of the bankruptcy court having jurisdiction over such Loan
Party.  Upon the occurrence of any Event of Default, Agent and/or the Trust at
the direction of the Trust Agent shall have the right to exercise any and all
rights and remedies provided for herein, under the Other Documents, under the
Uniform Commercial Code and at law or equity generally, including the right to
foreclose the security interests granted herein and to realize upon any
Collateral by any available judicial procedure and/or to take possession of and
sell any or all of the Collateral with or without judicial process.  Agent
and/or the Trust at the direction of the Trust Agent may enter any of any Loan
Party's premises or other premises without legal process and without incurring
liability to such Loan Party therefor, and Agent and/or the Trust at the
direction of the Trust Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent and/or the Trust at the direction of the Trust Agent may
deem advisable and Agent and/or the Trust at the direction of the Trust Agent
may require Loan Parties to make the Collateral available to Agent and/or the
Trust at the direction of the Trust Agent at a convenient place.  With or
without having the Collateral at the time or place of sale, Agent and/or the
Trust at the direction of the Trust Agent may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Agent and/or the Trust at the direction of the Trust Agent may
elect.  Except as to that part of the Collateral which is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Agent and/or the Trust at the direction of the Trust Agent
shall give Loan Parties reasonable notification of such sale or sales, it being
agreed that in all events written notice mailed to Borrowing Agent at least ten
(10) days prior to such sale or sales is reasonable notification.  At any public
sale Agent, the Trust at the direction of the

 
91

--------------------------------------------------------------------------------

 

Trust Agent or any Lender may bid for and become the purchaser, and Agent, the
Trust, any Lender or any other purchaser at any such sale thereafter shall hold
the Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by Loan Parties.  In connection with the
exercise of the foregoing remedies, including the sale of Inventory, each of
Agent and the Trust is granted a perpetual nonrevocable, royalty free,
nonexclusive license and each of Agent and the Trust is granted permission to
use all of each Loan Party's (a) trademarks, trade styles, trade names, patents,
patent applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods.  The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof.  Noncash proceeds will only be applied to the Obligations as they are
converted into cash.  If any deficiency shall arise, Loan Parties shall remain
liable to Agent and Lenders therefor.
(b) To the extent that Applicable Law imposes duties on Agent and/or the Trust
to exercise remedies in a commercially reasonable manner, each Loan Party
acknowledges and agrees that it is not commercially unreasonable for Agent
and/or the Trust (i) to fail to incur expenses reasonably deemed significant by
Agent and/or the Trust at the direction of the Trust Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral, (vii) to hire
one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent and/or the Trust against risks of loss,
collection or disposition of Collateral or to provide to Agent and/or the Trust
a guaranteed return from the collection or disposition of Collateral, or (xii)
to the extent deemed appropriate by Agent and/or the Trust at the direction of
the Trust Agent, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist Agent and/or the Trust at the
direction of the Trust Agent in the collection or disposition of any of the
Collateral.  Each Loan Party acknowledges that the purpose of this Section
11.1(b) is to provide non-exhaustive indications of what actions or omissions by
Agent and/or the Trust would not be commercially unreasonable in Agent's and/or
the Trust's exercise of remedies against the Collateral and that other actions
or omissions by Agent and/or the Trust shall not be deemed commercially
unreasonable solely on

 
92

--------------------------------------------------------------------------------

 

account of not being indicated in this Section 11.1(b).  Without limitation upon
the foregoing, nothing contained in this Section 11.1(b) shall be construed to
grant any rights to any Loan Party or to impose any duties on Agent and/or the
Trust that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).
11.2. Agent's/Trust's Discretion.
Agent and/or the Trust at the direction of the Trust Agent shall have the right
in their sole discretion to determine which rights, Liens, security interests or
remedies Agent and/or the Trust at the direction of the Trust Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent's, the Trust's or Lenders' rights hereunder.
11.3. Setoff.
Subject to Section 14.12, in addition to any other rights which Agent, the Trust
or any Lender may have under Applicable Law, upon the occurrence of an Event of
Default hereunder, Agent, the Trust at the direction of the Trust Agent and such
Lender shall have a right, immediately and without notice of any kind, to apply
any Loan Party's property held by Agent, the Trust and such Lender to reduce the
Obligations.
11.4. Rights and Remedies not Exclusive.
The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any rights or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.
11.5. Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent and/or the Trust on account of the Obligations or
any other amounts outstanding under any of the Other Documents or in respect of
the Collateral may, at Agent's discretion, be paid over or delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys' fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents
and any protective advances made by Agent with respect to the Collateral under
or pursuant to the terms of this Agreement;
SECOND, to payment of any fees owed to Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys' fees) of each of Lenders to the extent owing to
such Lender pursuant to the terms of this Agreement;

 
93

--------------------------------------------------------------------------------

 

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses "FIRST" through "FIFTH" above; and
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of Lenders shall receive (so long as it is not a
Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses "FOURTH", "FIFTH" and "SIXTH" above; and (iii) to the extent that any
amounts available for distribution pursuant to clause "FIFTH" above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by Agent in a cash collateral account and applied (A)
first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses "FIFTH" and
"SIXTH" above in the manner provided in this Section 11.5.
XII. WAIVERS AND JUDICIAL PROCEEDINGS.
12.1. Waiver of Notice.
Each Loan Party hereby waives notice of non-payment of any of the Receivables,
demand, presentment, protest and notice thereof with respect to any and all
instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.
12.2. Delay.
No delay or omission on Agent's, the Trust's or any Lender's part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.
12.3. Jury Waiver.
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION

 
94

--------------------------------------------------------------------------------

 

HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII. EFFECTIVE DATE AND TERMINATION.
13.1. Term.
This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of each Loan Party, Agent and
each Lender, shall become effective on the date hereof and shall continue in
full force and effect until January 16, 2013 (the "Term") unless sooner
terminated as herein provided.  Borrowers may terminate this Agreement at any
time upon thirty (30) days' prior written notice upon payment in full of the
Obligations.
13.2. Termination.
The termination of the Agreement shall not affect any Loan Party's, Agent's or
any Lender's rights, or any of the Obligations having their inception prior to
the effective date of such termination, and the provisions hereof shall continue
to be fully operative until all transactions entered into, rights or interests
created or Obligations have been fully and indefeasibly paid, disposed of,
concluded or liquidated.  The security interests, Liens and rights granted to
Agent and Lenders hereunder and the financing statements filed hereunder shall
continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that Borrowers' Account may from time to time be
temporarily in a zero or credit position, until all of the Obligations of
Borrowers have been indefeasibly paid and performed in full after the
termination of this Agreement or Loan Parties have furnished Agent and Lenders
with an indemnification satisfactory to Agent and Lenders with respect
thereto.  Accordingly, each Loan Party waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to any Loan Party, or to file them with any filing
office, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations have been indefeasibly paid in full in
immediately available funds.  All representations, warranties, covenants,
waivers and agreements contained herein shall survive termination hereof until
all Obligations are indefeasibly paid and performed in full.

 
95

--------------------------------------------------------------------------------

 

XIV. REGARDING AGENT.
14.1. Appointment.
Each Lender hereby designates PNC to act as Agent for such Lender under this
Agreement and the Other Documents.  Each Lender hereby irrevocably authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and the Other Documents and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto and Agent shall hold all Collateral, payments of principal
and interest, fees (except the fees set forth in the Fee Letter), charges and
collections (without giving effect to any collection days) received pursuant to
this Agreement, for the ratable benefit of Lenders.  Agent may perform any of
its duties hereunder by or through its agents or employees.  As to any matters
not expressly provided for by this Agreement (including collection of the Notes)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding; provided, however, that Agent
shall not be required to take any action which exposes Agent to liability or
which is contrary to this Agreement or the Other Documents or Applicable Law
unless Agent is furnished with an indemnification reasonably satisfactory to
Agent with respect thereto.
14.2. Nature of Duties.
Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and the Other Documents.  Neither Agent nor any of its
officers, directors, employees or agents shall be (i) liable for any action
taken or omitted by them as such hereunder or in connection herewith, unless
caused by their gross (not mere) negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final non-appealable judgment), or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any of the Other Documents or for
the value, validity, effectiveness, genuineness, due execution, enforceability
or sufficiency of this Agreement, or any of the Other Documents or for any
failure of any Loan Party to perform its obligations hereunder.  Agent shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the Other Documents, or to inspect the properties,
books or records of any Loan Party.  The duties of Agent as respects the
Advances to Borrowers shall be mechanical and administrative in nature; Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender; and nothing in this Agreement, expressed or implied, is intended
to or shall be so construed as to impose upon Agent any obligations in respect
of this Agreement except as expressly set forth herein.

 
96

--------------------------------------------------------------------------------

 

14.3. Lack of Reliance on Agent and Resignation.
Independently and without reliance upon Agent or any other Lender, each Lender
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Loan Party in connection with the making
and the continuance of the Advances hereunder and the taking or not taking of
any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Loan Party.  Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before making of the Advances or at any time or times thereafter
except as shall be provided by any Loan Party pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Loan Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Notes, the other Other Documents or the
financial condition of any Loan Party, or the existence of any Event of Default
or any Default.
Agent may resign on sixty (60) days' written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Loan Parties.
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term "Agent" shall mean such successor agent effective upon its
appointment, and the former Agent's rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent's resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
14.4. Certain Rights of Agent.
If Agent shall request instructions from Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any Other
Document, Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from the Required
Lenders; and Agent shall not incur liability to any Person by reason of so
refraining.  Without limiting the foregoing, Lenders shall not have any right of
action whatsoever against Agent as a result of its acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.
14.5. Reliance.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, telex, teletype
or telecopier message, cablegram, order or other document or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement and the Other Documents and its duties hereunder,

 
97

--------------------------------------------------------------------------------

 

upon advice of counsel selected by it.  Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by Agent with reasonable care.
14.6. Notice of Default.
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder or under the Other Documents, unless Agent
has received notice from a Lender or Borrowing Agent referring to this Agreement
or the Other Documents, describing such Default or Event of Default and stating
that such notice is a "notice of default".  In the event that Agent receives
such a notice, Agent shall give notice thereof to Lenders.  Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
Lenders.
14.7. Indemnification.
To the extent Agent is not reimbursed and indemnified by Loan Parties, each
Lender will reimburse and indemnify Agent in proportion to its respective
portion of the Advances (or, if no Advances are outstanding, according to its
Commitment Percentage), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that, Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent's gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).
14.8. Agent in its Individual Capacity.
With respect to the obligation of Agent to lend under this Agreement, the
Advances made by it shall have the same rights and powers hereunder as any other
Lender and as if it were not performing the duties as Agent specified herein;
and the term "Lender" or any similar term shall, unless the context clearly
otherwise indicates, include Agent in its individual capacity as a
Lender.  Agent may engage in business with any Loan Party as if it were not
performing the duties specified herein, and may accept fees and other
consideration from any Loan Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders.
14.9. Delivery of Documents.
To the extent Agent receives financial statements required under Sections 9.7,
9.8, 9.9,  9.12 and 9.13 or Borrowing Base Certificates from any Borrower
pursuant to the terms of this Agreement which any Borrower is not obligated to
deliver to each Lender, Agent will promptly furnish such documents and
information to Lenders.

 
98

--------------------------------------------------------------------------------

 

14.10. Borrowers' Undertaking to Agent.
Without prejudice to its obligations to Lenders under the other provisions of
this Agreement, each Borrower hereby undertakes with Agent to pay to Agent from
time to time on demand all amounts from time to time due and payable by it for
the account of Agent or Lenders or any of them pursuant to this Agreement to the
extent not already paid.  Any payment made pursuant to any such demand shall pro
tanto satisfy the relevant Borrower's obligations to make payments for the
account of Lenders or the relevant one or more of them pursuant to this
Agreement.
14.11. No Reliance on Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the "CIP Regulations"), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Loan Party, its Affiliates
or its agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
14.12. Other Agreements.
Each Lender agrees that it shall not, without the express consent of Agent, and
that it shall, to the extent it is lawfully entitled to do so, upon the request
of Agent, set off against the Obligations, any amounts owing by such Lender to
any Loan Party or any deposit accounts of any Loan Party now or hereafter
maintained with such Lender.  Anything in this Agreement to the contrary
notwithstanding, each Lender further agrees that it shall not, unless
specifically requested to do so by Agent, take any action to protect or enforce
its rights arising out of this Agreement or the Other Documents, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Other Documents shall be taken in concert and at the direction
or with the consent of Agent or Required Lenders.
XV. BORROWING AGENCY.
15.1. Borrowing Agency Provisions.
(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to

 
99

--------------------------------------------------------------------------------

 

Borrowers and at their request.  Neither Agent nor any Lender shall incur
liability to Borrowers as a result thereof.  To induce Agent and Lenders to do
so and in consideration thereof, each Borrower hereby indemnifies Agent and each
Lender and holds Agent and each Lender harmless from and against any and all
liabilities, expenses, losses, damages and claims of damage or injury asserted
against Agent or any Lender by any Person arising from or incurred by reason of
the handling of the financing arrangements of Borrowers as provided herein,
reliance by Agent or any Lender on any request or instruction from Borrowing
Agent or any other action taken by Agent or any Lender with respect to this
Section 15.1 except due to willful misconduct or gross (not mere) negligence by
the indemnified party (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).
(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted to Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower's Obligations or the lack
thereof.  Each Borrower waives all suretyship defenses.
15.2. Waiver of Subrogation.
Each Borrower expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution of any other claim which such Borrower may
now or hereafter have against the other Borrowers or other Person directly or
contingently liable for the Obligations hereunder, or against or with respect to
the other Borrowers' property (including, without limitation, any property which
is Collateral for the Obligations), arising from the existence or performance of
this Agreement, until termination of this Agreement and repayment in full of the
Obligations.
XVI. MISCELLANEOUS.
16.1. Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applied to contracts to be performed wholly within the
State of New York.  Any judicial proceeding brought by or against any Loan Party
with respect to any of the Obligations, this Agreement, the Other Documents or
any related agreement may be brought in any court of competent jurisdiction in
the State of New York, United States of America, and, by execution and delivery
of this Agreement, each Loan Party accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement.  Each Loan Party hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by registered mail (return receipt requested)
directed to Borrowing Agent at its address set forth in Section 16.6 and service
so

 
100

--------------------------------------------------------------------------------

 

made shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America, or, at Agent's option,
by service upon Borrowing Agent which each Loan Party irrevocably appoints as
such Loan Party's Agent for the purpose of accepting service within the State of
New York.  Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against any Loan Party in the courts of any other
jurisdiction.  Each Loan Party waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens.  Each Loan Party
waives the right to remove any judicial proceeding brought against such Loan
Party in any state court to any federal court.  Any judicial proceeding by any
Loan Party against Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of New York, State of New York.
16.2. Entire Understanding.
(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding among each Loan Party, Agent, each Lender and the Trust and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof.  Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party's, Agent's and each Lender's respective
officers.  Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged.  Each Loan Party
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Loan Parties may, subject to the provisions of this Section
16.2(b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Loan Parties, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Loan Parties thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:
(i) increase the Commitment Percentage or the maximum dollar commitment of any
Lender without the consent of each Lender directly affected thereby.
(ii) increase the Maximum Revolving Advance Amount without the consent of each
Lender.
(iii) extend the maturity of any Note or the due date for any amount payable
hereunder, or decrease the rate of interest or reduce any fee payable by Loan
Parties to Lenders pursuant to this Agreement without the consent of each Lender
directly affected thereby.

 
101

--------------------------------------------------------------------------------

 

(iv) alter the definition of the term Required Lenders or alter, amend or modify
this Section 16.2(b) without the consent of each Lender.
(v) release any Collateral during any calendar year (other than actions
consisting of sales, transfers and other dispositions of Collateral specifically
permitted in accordance with the provisions of this Agreement) having an
aggregate value in excess of Four Million and 00/100 Dollars ($4,000,000.00)
without the consent of each Lender.
(vi) change the rights and duties of Agent without the consent of each Lender.
(vii) permit any Revolving Advance to be made or Letter of Credit to be issued
if after giving effect thereto the total of Advances outstanding hereunder would
exceed the Formula Amount for more than sixty (60) consecutive Business Days or
exceed one hundred ten percent (110%) of the Formula Amount without the consent
of each Lender.
(viii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date without the consent of each Lender.
(ix) release any Guarantor or Individual Guarantor without the consent of each
Lender.
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Loan Parties, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Loan Parties, Agent and Lenders shall
be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by Agent (the "Designated Lender"), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers.  In the event PNC elects to require
any Lender to assign its interest to PNC or to the Designated Lender, PNC will
so notify such Lender in writing within forty five (45) days following such
Lender's denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion unless otherwise directed by the Required Lenders, voluntarily
permit the sum of the outstanding Revolving Advances, the outstanding Swing
Loans and the Maximum Undrawn Amount at any time to exceed an amount equal to
the difference of (i) the Formula Amount minus (ii) the

 
102

--------------------------------------------------------------------------------

 

amount of minimum Undrawn Availability required by Section 6.10 hereof at such
time (such sum, the "Overadvance Threshold Amount") by up to five percent (5%)
of the Overadvance Threshold Amount for up to sixty (60) consecutive Business
Days (the "Out-of-Formula Loans"); provided, that, such outstanding Advances do
not exceed the Maximum Revolving Advance Amount.  If Agent is willing in its
sole and absolute discretion to make such Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances consisting of Domestic Rate Loans; provided
that, if Lenders do make Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a).  For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Overadvance Threshold Amount was unintentionally exceeded for any reason,
including Collateral previously deemed to be "Eligible Other Inventory ",
"Eligible Receivables", "Eligible Branch-Use Equipment", "Eligible Rental Fleet
Inventory", "Eligible Rolling Stock Equipment", "Eligible Step Inventory" or
"Eligible Tractor Equipment", as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances or outstanding
Swing Loans are thereafter returned for insufficient funds or overadvances are
made to protect or preserve the Collateral.  In the event Agent involuntarily
permits the outstanding Revolving Advances, the outstanding Swing Loans and the
Maximum Undrawn Amount to exceed the Overadvance Threshold Amount by more than
five percent (5%), Agent shall use its efforts to have Borrowers decrease such
excess in as expeditious a manner as is practicable under the circumstances and
not inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.
In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, Agent PNC with respect to Swing Loans is
hereby authorized by Loan Parties and Lenders, from time to time in Agent's sole
discretion, (A) after the occurrence and during the continuation of a Default or
an Event of Default, or (B) at any time that any of the other applicable
conditions precedent set forth in Section 8.2 hereof have not been satisfied, to
make Revolving Advances and/or Swing Loans to Borrowers on behalf of Lenders
which Agent, in its reasonable business judgment, deems necessary or desirable
(a) to preserve or protect the Collateral, or any portion thereof, (b) to
enhance the likelihood of, or maximize the amount of, repayment of the Advances
and other Obligations, or (c) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement; provided, that at any time after giving
effect to any such Revolving Advances and/or Swing Loans the sum of the
outstanding Revolving Advances and the outstanding Swing Loans do not exceed the
lesser of (i) one hundred and five percent (105%) of the Formula Amount or (ii)
the Maximum Revolving Advance Amount.
16.3. Successors and Assigns; Participations; New Lenders.
(a) This Agreement shall be binding upon and inure to the benefit of Loan
Parties, Agent, each Lender, the Trust, all future holders of the Obligations
and their respective successors and permitted assigns, except that no Loan Party
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

 
103

--------------------------------------------------------------------------------

 

(b) Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances (other than Swing Loans) to other
financial institutions (each such transferee or purchaser of a participating
interest, a "Participant").  Each Participant may exercise all rights of payment
(including rights of set-off) with respect to the portion of such Advances held
by it or other Obligations payable hereunder as fully as if such Participant
were the direct holder thereof provided no Borrower shall be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances (other than Swing Loans) or
other Obligations payable hereunder to such Participant had such Lender retained
such interest in the Advances (other than Swing Loans) hereunder or other
Obligations payable hereunder and in no event shall any Borrower be required to
pay any such amount arising from the same circumstances and with respect to the
same Advances or other Obligations payable hereunder to both such Lender and
such Participant.  Each Loan Party hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant's
interest in the Advances (other than Swing Loans).
(c) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may sell, assign or transfer all or any part of its rights
and obligations under or relating to Revolving Advances under this Agreement and
the Other Documents to one or more additional banks or financial institutions
(such Lender shall consult with Borrowing Agent with respect to such additional
banks or financial institutions but Borrowing Agent shall not have a consent
right with respect to any such additional bank or financial institution) and one
or more additional banks or financial institutions may commit to make Advances
(other than Swing Loans) hereunder (each a "Purchasing Lender"), in minimum
amounts of not less than Two Million and 00/100 Dollars ($2,000,000.00),
pursuant to a Commitment Transfer Supplement, executed by a Purchasing Lender,
the transferor Lender, and Agent and delivered to Agent for recording.  Upon
such execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement, (i)
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender thereunder with a Commitment Percentage as set forth therein, and (ii)
the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose.  Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Each Loan Party hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Loan Parties shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing.
(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its

 
104

--------------------------------------------------------------------------------

 

rights and obligations under or relating to Revolving Advances under this
Agreement and the Other Documents to an entity, whether a corporation,
partnership, trust, limited liability company or other entity that (i) is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and (ii) is
administered, serviced or managed by the assigning Lender or an Affiliate of
such Lender (a "Purchasing CLO" and together with each Participant and
Purchasing Lender, each a "Transferee" and collectively the "Transferees"),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned ("Modified Commitment Transfer Supplement"),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording.  Upon
such execution and delivery, from and after the transfer effective date
determined pursuant to such Modified Commitment Transfer Supplement, (i)
Purchasing CLO thereunder shall be a party hereto and, to the extent provided in
such Modified Commitment Transfer Supplement, have the rights and obligations of
a Lender thereunder and (ii) the transferor Lender thereunder shall, to the
extent provided in such Modified Commitment Transfer Supplement, be released
from its obligations under this Agreement, the Modified Commitment Transfer
Supplement creating a novation for that purpose.  Such Modified Commitment
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Purchasing
CLO.  Each Loan Party hereby consents to the addition of such Purchasing
CLO.  Loan Parties shall execute and deliver such further documents and do such
further acts and things in order to effectuate the foregoing.
(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the "Register") for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder.  The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement.  The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.  Agent shall receive a fee in the amount
of Three Thousand Five Hundred and 00/100 Dollars ($3,500.00) payable by the
applicable Purchasing Lender and/or Purchasing CLO upon the effective date of
each transfer or assignment (other than to an intermediate purchaser) to such
Purchasing Lender and/or Purchasing CLO.
(f) Each Loan Party authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender's
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender's credit evaluation of such Loan Party.
16.4. Application of Payments.
Agent shall have the continuing and exclusive right to apply or reverse and
re-apply any payment and any and all proceeds of Collateral to any portion of
the Obligations.  To the extent that any Loan Party makes a payment or Agent or
any Lender receives any payment or proceeds of the Collateral for any Loan
Party's benefit, which are subsequently invalidated,

 
105

--------------------------------------------------------------------------------

 

declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
16.5. Indemnity.
Each Loan Party shall indemnify Agent, each Lender, the Trust and each of their
respective officers, directors, Affiliates, attorneys, employees and agents from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including fees and disbursements of counsel) which may be
imposed on, incurred by, or asserted against Agent, any Lender or the Trust in
any claim, litigation, proceeding or investigation instituted or conducted by
any Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent, any
Lender or the Trust is a party thereto, except to the extent that any of the
foregoing arises out of the willful misconduct of the party being indemnified
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).  Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the indemnitees described above in this Section
16.5 by any Person under any Environmental Laws or similar laws by reason of any
Loan Party's or any other Person's failure to comply with laws applicable to
solid or hazardous waste materials, including Hazardous Substances and Hazardous
Waste, or other Toxic Substances.  Additionally, if any taxes (excluding taxes
imposed upon or measured solely by the net income of Agent, Lenders and the
Trust, but including any intangibles taxes, stamp tax, recording tax or
franchise tax) shall be payable by Agent, Lenders, the Trust or Loan Parties on
account of the execution or delivery of this Agreement, or the execution,
delivery, issuance or recording of any of the Other Documents, or the creation
or repayment of any of the Obligations hereunder, by reason of any Applicable
Law now or hereafter in effect, Loan Parties will pay (or will promptly
reimburse Agent, Lenders and the Trust for payment of) all such taxes, including
interest and penalties thereon, and will indemnify and hold the indemnitees
described above in this Section 16.5 harmless from and against all liability in
connection therewith.
16.6. Notice.
Any notice or request hereunder may be given to Borrowing Agent or any Loan
Party or to Agent, any Lender or the Trust at their respective addresses set
forth below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section 16.6.  Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a "Notice") to be given to or made upon any party hereto
under any provision of this Credit Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
"e-mail") or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a "Website Posting") if Notice of such Website Posting
(including the information necessary to access such site) has previously

 
106

--------------------------------------------------------------------------------

 

been delivered to the applicable parties hereto by another means set forth in
this Section 16.6) in accordance with this Section 16.6.  Any such Notice must
be delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6.  Any Notice shall be effective:
(a) In the case of hand-delivery, when delivered;
(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;
(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);
(d) In the case of a facsimile transmission, when sent to the applicable party's
facsimile machine's telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
(e) In the case of electronic transmission, when actually received;
(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and
(g) If given by any other means (including by overnight courier), when actually
received.
Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.
(A)           If to Agent, PNC or the Trust (to PNC as Trust Agent) at:
PNC Bank, National Association
1900 East Ninth Street, 9th Floor
Mail Stop B7-YB13-09-5
Cleveland, OH 44114
Attention:                      Todd Milenius, Vice President
Telephone:                      (216) 222-9761
Facsimile:                      (216) 222-8155



 
107

--------------------------------------------------------------------------------

 

with a copy to:


PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:                      Lisa Pierce
Telephone:                      (412) 762-6442
Facsimile:                      (412) 762-8672


with an additional copy to:


Thorp Reed & Armstrong LLP
One Oxford Centre
301 Grant Street, 14th Floor
Pittsburgh, Pennsylvania  15219-1425
Attention:                      Sean M. Girdwood
Telephone:                      (412) 394-2567
Facsimile:                      (412) 394-2555
(B)           If to a Lender other than Agent, as specified on the signature
pages hereof.
(C)           If to Borrowing Agent or any Loan Party:
Pac-Van, Inc.
2955 South Harding Street
Indianapolis, Indiana 46225
Attention:                      Theodore M. Mourouzis
Telephone:                      (317) 489-4778
Facsimile:                      (317) 644-3117


with a copy to:


General Finance Corporation
39 East Union Street
Pasadena, California 91103
Attention:                      Christopher A. Wilson, General Counsel
Telephone:                      (626) 584-9722 ext. 1008
Facsimile:                      (626) 795-8090
16.7. Survival.
The obligations of Loan Parties under Sections 2.2(f), 3.7, 3.8, 3.9, 4.19(h)
and 16.5 and the obligations of Lenders under Section 14.7, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.

 
108

--------------------------------------------------------------------------------

 

16.8. Severability.
If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under Applicable Laws, such provision shall be inapplicable and deemed omitted
to the extent so contrary, prohibited or invalid, but the remainder hereof shall
not be invalidated thereby and shall be given effect so far as possible.
16.9. Expenses.
All costs and expenses including reasonable attorneys' fees and disbursements
incurred by Agent on its behalf or on behalf of Lenders or by the Trust on its
behalf or on behalf of Agent and/or Lenders (a) in all efforts made to enforce
payment of any Obligation or effect collection of any Collateral, or (b) in
connection with the entering into, modification, amendment, administration and
enforcement of this Agreement and any Other Document or any consents or waivers
hereunder or thereunder and all related agreements, documents and instruments,
or (c) in instituting, maintaining, preserving, enforcing and foreclosing on
Agent's and/or the Trust's security interest in or Lien on any of the
Collateral, or maintaining, preserving or enforcing any of Agent's, any Lender's
or the Trust's rights hereunder and under any Other Document and under all
related agreements, documents and instruments, whether through judicial
proceedings or otherwise, or (d) in defending or prosecuting any actions or
proceedings arising out of or relating to Agent's, any Lender's or the Trust's
transactions with any Loan Party and any third party that is a party to any
Other Document or (e) in connection with any advice given to Agent, any Lender
or the Trust with respect to its rights and obligations under this Agreement and
any Other Document and all related agreements, documents and instruments, may be
charged to Borrowers' Account and shall be part of the Obligations.
16.10. Injunctive Relief.
Each Loan Party recognizes that, in the event any Loan Party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
or threatens to fail to perform, observe or discharge such obligations or
liabilities, any remedy at law may prove to be inadequate relief to Lenders;
therefore, Agent, if Agent so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.
16.11. Consequential Damages.
Neither Agent, any Lender nor the Trust, nor any agent or attorney for any of
them, shall be liable to any Loan Party (or any Affiliate of any such Person)
for indirect, punitive, exemplary or consequential damages arising from any
breach of contract, tort or other wrong relating to the establishment,
administration or collection of the Obligations or as a result of any
transaction contemplated under this Agreement or any Other Document.
16.12. Captions.
The captions at various places in this Agreement are intended for convenience
only and do not constitute and shall not be interpreted as part of this
Agreement.

 
109

--------------------------------------------------------------------------------

 

16.13. Counterparts; Facsimile Signatures.
This Agreement may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.
16.14. Construction.
The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.
16.15. Confidentiality; Sharing Information.
Agent, each Lender and each Transferee shall hold all non-public information
obtained by Agent, such Lender or such Transferee pursuant to the requirements
of this Agreement in accordance with Agent's, such Lender's and such
Transferee's customary procedures for handling confidential information of this
nature; provided, however, Agent, each Lender and each Transferee may disclose
such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees, and (c) as required or requested by any
Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law,
Agent, each Lender and each Transferee shall use its reasonable best efforts
prior to disclosure thereof, to notify the applicable Loan Party of the
applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of a Lender or a
Transferee by such Governmental Body) or (B) pursuant to legal process and (ii)
in no event shall Agent, any Lender or any Transferee be obligated to return any
materials furnished by any Loan Party other than those documents and instruments
in possession of Agent or any Lender in order to perfect its Lien on the
Collateral once the Obligations have been paid in full and this Agreement has
been terminated.  Each Loan Party acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Loan Party or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Loan Party hereby authorizes each Lender to
share any information delivered to such Lender by such Loan Party and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder.  Such authorization shall
survive the repayment of the other Obligations and the termination of this
Agreement.

 
110

--------------------------------------------------------------------------------

 

16.16. Publicity.
Each Loan Party and each Lender hereby authorizes Agent to make appropriate
announcements of the financial arrangement entered into among Loan Parties,
Agent and Lenders, including announcements which are commonly known as
tombstones, in such publications and to such selected parties as Agent shall in
its sole and absolute discretion deem appropriate.
16.17. Certifications From Banks and Participants; US PATRIOT Act.
Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a "shell" and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and (2)
as such other times as are required under the USA PATRIOT Act.
16.18. Limitation of Liability of Trustee.
Notwithstanding any other provision herein or elsewhere, in no event shall Wells
Fargo Delaware Trust Company, National Association or the Trustee of the Trust
have any liability in respect of the representations, warranties, or obligations
of the Trust hereunder or under any other document, as to all of which recourse
shall be had solely to the assets of the Trust, and for all purposes of this
Agreement and each other document, the Trustee of the Trust and Wells Fargo
Delaware Trust Company, National Association shall be entitled to the benefits
of the Trust Agreement of the Trust.
[INTENTIONALLY LEFT BLANK]



 
111

--------------------------------------------------------------------------------

 

Each of the parties has signed this Agreement on the day and year first above
written.
BORROWER:
Pac-Van, Inc.
By:                      /s/ Christopher A.
Wilson                                          
Name:                 Christopher A.
Wilson                                               
Title:                   Secretary                                             
GUARANTOR:
GFN North America Corp.
By:                       /s/ Christopher A.
Wilson                                         
Name:                  Christopher A.
Wilson                                              
Title:                    Secretary                                            



 
112

--------------------------------------------------------------------------------

 

Agent and Lenders:
PNC Bank, National Association, as Administrative Agent, Collateral Agent and as
Lender
By:        /s/ Todd
Milenius                                                        
Name:   Todd Milenius
Title:     Vice President
Commitment Percentage:  41.176471%

 
113

--------------------------------------------------------------------------------

 

Wells Fargo Bank, National Association, as Syndication Agent and as Lender
By:         /s/ James M.
Stehlik                                                       
Name:    James M.
Stehlik                                                            
Title:      Vice
President                                                          
300 N. Meridian St., Suite 1600
Indianapolis, IN  46204
Attention:  James M. Stehlik
Telephone:                    (317) 977-1115
Facsimile:                      (317) 977-1118


Commitment Percentage:  41.176471%

 
114

--------------------------------------------------------------------------------

 

Union Bank, N.A., as a Lender
By:        /s/ Erik
Siegfried                                                        
Name:   Erik
Siegried                                                             
Title:     Vice
President                                                           
445 S. Figueroa St., 10th Floor
Los Angeles, California 90071
Attention:  Erik Sigfried
Telephone:                    (213) 236-4028
Facsimile:                      (213) 236-7637


Commitment Percentage:  17.647059%

 
115

--------------------------------------------------------------------------------

 

Trust:
Pac-Van Asset Trust
 
By:
PNC Bank, National Association, as Trust Agent

By:        /s/ Todd
Milenius                                                         
Name:   Todd Milenius
Title:     Vice President

 
116

--------------------------------------------------------------------------------

 
